Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 1 of 57




                   EXHIBIT C
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 2 of 57

                                                                                                                   US 20190095173A1
( 19) United States
(12) Kaufman
     Patent etApplication Publication (10) Pub. No.: US 2019/0095173 A1
                al.                                                                                      (43) Pub. Date :                                                 Mar. 28 , 2019
(54 ) SYSTEMS AND METHODS FOR                                                                                                 Publication Classification
      AUTOMATICALLY GENERATING USER                                                            (51) Int. Cl.
       INTERFACE ELEMENTS FOR COMPLEX                                                               G06F 7 /00                                             (2006 .01)
      DATABASES                                                                                            G06F 3 /0484                                    (2013.01)
(71 ) Applicant: Michael Philip Kaufman , New York ,                                                       G06F 3 /0481                                    (2013 .01 )
                    NY (US)                                                                    (52 ) U .S. CI.
                                                                                                           CPC ..... . ... G06F 7700 (2013.01); YIOS 707/912
(72 ) Inventors : Michael Philip Kaufman , New York ,                                                                          (2013.01); G06F 3/0481 (2013.01); G06F
                  NY (US); Micah Philip Silverman ,                                                                                                   3/0484 ( 2013 .01)
                  Huntington Station , NY (US )
                                                                                              (57 )                     ABSTRACT
(21) Appl. No.: 16 /034,696                                                                   In one embodiment, a software system automatically gen
(22) Filed : Jul. 13 , 2018                                                                   erates a fully functional user interface (UI) based upon any
                                                                                              underlying schema within a relational database management
               Related U .S . Application Data                                                system (RDBMS). The UI derives from an automated inter
(60 ) Continuation of application No. 14 / 324 ,414 , filed on                                rogation of the schema, and comprises all mode displays
      Jul. 7 , 2014 , now Pat. No. 10 , 025 , 801, which is a                                 ( e.g ., browse, search , edit , add ) for all tables , along with
                                                                                              integrated mechanisms for representing, navigating and
      continuation of application No. 13 / 385,913 , filed on                                 managing relationships across tables. It utilizes a hierarchi
      Mar. 14 , 2012 , now Pat. No. 8 ,775 , 478 , which is a                                 cal “ context stack ” for suspending the working state of a
      continuation of application No. 12 / 930, 849, filed on                                 particular table while “ drilling down” to work with related
      Jan . 19 , 2011 , now Pat. No . 8 , 161 , 081, which is a
      division of application No . 11 / 925 , 236 , filed on Oct.                             table information and ( potentially ) return relevant changes
                                                                                               to the base table . The UI presentation resolves cross - table
      26 , 2007, now Pat. No . 7 ,885 , 981, which is a contin                                relationships so as to supplant internal key fields from the
      uation of application No . 10 /428 , 209, filed on Apr.                                 primary table with corresponding descriptive fields derived
      30 , 2003 , now Pat. No . 7 ,318 , 066 , which is a contin                              from the related tables . Techniques are also provided to
      uation of application No . PCT/US2001/ 042867, filed                                    enhance and extend the internal representation of table
      on Oct. 31, 2001 .                                                                      structures , constraints , relationships and special require
(60 ) Provisional application No. 60/276 ,385 , filed on Mar.                                 ments (“ business rules” ) for improved discovery of the
       16 , 2001.                                                                              schema structure via automated interrogation .


                          cremallve - Microsoft Intomet Explorer
                    I File E View Favorites Toota Hato
                        Baa .           companies one he m no s no honou schonmal in compte
                                         Forward   Stoo   Ratresh - Home                        p : www. schemalive .co / TV/ Schemalive /Browse .jsp
                                                                                                                   SYON
                                                                                                                                                                              Goll
                                    Browse O Search O OPPORTUNITY          CONTACT EVENT PEOPLE
                     Selectlable to browse                                                                                               SCHEMALIVE
                     STATE OA PROVINCE [BROWSE ]
                                                                                                                                                                                ww w w
                                                                                                                              BROWSING STATE OR PROVINCE
                      State Of Province options: FULL BROWSE, NEW SEARCH, OR ADD
                                                              Page 3 of 9 (tataling 65 records @ B     rows per page)                                   Reset Rows
                                                                                                                                                                                w




                          State or Province Province
                         Number
                        SHERS               State of ID     State orProvince Country Entered by Users Entry Date
                                                           Name
                                                                                                                                    Modified by Users LastModitied Date
                      17 15                                 Indiana          USA sman,Michel 02 :BOOT    17: 48                       hing nar ,        Haldi



                                                                                                                                                                                w
                                                                                                                                                          102 : 17 :48
                      18.16                                 lowa                USA harman,Michael 13/2007                           Rauman , Aichael T112001
                                                                                                                                                           102 : 17 :48
                     19 17      -   --                     Kansas               USA saman ,Michael F0132001
                                                                                                   02. 17 : 49                      Samman,Michael 02:17:58
                     29 18                                 Kentucky            JUSA beman ,Michael 021013
                                                                                                      :17/:2007
                                                                                                           49                      Taulman ,Michael 10 /13/2007
                                                                                                                                    Philip                  02: 17: 42
                                                           Louisiana            USA sarman,Michael (0210/:1217/:2007
                                                                                                                 48                   av man , Michael 1013/ 2005
                                                                                                                                    Philo             102 : 17 : 49
                                                           Maine                USA Karman , Michael 02T016:12:/ 2001
                                                                                                                 49                     O     i, Michael Wiki2001
                                                                                                                                                      02: 17 : 48
                                                           Manitoba             Canadalaiman,Michael 101/2007                       Kaumari, Michael T SJCDOT
                        UNI                                Maryland             USA samman,Michael 10/13/2007
                                                                                                                                    Phi              102 : 17 :49
                                                                                                                                    Kayuman , Michael TOTUUT

                                                                                            Top of List Previous & Rows Next 8 Rows Bottom of List
                                                                                                                                                      02 :17: 48



                       Done
                                                                                                               =                                                   Internet
                                 Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 3 of 57


Patent Application Publication                                                                                                                          Mar. 28 , 2019 Sheet 1 of 35                                                                                                                                                                                                                                           US 2019 / 0095173 A1




                                                                                                                                                                                                                                                                                                                                                                                                                                                       FIG
                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .


                                                                                                    wwwwwwwwwwwwwww                                 w       wwwwwwwwwwwwwwww



                    LEX                   TeGo                                                                                                                                                                                                        www                   ultimi                                                                                    www
                                                                                                                                                                                                                                                                                                                                                                                                O2




                                                                        S)CHEMALIVE                                 BSORPRTOWVASITNCEG
                                                                                                                                                            RowsReset                                                        102
                                                                                                                                                                                                                             48
                                                                                                                                                                                                                             17
                                                                                                                                                                                                                             :

                                                                                                                                                                                 MbyULastoDatesdiefliresadman,Michael10/13200T
                                                                                                                                                                                                                                 ww
                                                                                                                                                                                                                                                   102
                                                                                                                                                                                                                                                   48 :
                                                                                                                                                                                                                                                   17
                                                                                                                                                                                                                                                   :   02 102
                                                                                                                                                                                                                                                       48
                                                                                                                                                                                                                                                       17 48 102
                                                                                                                                                                                                                                                          17
                                                                                                                                                                                                                                                          :   17
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              49 02
                                                                                                                                                                                                                                                                 48
                                                                                                                                                                                                                                                                 17
                                                                                                                                                                                                                                                                 :

                                                                                                                                                                                                                                                                K110
                                                                                                                                                                                                                                                                 M/
                                                                                                                                                                                                                                                                 ,200T
                                                                                                                                                                                                                                                                  13
                                                                                                                                                                                                                                                                  aicuhmaenl
                                                                                                                                                                                                                                     KTM,ai3cu2hm0aen1l man,M10ic5h1a20elT
                                                                                                                                                                                                                                                                                                                      a(
                                                                                                                                                                                                                                                                                                                       M1073
                                                                                                                                                                                                                                                                                                                       ,200Tuicfhmaenl a,
                                                                                                                                                                                                                                                                                                                        /               M10/1ui2cthm0aenl1
                                                                                                                                                                                                                                                                                                                                                                                         102
                                                                                                                                                                                                                                                                                                                                                                                         17
                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                         49 102
                                                                                                                                                                                                                                                                                                                                                                                             43
                                                                                                                                                                                                                                                                                                                                                                                             17
                                                                                                                                                                                                                                                                                                                                                                                             :

                                                                                                                                                                                                                                                                                                                                                                              Q,M/2iachy0ielmTa0Tn13 S,M2ai0cyhmaeTnl
                                                                                                                                                                                                                                                                                                                                                                                                                                            Internet
                                                                                                                                                                                                                                  .




                                                                                                                                                                                                                                  .




                                                                                                                                                                                                                                                     C




                                                                                                                                                                                                                                                                                                                                                                                                                              Top
                                                                                                                                                                                                                                                                                                                                                                                                                              List
                                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                              P8
                                                                                                                                                                                                                                                                                                                                                                                                                               Rows
                                                                                                                                                                                                                                                                                                                                                                                                                               Next
                                                                                                                                                                                                                                                                                                                                                                                                                               rBottom
                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                List
                                                                                                                                                                                                                                                                                                                                                                                                                                 evious
                                        .




                                        wscom
                                          Scw/
                                        http
                                        :
                                        .
                                        www
                                        /    Browse
                                             jsp
                                             .
                                             hemalive                                                                                                                                                                17
                                                                                                                                                                                                                     :
                                                                                                                                                                                                                     02
                                                                                                                                                                                                                     48                        17
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                               102
                                                                                                                                                                                                                                               48 102
                                                                                                                                                                                                                                                   17
                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                   48                                                    17
                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                         102
                                                                                                                                                                                                                                                                                                         49                           17
                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                      02
                                                                                                                                                                                                                                                                                                                                      48                   17
                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                                                           02
                                                                                                                                                                                                                                                                                                                                                           49                            17
                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                         102
                                                                                                                                                                                                                                                                                                                                                                                         49                            17
                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                       02
                                                                                                                                                                                                                                                                                                                                                                                                                       48


                                                                     PEOPLE
                                        wm w
                                                                                                                                                            B
                                                                                                                                                            rows
                                                                                                                                                            page
                                                                                                                                                            per
                                                                                                                                                            )
                                                                                                                                                                                                    1013/2001MQ,iacyhmaenl                                                                                                                                                                           K,M10/1ai3cu7h2ma0enlT
                                                                                                                                                                                                                                 MiI,chkael1y07i3m2anT 1M0B,USAia3c7yh2ma0eTln K200TTOTS/Me,bJUSAinacthumaceklny
                                                                                                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                         cEobynuUtEsDenratyerdsye                                                                                                                  110/M3b,iUSA7ec2rh0mae1ln
                                                                                                                                                                                                                                                                                                                                               TM,liUOecyhISmEaDeAOlnT MZTaD,OiCn0cUhatKmTdeolnba   .




                                                                                                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                  PS



                                        Ad res                                                                  .
                                                                                                                                                                                                           BUSArilio
                                                                                                                .
                                                                                                                                                           Page
                                                                                                                                                           3
                                                                                                                                                           of
                                                                                                                                                           totaling
                                                                                                                                                           (
                                                                                                                                                           9
                                                                                                                                                           records
                                                                                                                                                           Es
                                                                                                                                                            [
                                                                                                                                                            @



                                                                                                                                                                                                                                                               Kansas Louis an Maine Maryland
                                             -Home
                                                                                                                                                                      SorPtroavtinec
       w                                    Ratresh BOSrOPeCoEaOwRrVNTsUcEeAhINTCY                                                       State
                                                                                                                                         Po:
                                                                                                                                         OrFULL
                                                                                                                                           rBROWSE
                                                                                                                                            p,
                                                                                                                                             oNEW
                                                                                                                                              SEARCH
                                                                                                                                              OR
                                                                                                                                               tvADD
                                                                                                                                                 inocnes                         Namo Indian lowa
                                                                                                                                                                  orPIDrounce
      wsMa-IinEocxmtrpaelsionvrfet
      *www                                  Forwad                                               STATE
                                                                                                 OR
                                                                                                 P[
                                                                                                  B)ROVIWNSCE
                                                                                                                                                                  State
                                                                                                                                                                                                          ...           4




                            Il
                            File
                            Yonem
                            Edit
                            FTools
                             Help
                             avorites
                                                                            Sttobearlboewlcste                                                                  SorPtroavitnec
      *




      *
      *




                                            Back                                                                                                                        Numbers                117
                                                                                                                                                                                               15                                18
                                                                                                                                                                                                                                 16
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                       1917 2018                                                                                                                                                                          Done
          Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 4 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 2 of 35                                                                                                                                                                                                                         US 2019 /0095173 A1




                                                                                                                                                                                                                                                                                                                                 FIG
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                 2

                                                                                                                                                                                                                                            .            .. . . ... .                      ..         . .

                                                                                                                                                                                                                                  mencetara emCARLO BRASILEI TIENE ELA FIGLESIKREINOD
            6X                    O
                                  G




                                                       WA SCHEMALI
                                                                                                                                                           w
                                                                                                                                                           w




                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                                                                                                                                             Internet
                                                                                           SGTEARCUOBHILTNPEGY forSRinGTeracuobruicldthpesy w                                                                                                                                                                               D




                                                                                                                                        N
                                                                                                                                        Enable
                                                                                                                                        eedit
                                                                                                                                        'xpres                                                             .




                           http
                           scom
                           .
                           www
                           /
                           :ScAdd
                              Farm
                              Ed
                              .
                              th=
                              jsp
                                SECURITY
                                GROU
                                 aembamltaeitNviaeme




                         meupiewu
                         mecres
                         act
                         .
                                    P E OP L E
                                                       .




                                                       .




                                                       F
                                                                                                                                                     ww
                                                                                                                                                     w                                                               Ww                                   w                 ww
                                                                                                                                                                                                                                                                            w




                                                                                                                                                                                                                                                                            www                                 M




                           Ad res CEOVNTEANCT
                                                                                                                                                                                                                                   w




                                                                                                                                                                                                                                   ww
                                                                                                                                                                                                                                   .




                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  .                                      .




                                                                                                                                                                                                                                  .




                                                                                                                                                 Ne
                                                                                                                                                                                                                                  .




                                       Home                                                                                                                                                         .




                                                                                                           SGroup
                                                                                                            Table
                                                                                                            o:
                                                                                                             FULL
                                                                                                             B,eNEWOR
                                                                                                                ADD
                                                                                                                pcREtuOAirWoRtSnCysEH                                                               ww                                                                       .w w
                                   Retresh                                                                                                                                                               No No No No
                         Formare
                         more
                         or
                         ne
                         o                                                                                                                                                              w                Yes Yes Yes Yes
                                                                                                                                                                                                                                                                        .




       S-McIihEemxrpaolsiverft BOSOrPeoaOwRrTsUcNeIhTY
                                                                                                                                                                                                                     Can
                                                                                                                                                                                                                     Edit
                                                                                                                                                                                                                     |
                                                                                                                                                                                                                     :

                                                                        SGroupTable
                                                                         e(S)ceurairtcyh                                                         SGTeN:|rcauombruiltepyr   SGersuoduitpy STable:ecurity CanBrowne:          Can
                                                                                                                                                                                                                            Add
                                                                                                                                                                                                                            :      Can
                                                                                                                                                                                                                                   Dotete
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                EBy
                                                                                                                                                                                                                                                 Usamm
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 mored
                                                                                                                                                                                                                                                         Entry
                                                                                                                                                                                                                                                         Date
                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                             MByLoanodified LastMDate:odified
              ll
              Eile
              Edit
              View
               FImots
                Help
                eromos          Forwa d
                                                           Stable
                                                            selaercth
                                                            to
                              Back
                                                                                                                                                                                    .




                                         .
                                              www.                                                                                                                                                                                                                                                                      12Done
                   Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 5 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 3 of 35                                                                                                                                                                                                       US 2019 /0095173 A1




                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             FIG
                                                                                                                                                                                                                                                                                             3


                                         GO                                                                                                                                                                    .                       .
                                                                                                                                                                                                                                             EMU SATELLINGHUISNE unangWAXDINARIUI




                                        A@
                                         http
                                         /
                                         :
                                         scom
                                         .
                                         www
                                          Sdcjsp
                                             hderEmdaenlsFivoeram
                                                                        SCHEMALI                         EORPSDRTOIVATNCEG URinSOfPpertdocavitrnedc

                                                                                                                                                                                                               wwww
                                                                                                                                                                                                                   w




                                                                                                                                                                                                                                      w
                                                                                                                                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                      Internet



                                                                       PEOPLE                                                                 ADD                           w w ILAR                                                  w




                                                                                                                                                                                                                       ww
                                      Ul a
                                                                     CEOVNTEANCT                                                                                            w.                                     M     www.




                                                      Home
                                                    Reh sh          OP RTUNIY                      .




                                                                                                   www
                                                                                                                                 SorPo:FULLrtBp,NEWSRaORvEiOtAnoWecRSsCEH
                                                                                                                                                                            w
                                                                                                                                                                                                LAZ USA 2
                                                                                                                                                                                                             w NA
                                                                                                                                                                                                        entriesNA

                                                                                                                                                                                                               .
                                                                                                                                                                                                               www
                                                                                                                                                                                                                       W1
                                                                                                                                                                                                                            .




                                                                                                                                                                                                                            www




                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      City

       Sc-MhIiEenmxtraploisvnreat                Forwad
                                                                    Browse
                                                                    Search STATE
                                                                    O                   OR
                                                                                        P(
                                                                                         EDIT
                                                                                         )
                                                                                         ROVINCE                                                                            SOrPNr:)tuoavmitbnecr State
                                                                                                                                                                                                  Province
                                                                                                                                                                                                  Or
                                                                                                                                                                                                  :
                                                                                                                                                                                                  ID
                                                                                                                                                                                                                 Aorviznocnea Count
                                                                                                                                                                                                               State
                                                                                                                                                                                                               or
                                                                                                                                                                                                               PName
                                                                                                                                                                                                                r:
                                                                                                                                                                                                                 |            :

                          |
                          Edit
                          Ethe
                          View
                          FToots
                           Help
                           avorides
                                                                          Stable
                                                                           beIrloewcste
                                                                           to
                                                   OX
                                                   &
                                                   B

                                                                                                                                                                                                                                                                                    Done
         Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 6 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 4 of 35                                                                                                                                                                                                       US 2019/0095173 A1




                                                                                                                                                                                                                                                                                                     FIG
                                                                                                                                                                                                                                                                                                     4
                                                                                                                                                                                                                                                                                                     .



                                               Goll
                                               (                                                                      . . . ... .. .... . ... . . ..                                     . .. .. . .                                                 Biol   1 MWARIADENIA OIHATAN




                                                                                                SCHEMAL                                                ATOCITYD ING AddRtoCityecord E'paddinoawbler
                                                                                                                                                                                                                                 .w w
                                                                                                                                                                                                                                                                                          Internet



                                                                     SCHOMAGI
                                                                                                                                                                                                               .
                                                                                                                                                                                                               .




                                                                                                                                                                                                               .




                                                                                                                                                                                                               .     .
                                                                                                                                                                                                                                 ww
                                                                                                                                                                                                                     .



                                                                                                                                                                                                               .
                                                                                                                                                                                                                                 w

                                                                                                                                                                                                                     .




                                                                                                                                                                                                                                .




                                        .
                                        www
                                        /
                                        :
                                        hotp
                                        scom
                                         ScFom
                                           jsp
                                           table
                                           ?
                                           ChIeTmYatmaiortcehlioAdvaleda
                                           -
                                           aro

                                                                           .w wwww w w w                                                                                                                                        ww
                                                                           .
                                                                                           PEOPLE                                                                                                                   .w w
                                                                                                                                                                                                                               www



                                        Adores                                                                                                                                                             .




                                                                                                                                                                                                           .
                                                                                                                                                                                                                    w w
                                                      Home                                                                                                                                                 .




                                                                                                                                                                                                           .




                                                                                                                                                                                                                                          www
                                                                                                                                                                                                       .




                                                   Retr sh                                                                                                                                             .




                                                                                                                                                                                                                    ww

                                                     SIO
                                                                                 BOSOrePCoEaOwRVrNTscUEeAhINCTY                                                     City
                                                                                                                                                                    o:
                                                                                                                                                                     FULL
                                                                                                                                                                     BROWSE
                                                                                                                                                                     ,
                                                                                                                                                                     NEW
                                                                                                                                                                     pSEARCH
                                                                                                                                                                      OR
                                                                                                                                                                      ADD
                                                                                                                                                                       tions                               33                             .




                                                                                                                                                                                                                                          C:ountry
         sc-MIhiEenxmtrapolsivnrfet
                                                                                                                                                                                                       w




                                                                                                                                                                                                       .




                                                                                                                                                                                                           CityN:umber City
                                                                                                                                                                                                                       Name
                                                                                                                                                                                                                       :
                                                                                                                                                                                                       .




                                                                                                                                                                                                                               State
                                                                                                                                                                                                                               P:
                                                                                                                                                                                                                               (rovince
                                          forward                                                                                                                                                                          w
                                                                                                                                                                                                                                                                                    http
                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                                                    www
                                                                                                                                                                                                                                                                                    scom
                                                                                                                                                                                                                                                                                    .c/
                                                                                                                                                                                                                                                                                      Shemalive
                           |
                           Eibe
                           Ed
                           View
                            FToota
                             Help
                             avorites                            .




                                                                                                         Stable
                                                                                                          selaercth
                                                                                                          to
         w
                                                                 ww
                                                                 w



                                                                                                                      CITY
                                                                                                                      )
                                                                                                                      ADD
                                                                                                                      (                                                                                                    w




                                          Back
         .
                                                                                                                                                                                                                   Law
                              w
         Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 7 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 5 of 35   US 2019/0095173 A1




       SECURITY _ TABLE                          SECURITY _GROUP _ TABLE ...   .   .   .



       SECURITY _ TABLE _ KEY
       SECURITY _ TABLE _ NAME
       ENTERED _ BY _ USERS _ KEY
                                                 SECURITY _ TABLE _KEY
       ENTRY DATE
       MODIFIED _ BY_ USERS _ KEY
       LAST _ MODIFIED _ DATE




                                    Fig. 5A
         Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 8 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 6 of 35                                                                         US 2019 /0095173 A1




                       .....   . . ..



    USERS                                             SECURITY _GROUP _USER
    USERS _ KEY
    PEOPLE KEY                                    USERS _ KEY
    LOGIN _ ID
   ENTERED _ BY _ USERS _ KEY
    ENTRY _ DATE                                  PEOPLE
   MODIFIED _ BY _ USERS _ KEY                    PEOPLE _ KEY
    LAST _MODIFIED _ DATE
            ........
                                                  . .. .   . ..... .... .. .. ..   . . .. .. .... . . . ........   .   . ... . ..




                                        Fig .5B
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 9 of 57


Patent Application Publication Mar . 28, 2019 Sheet 7 of 35    US 2019/0095173 A1




        SECURITY _GROUP _ TABLE
        SECURITY _GROUP _ TABLE _ KEY          SECURITY _ GROUP
        SECURITY _ GROUP _KEY                  SECURITY _GROUP _KEY
        SECURITY _ TABLE KEY
        CAN _ BROWSE _ FLAG
        CAN _ EDIT _ FLAG
        CAN _ ADD _ FLAG
        CAN _ DELETE _ FLAG
        ENTERED _ BY _ USERS _ KEY             SECURITY _ TABLE
        ENTRY _ DATE                           SECURITY _ TABLE _ KEY
       MODIFIED BY USERS KEY
        LAST _MODIFIED _DATE




                                   Fig. 5C
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 10 of 57


Patent Application Publication Mar . 28, 2019 Sheet 8 of 35   US 2019 / 0095173 A1




      SECURITY _GROUP _ USER
      SECURITY _GROUP _ USER _KEY              SECURITY _GROUP
      SECURITY _ GROUP _ KEY
      USERS KEY
                                               SECURITY _ GROUP _ KEY
      ENTERED _BY _USERS _ KEY
      ENTRY _ DATE
      MODIFIED _ BY _USERS _ KEY
      LAST _ MODIFIED _ DATE
                                               USERS
                                              USERS _ KEY




                                   Fig . 5D
          Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 11 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 9 of 35    US 2019 /0095173 A1




        PEOPLE
        PEOPLE KEY
        LAST _NAME
        FIRST _ NAME
        MIDDLE _ NAME
        COMPANY _ KEY                            CONTACT PARTICIPANTS
       JOB _ TITLE
     | SALUTATION _ NAME                         PEOPLE_ KEY
       ADDRESS 1
        ADDRESS _ 2                                                     www .

        CITY _ KEY                               OPPORTUNITY
        STATE _ OR _ PROVINCE _ KEY
        POSTAL _ CODE
    .




    .




    .




    .




    .
        COUNTRY _ KEY
        WORK PHONE
                                                 CONTACT_PERSON _KEY
     CELL PHONE                                 REFERRED _ BY _ KEY
     WORK _FAX
     WORK _ PAGER
     WORK _ EMAIL
                                       .




                                       .
                                       .
                                                COMPANY
        ACTIVE FLAG                    .




                                       .




                                                COMPANY_KEY
        NOTES
                                       .
                                       .




                                       .




        ENTERED _ BY _USERS _ KEY                      .




     ENTRY_ DATE                                CITY
     MODIFIED _ BY _ USERS KEY                  CITY _ KEY
        LAST_ MODIFIED _ DATE
                                             STATE _ OR _PROVINCE
                                             STATE _ OR _ PROVINCE _KEY
                                                COUNTRY
                                                COUNTRY _KEY
                       Fig. 5E
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 12 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 10 of 35   US 2019 /0095173 A1




             CONTRACTUAL _RELATIONSHIP
             CONTRACTUAL RELATIONSHIP _ KEY
             CONTRACTUAL _ RELATIONSHIP _ NAME
             DESCRIPTION
             ENTERED _ BY _ USERS _ KEY
             ENTRY _ DATE
             MODIFIED _ BY _ USERS _KEY
             LAST _ MODIFIED _ DATE

             COMPANY
             CONTRACTUAL _RELATIONSHIP _KEY




                                            Fig . 5F
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 13 of 57


Patent Application Publication   Mar. 28 , 2019 Sheet 11 of 35   US 2019/0095173 A1




       PRIORITY
       PRIORITY _ KEY                             COMPANY
       PRIORITY _NAME
       DESCRIPTION                                PRIORITY _KEY
       ENTERED _ BY _ USERS _ KEY
       ENTRY _DATE
       MODIFIED _ BY _ USERS KEY
       LAST _MODIFIED _ DATE




                                    Fig . 5G
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 14 of 57


Patent Application Publication   Mar. 28 , 2019 Sheet 12 of 35   US 2019/0095173 A1




       SECURITY _ GROUP
       SECURITY _GROUP _ KEY                    SECURITY _GROUP_ TABLE
       SECURITY GROUP NAME
       ENTERED _ BY _USERS _ KEY
       ENTRY _ DATE
                                                SECURITY _GROUP _KEY
       MODIFIED _ BY _ USERS _ KEY
       LAST MODIFIED _ DATE
                                                SECURITY _GROUP _USER
                                                SECURITY _GROUP_KEY




                                     Fig . 5H
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 15 of 57


Patent Application Publication Mar . 28, 2019 Sheet 13 of 35   US 2019/0095173 A1




                                              FOLLOW _ UP _ACTIONS
       CONTACT _ PARTICIPANTS
       CONTACT_ PARTICIPANT_KEY
       CONTACT _ EVENT_ KEY
                                              CONTACT_ PARTICIPANT_KEY
       PEOPLE _ KEY
       ENTERED _ BY _ USERS _ KEY
       ENTRY DATE
       MODIFIED _ BY _ USERS _ KEY
       LAST _ MODIFIED _ DATE
                                              CONTACT _ EVENT
                                              CONTACT_ EVENT_KEY
                                              PREVIOUS EVENT_ KEY



                                              PEOPLE
                                              PEOPLE _ KEY




                                    Fig. 51
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 16 of 57


Patent Application Publication Mar. 28, 2019 Sheet 14 of 35            US 2019 / 0095173 A1




                                                    PEOPLE
         COMPANY
         COMPANY_KEY                                COMPANY_KEY
         COMPANY NAME
         NDA FLAG
         CONTRACTUAL _RELATIONSHIP _              CONTRACTUAL
                                                  SHIP
                                                             _ RELATION
              KEY
        PRIORITY _ KEY                            CONTRACTUAL _RELATION
        ADDRESS _ 1                                       SHIP _ KEY
        ADDRESS _ 2
        CITY _KEY
        STATE _ OR _ PROVINCE _ KEY                PRIORITY
        POSTAL _ CODE
         COUNTRY _ KEY                             PRIORITY _ KEY
        PHONE
        COMPANY URL
        NOTES
        ENTERED _ BY _ USERS _ KEY                 CITY
        ENTRY _ DATE                               CITY _ KEY
        MODIFIED _ BY _ USERS _KEY
        LAST_MODIFIED _ DATE
                                                 STATE _ OR _ PROVINCE
                                                 STATE_ OR _PROVINCE _KEY
                                                   COUNTRY
                                                  COUNTRY _ KEY



                                      Fig . 5J
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 17 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 15 of 35                                           US 2019 /0095173 A1




                                                     OPPORTUNITY _ TYPE
        OPPORTUNITY                                  OPPORTUNITY _KEY
        OPPORTUNITY _ KEY                           . . .. . . .. ... .   ...   . .. . .. .......   .. . . ... . . . . .   . . . . .......
        OPPORTUNITY _ TITLE
        OPPORTUNITY _ DATE
        CONTACT _ PERSON _ KEY                     CONTACT_ EVENT
        REGION _ KEY
        REVENUE _ POTENTIAL                         OPPORTUNITY _ KEY
        PROFIT POTENTIAL
        AMOUNT_ SPENT _ YTD
        PROBABILITY _ OF _ SUCCESS                 PEOPLE
       REFERRED _ BY _KEY
        OPPORTUNITY_ STATUS _KEY                   PEOPLE _ KEY
       NOTES
       ENTERED _ BY_ USERS _ KEY
       ENTRY _ DATE
       MODIFIED _ BY _USERS_ KEY
       LAST _MODIFIED _DATE
                                        .. .




                        ...   . . ...



       REGION                                     OPPORTUNITY _ STATUS
       REGION _ KEY                               OPPORTUNITY_ STATUS_KEY



                                        Fig. 5K
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 18 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 16 of 35               US 2019/0095173 A1




       FOLLOW _ UP _ ACTION
                                                              CONTACT PARTICIPANTS
                                     .. ... . ....   ..   .



      FOLLOW _ UP _ ACTIONS _ KEY                                                   OS


      CONTACT_ PARTICIPANT _ KEY                              CONTACT PARTICIPANT _KEY
      DESCRIPTION
      DUE _ DATE
      COMPLETED _ DATE
      ENTERED _ BY _ USERS _ KEY
      ENTRY _ DATE
      MODIFIED _ BY _ USERS _ KEY
      LAST _MODIFIED _ DATE




                                    Fig . 5L
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 19 of 57


Patent Application Publication   Mar . 28, 2019 Sheet 17 of 35     US 2019 /0095173 A1




         CITY
        CITY _ KEY                                   PEOPLE
        CITY _NAME
         STATE _ OR _ PROVINCE _ KEY               HCITY _KEY
        COUNTRY_ KEY
        ENTERED _ BY _USERS _ KEY              .




        ENTRY _ DATE                           .




                                                           .   .



        MODIFIED _ BY _ USERS _KEY                  COMPANY
        LAST_ MODIFIED _ DATE
                                                    CITY _ KEY

                                                    STATE _OR _ PROVINCE
                                                    STATE _ OR _PROVINCE _ KEY

                                                    COUNTRY
                                                    COUNTRY_KEY



                                    Fig . 5M
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 20 of 57


Patent Application Publication Mar . 28, 2019 Sheet 18 of 35    US 2019/0095173 A1




      HELP _ OBJECT
      HELP OBJECT_ KEY                          HELP _ SCHEMA
      HELP _ OBJECT_ NAME                       HELP _ SCHEMA _ KEY
      HELP _ SCHEMA _ KEY
      POP _UP _ TEXT
      ENTERED _ BY _ USERS _ KEY
      ENTRY _ DATE
      MODIFIED _ BY _ USERS _ KEY
      LAST MODIFIED _ DATE




                                    Fig . 5 N
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 21 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 19 of 35                      US 2019 /0095173 A1




           OPPORTUNITY _ TYPE
          OPPORTUNITY _ TYPE _ KEY
          OPPORTUNITY _ KEY
          PRODUCTS _ AND _ SERVICES _KEY
          ENTERED _ BY _USERS _ KEY
          ENTRY_ DATE
          MODIFIED _ BY _ USERS _ KEY
          LAST _ MODIFIED _DATE




                                                             PRODUCTS_ AND _ SERVICES
                      .   . . ..   .   .... . . . . .


                                                            PRODUCTS _ AND _ SERVICES _ KEY

                                                                  OPPORTUNITY
                                                                  OPPORTUNITY _ KEY




                                                        Fig. 50
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 22 of 57


Patent Application Publication Mar . 28, 2019 Sheet 20 of 35   US 2019/0095173 A1




        OPPORTUNITY STATUS                      OPPORTUNITY
        OPPORTUNITY _ STATUS _ KEY
         OPPORTUNITY STATUS_ NAME
        DESCRIPTION
                                            4 OPPORTUNITY _ STATUS _KEY
        ENTERED _ BY _ USERS _KEY
        ENTRY DATE
        MODIFIED _ BY _ USERS _ KEY
         LAST _MODIFIED _DATE
            ....




                                      Fig. 5P
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 23 of 57


Patent Application Publication Mar . 28, 2019 Sheet 21 of 35   US 2019/0095173 A1




          CONTACT _ EVENT
          CONTACT_ EVENT _ KEY                CONTACT PARTICIPANTS
          OPPORTUNITY _KEY
          CONTACT_ TYPE _ KEY
          PREVIOUS _ EVENT _ KEY
                                              CONTACT_EVENT_KEY
          EVENT _ DATE
          NOTES
          DESCRIPTION
          ENTERED _ BY _ USERS _ KEY
          ENTRY _ DATE
          MODIFIED _ BY _USERS _ KEY
          LAST_MODIFIED _ DATE


          CONTACT_ TYPE
          CONTACT _ TYPE _KEY

         OPPORTUNITY
          OPPORTUNITY _ KEY



                                   Fig. 5Q
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 24 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 22 of 35   US 2019/0095173 A1




       STATE OR PROVINCE
      STATE OR _ PROVINCE _KEY                 CITY
      STATELOR PROVINCE _ ID
      STATE _ OR _ PROVINCE _ NAME             STATE _ OR _ PROVINCE _KEY
      COUNTRY _ KEY
       ENTERED _ BY_ USERS _ KEY
      ENTRY _ DATE
      MODIFIED _ BY _ USERS _ KEY             PEOPLE
      LAST _MODIFIED _DATE
                                               STATE _ OR _ PROVINCE_KEY
                                                                 ..



                                              COMPANY

                                              STATE _ OR_ PROVINCE_KEY

                                              COUNTRY
                                              COUNTRY _KEY



                                    Fig. 5R
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 25 of 57


Patent Application Publication Mar . 28, 2019 Sheet 23 of 35   US 2019/0095173 A1




    HELP _ SCHEMA
    HELP _ SCHEMA_ KEY                        HELP OBJECT
    HELP _ SCHEMA_ TABLE
    HELP _ SCHEMA _ COLUMN                   HELP _ SCHEMA _ KEY
    POPUP TEXT
    ENTERED _ BY _ USERS _ KEY
    ENTRY _DATE
    MODIFIED _ BY _USERS _KEY "
    LAST_ MODIFIED _DATE




                                  Fig . 5S
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 26 of 57


Patent Application Publication Mar . 28, 2019 Sheet 24 of 35   US 2019/0095173 A1




        PRODUCTS_ AND _ SERVICES
       PRODUCTS _ AND _ SERVICES _ KEY
       PRODUCTS _ AND _ SERVICES _ NAME
       DESCRIPTION
        ENTERED _ BY _ USERS _ KEY
       ENTRY _ DATE
       MODIFIED _ BY _ USERS_ KEY
       LAST_ MODIFIED _ DATE




                                     OPPORTUNITY _ TYPE
                                     PRODUCTS _ AND_ SERVICES_ KEY




                                     Fig . 5T
           Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 27 of 57


Patent Application Publication Mar . 28, 2019 Sheet 25 of 35                                             US 2019/0095173 A1




      wwwwwwwww   w wwwwwwwwwwwwwwwwwwwwww   w   wwwwwwwwwwwwwwwwwwww

      CONTACT _ TYPE
     CONTACT _ TYPE _ KEY                                                              CONTACT _ EVENT
     CONTACT TYPE _NAME
     DESCRIPTION :
      ENTERED _ BY_ USERS KEY
                                                                                       CONTACT _ TYPE_ KEY
     ENTRY _DATE
     MODIFIED _ BY _ USERS _ KEY
     LAST_ MODIFIED DATE
                                                                        .




                                                                            Fig . 50
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 28 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 26 of 35   US 2019/0095173 A1




      COUNTRY
                                              CITY
      COUNTRY _KEY
     COUNTRY _ NAME
     REGION _ KEY                             COUNTRY _KEY
      ENTERED _ BY _ USERS _ KEY
      ENTRY _ DATE
      MODIFIED _ BY_ USERS_ KEY
      LAST_MODIFIED _DATE                     PEOPLE               ...   .   . .. . .... .. . . .. . .... .   .. .




                                              COUNTRY _KEY

                                              COMPANY
                                              COUNTRY_ KEY
                                         .    STATE _ OR _ PROVINCE                             :

                                              COUNTRY_KEY
                                              REGION
                                              REGION _ KEY



                                   Fig . 5V
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 29 of 57


Patent Application Publication Mar . 28, 2019 Sheet 27 of 35        US 2019/0095173 A1




      REGION
      REGION _ KEY
                         .   ..   .....


                                                     OPPORTUNITY
      REGION _ NAME
      DESCRIPTION                                    REGION _ KEY
      ENTERED _ BY _ USERS _ KEY
      ENTRY DATE
      MODIFIED _ BY _USERS _KEY
      LAST_MODIFIED _ DATE                           COUNTRY

                                                     REGION _KEY




                                          Fig . 5W
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 30 of 57


Patent Application Publication Mar . 28, 2019 Sheet 28 of 35     US 2019 /0095173 A1




                 FTOAREBILGEN                     FTOAREBILGN
                                                       AND AND

                                                                       6
                                                                       .
                                                                       FIG

     2602                             2604
            PTRAIMBLREY                      PTRAIMBALREY
                          Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 31 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 29 of 35                                                                                                                                                                                                                                                                                                                                                                                      US 2019/0095173 A1




                                         Go                                                                                                                                                                                                                                                                                                                    UMESTILA A TEMET                                                                         HOT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FIG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .




                                                                           SCHEMALI                                                             F)
                                                                                                                                                (ILTERED                                                                                                                                               ene

                                                                                                         712
                                                                                                                            BSRGETOCWAURBINLTGPYE                                                                    708Reoswest                                                                                   ww.

                                                                                                                                                                                                                                                                                                                                              new
                                                                                                                                                                                                                                                                                      Kauman
                                                                                                                                                                                                                                                                                      Michael
                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                      Philip
                                                                                                                                                                                                                                                                                       10722001
                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                       17
                                                                                                                                                                                                                                                                                        31
                                                                                                                                                                                                                                                                                        Kautman
                                                                                                                                                                                                                                                                                        Michael
                                                                                                                                                                                                                                                                                        ,Philip
                                                                                                                                                                                                                                                                                         h012
                                                                                                                                                                                                                                                                                         2001
                                                                                                                                                                                                                                                                                         /:
                                                                                                                                                                                                                                                                                          17
                                                                                                                                                                                                                                                                                          31                                                                                                                          Kaulman
                                                                                                                                                                                                                                                                                                                                                                                                                      Michael
                                                                                                                                                                                                                                                                                                                                                                                                                      ,Philip
                                                                                                                                                                                                                                                                                                                                                                                                                       12
                                                                                                                                                                                                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                                                                                                                                                                                       10
                                                                                                                                                                                                                                                                                                                                                                                                                       2001
                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                        17
                                                                                                                                                                                                                                                                                                                                                                                                                        31
                                                                                                                                                                                                                                                                                                                                                                                                                        Kautman
                                                                                                                                                                                                                                                                                                                                                                                                                        Michael
                                                                                                                                                                                                                                                                                                                                                                                                                        ,Philip
                                                                                                                                                                                                                                                                                                                                                                                                                         12
                                                                                                                                                                                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                                                                                                                                                         10
                                                                                                                                                                                                                                                                                                                                                                                                                         2001
                                                                                                                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                                                                                                                          17
                                                                                                                                                                                                                                                                                                                                                                                                                          31
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Internet

                                                                                                                                                                                                                                                                                                                                                                            w
                                                                                                                                                                                                                                                                                                                   w



                                                                                                                                                                                                                                                                                                                 Xxx
                                                                                                                                                                                                                                                                                                                 Kaulman
                                                                                                                                                                                                                                                                                                                  Michael
                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                  Philip
                                                                                                                                                                                                                                                                                                                  10
                                                                                                                                                                                                                                                                                                                   2001
                                                                                                                                                                                                                                                                                                                   12
                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                   17
                                                                                                                                                                                                                                                                                                                   31
                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                   Kautman
                                                                                                                                                                                                                                                                                                                   Michael
                                                                                                                                                                                                                                                                                                                   ,han
                                                                                                                                                                                                                                                                                                                    Philip
                                                                                                                                                                                                                                                                                                                    2001
                                                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                                                                                    17
                                                                                                                                                                                                                                                                                                                    31
                                                                                                                                                                                                                                                                                                                    :                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                             Top
                                                                                                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                                             List
                                                                                                                                                                                                                                                                                                                                                                                                                                             P8
                                                                                                                                                                                                                                                                                                                                                                                                                                              Rows
                                                                                                                                                                                                                                                                                                                                                                                                                                              Next
                                                                                                                                                                                                                                                                                                                                                                                                                                              rBof
                                                                                                                                                                                                                                                                                                                                                                                                                                                List
                                                                                                                                                                                                                                                                                                                                                                                                                                                eovitouosm
                                                                                                                                                                                                                                                                                                                                                                                                                                       .mm

                                                                                                                                                                                                                                                                                                                          AdSecurity
                                                                                                                                                                                                                                                                                                                            mGroup
                                                                                                                                                                                                                                                                                                                             inX
                                                                                                                                                                                                                                                                                                                               isKautman
                                                                                                                                                                                                                                                                                                                                 t,
                                                                                                                                                                                                                                                                                                                                  Michael
                                                                                                                                                                                                                                                                                                                                  Philip
                                                                                                                                                                                                                                                                                                                                  r10
                                                                                                                                                                                                                                                                                                                                   2001
                                                                                                                                                                                                                                                                                                                                   12
                                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                   17
                                                                                                                                                                                                                                                                                                                                   31
                                                                                                                                                                                                                                                                                                                                   aKautman
                                                                                                                                                                                                                                                                                                                                    Michael
                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                    tPhilip
                                                                                                                                                                                                                                                                                                                                     h0
                                                                                                                                                                                                                                                                                                                                     2001
                                                                                                                                                                                                                                                                                                                                     12
                                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                                                                     17
                                                                                                                                                                                                                                                                                                                                     o:
                                                                                                                                                                                                                                                                                                                                      31
                                                                                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                                                                                      r                            AdSmTXXX
                                                                                                                                                                                                                                                                                                                                                                       Table
                                                                                                                                                                                                                                                                                                                                                                       eincuKs,
                                                                                                                                                                                                                                                                                                                                                                              MtPhilip
                                                                                                                                                                                                                                                                                                                                                                                1ra17
                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                   i31
                                                                                                                                                                                                                                                                                                                                                                                    K0,
                                                                                                                                                                                                                                                                                                                                                                                    | MuPhilip
                                                                                                                                                                                                                                                                                                                                                                                        thon
                                                                                                                                                                                                                                                                                                                                                                                         c12
                                                                                                                                                                                                                                                                                                                                                                                           2001
                                                                                                                                                                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                                                                                                                                                                           ao17
                                                                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                                                                             i31
                                                                                                                                                                                                                                                                                                                                                                                              trhyuc2mafhe0marle1nl                www                           0

                                                                                                                                                                                                                                                                                                                                           Ww
                                                                                                                                                                                                                                       BEditAddDErbyUenDateoMsflbyUnweLastDatedstoriefisrdye d   AdProducts
                                                                                                                                                                                                                                                                                                    m_
                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                     Services
                                                                                                                                                                                                                                                                                                     ix
                                                                                                                                                                                                                                                                                                      niKaufman
                                                                                                                                                                                                                                                                                                        Michael
                                                                                                                                                                                                                                                                                                        ,sPhilip
                                                                                                                                                                                                                                                                                                          12
                                                                                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                                                                                          10
                                                                                                                                                                                                                                                                                                          2001
                                                                                                                                                                                                                                                                                                          t17
                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                           31
                                                                                                                                                                                                                                                                                                           rKautman
                                                                                                                                                                                                                                                                                                            Michael
                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                            aPhilphar
                                                                                                                                                                                                                                                                                                             t212001
                                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                                              17
                                                                                                                                                                                                                                                                                                              o31
                                                                                                                                                                                                                                                                                                               r                         AdSecurity
                                                                                                                                                                                                                                                                                                                                           _mGroup
                                                                                                                                                                                                                                                                                                                                             Table
                                                                                                                                                                                                                                                                                                                                             iX    12
                                                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                                                   17
                                                                                                                                                                                                                                                                                                                                                   91
                                                                                                                                                                                                                                                                                                                                                   :  r AdSecurity
                                                                                                                                                                                                                                                                                                                                              nisKautman
                                                                                                                                                                                                                                                                                                                                                 t,
                                                                                                                                                                                                                                                                                                                                                  Michael
                                                                                                                                                                                                                                                                                                                                                  |
                                                                                                                                                                                                                                                                                                                                                  Philip
                                                                                                                                                                                                                                                                                                                                                  r10
                                                                                                                                                                                                                                                                                                                                                   2001   _
                                                                                                                                                                                                                                                                                                                                                   aKeutman
                                                                                                                                                                                                                                                                                                                                                    Michael
                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                    tPradip
                                                                                                                                                                                                                                                                                                                                                     hon
                                                                                                                                                                                                                                                                                                                                                     22001
                                                                                                                                                                                                                                                                                                                                                     17
                                                                                                                                                                                                                                                                                                                                                     o:
                                                                                                                                                                                                                                                                                                                                                      31   mGroup
                                                                                                                                                                                                                                                                                                                                                            User
                                                                                                                                                                                                                                                                                                                                                            iX
                                                                                                                                                                                                                                                                                                                                                             nisKaufman
                                                                                                                                                                                                                                                                                                                                                                Michael
                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                tPhilip
                                                                                                                                                                                                                                                                                                                                                                 10
                                                                                                                                                                                                                                                                                                                                                                 2001
                                                                                                                                                                                                                                                                                                                                                                 12
                                                                                                                                                                                                                                                                                                                                                                 /
                                                                                                                                                                                                                                                                                                                                                                 r17
                                                                                                                                                                                                                                                                                                                                                                  31
                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                  Kautman
                                                                                                                                                                                                                                                                                                                                                                  a,
                                                                                                                                                                                                                                                                                                                                                                   Michasi
                                                                                                                                                                                                                                                                                                                                                                   har
                                                                                                                                                                                                                                                                                                                                                                   Philip
                                                                                                                                                                                                                                                                                                                                                                    22001
                                                                                                                                                                                                                                                                                                                                                                    t17
                                                                                                                                                                                                                                                                                                                                                                     31
                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                     or
                                                                                                                                                                                                                                                                                                                                   WW.
                                                                                                -
                                                                                                702
                                     /
                                     :
                                     http
                                     www
                                     scom
                                     .c/
                                       SBrowse
                                        h.
                                         jsp
                                         emalive                                                                             708
                                                                                                                                                                                                                                                                                                                               W




                                                                                                                                                                                                                Page
                                                                                                                                                                                                                3
                                                                                                                                                                                                                6
                                                                                                                                                                                                                of
                                                                                                                                                                                                                t42
                                                                                                                                                                                                                (records
                                                                                                                                                                                                                 @
                                                                                                                                                                                                                 o8
                                                                                                                                                                                                                  rows
                                                                                                                                                                                                                  per
                                                                                                                                                                                                                  page
                                                                                                                                                                                                                  taling
                                                                                                                                                                                                                         Can                                                                                                                                                                                                                      708
                                                                                                                                                    SGroupToe:FULLB,FcpaRINEWutSbLrOiOREADDT2710loWVAtnSeRIysECDHD                                                                                                                                                                                                               w.w
                                     Actres                                                                                                                                                                                  Can
                                                                                                                                                                                                                                                                                                                              ww


                                                                                                                                                                                                                                                                                                                                                                                                                                   .




                                         Homa                                                                                                                                                                                                                                                                             ww
                                                                                                                                                                                                                                                                                                                          w




                                         Refr sh BOSrOePoCaEwOPRrNTVscUeEOhAITPNCYLTE                                                                                                                                             STecaubriltey
                                                                                                                                                                                                                                                                                                             .




                                                                                                                                                                                                                                                                                                                          ow                          w                                             AdS_ormPitrnosavtritanoecr
                                                V




                                                                                                SGTE(BC704RAUORBIUWLTSPYE                                                                                                                                            APdmrinostriaoy wAdRmiengstiraon                     with




      Sc-MihEunmxtrapeolsinvfret      Forward
                         Eile
                         |
                         View
                         Edit
                         F1ool
                          llop
                          avoritos                                                                                                                                                                                   SGecruoiruTtNGpyaurmboluerp
                                     Back
                                                                            Stabletoselaercth
                                                                                                                                                                                                 w h
                                                                                                                                                                                         LORE9090909
                                                                                                                                                                                                     e n                                                                                                                 ww
                                                                                                                                                                                                                                                                                                                                                                                                                                              706
                                                                                                                                                                                                                                                                                                                                                                                                                                                              2
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Done
                  Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 32 of 57


Patent Application Publication Mar . 28, 2019 Sheet 30 of 35                                                                                                                                                                                                                                                US 2019/0095173 A1




                                                                                                                                                                                                                                                                                                                                    8
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    FIG
                                                                                                                                                                          16
                                                                                                                                                                          8
                                                                                               **                           ***    * * * * * + - -w - -               w   w                                                      -           www
                                                                                                                                                                                                                                        wwwwwwwwwwww
                                                                                                                                                                                                                                                   w www                                                w   wwwwwwwwwwwwww     A




                                    maccwww.
                                               PAGO WPAUNMYO                                                           HORA




                                                                                                                                                                                                      vwYOVNRHE
                                      SCHEMALIV w wm
                                                                                                                                                                                               ORAN                                                                                ww


                                                                                                                                                                                              M
                                                                                                                                                                                                                                                                                   w

                                                                                                                                                                                                                                                                                                                             Internet
                                                                                                                                                                                                                                                                                                                             e
                                   ihnskih
                      w




                                                                                           w                                                ORPS814-ERDTOIVAITNCEG
                                                                                                                                                                                             W w*w
                                                                                                                                                                                                                                                                                   ww
                                                                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                                                                                                             D




                                                                     E




                                                                             w                                  802                                                                                                                                                                w

                                                     w
                                               /
                                               :
                                               http
                                               scom
                                               .
                                               www
                                                SAcjsp
                                                   dheEmdailtiFvorem va                                                                                                                                                                                        .




                                     MW A                                                                                                                                                    O.OOOE-4+STER




                                                                                                                                                                                                   Y
                                                                                                                                                                                                                                                 .UCWw
                                                                                                                                                                                                                                                                                   w




                                    min u                                                                                                                                 POr
                                                                                                                                                                          HRecord
                                                                                                                                                                           Update
                                                                                                                                                                           State
                                                                                                                                                                           in
                                                                                                                                                                           ADD
                                                                                                                                                                           OR
                                                                                                                                                                           ,
                                                                                                                                                                           SEARCH
                                                                                                                                                                           BROWSE
                                                                                                                                                                           NEW
                                                                                                                                                                            "
                                                                                                                                                                            rFULL
                                                                                                                                                                             o:
                                                                                                                                                                              or
                                                                                                                                                                              pvotinocnes
                                               Ad res
                                                                                                                                                                     2812
                                                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                                                 W            .




                                        wwwww
                                                                                                                                                                                            M.OM
                                                                                                                                                                                                 w.PRENam                                                           810
                                  LOR                   RHeforemshaWARIOUS BOSOCEPreVoaNROwTrEUPsAcNICLehTYE
                                                                                                                                                                                                                                                 WW           .
                                                                                                                                                                                                                                                              ww




                                                                                                                                                                                                                                                              w
                                                                                                                                                                                                                                                                               w




                                                                             w.hr                                                                                                                                                                            w LAV
                                                                                                                                                                                                                                                             w




                                                                                                                                                                                                                                                                   w{USAP
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                   WWW

                                                                                                                                                                                                                                                                                        entries
                                                                                                                                                                                                                                                                                        2
                                                          stop                                                                                                                                   w

                                                                                                                                                                                                                                                             ww                                   808
      S-McIEihnxetpmralosinrveft MOI30
                                ElleEditViewFIoolsHADavorites
                                II                              RwOKuVUroC   w




                                                                                                               sSealrecht
                                                                                                                to
                                                                                                                table
                                                                                                                            PROVINCE
                                                                                                                            OR
                                                                                                                            STATE
                                                                                                                            804
                                                                                                                            EDITH
                                                                                                                            (                                                               .




                                                                                                                                                                                                 Ww w        Pruomvibnecre
                                                                                                                                                                                                             or
                                                                                                                                                                                                             NState
                                                                                                                                                                                                              3
                                                                                                                                                                                                              :
                                                                                                                                                                                                                                     Province :
                                                                                                                                                                                                                                     or
                                                                                                                                                                                                                                     State
                                                                                                                                                                                                                                     AZ
                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                     ID       PNameroivzioncae w w
                                                                                                                                                                                                                                               Or
                                                                                                                                                                                                                                               AState
                                                                                                                                                                                                                                                |
                                                                                                                                                                                                                                                               -b:oeunatrayn
                                                                                                                                                                                                                                                                 C806
                                                                                                                                                                                                                                                                  USA


                                 Pous
                                                        Back
                                                                             w                                                                                                                                               w
                                                                                                                                                                                                                                                                                                                             Done
                                                                                                                                                                                                                                                                                                                             @
                   Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 33 of 57


Patent Application Publication Mar . 28, 2019 Sheet 31 of 35                                                                                                                                                                                                                                                                         US 2019/0095173 A1




                                                                                                                                                                                                                                                                                                                                                                    9A
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                    FIG
                                                                                           N wwwwwwwww             NNN                                        .. .                .       .. . . . .. .. . . .


                                                                                                                                                                                                                                                                                                         CENTRIGUINGLETERUVALOITETE IFELGELERTBILODE
                                     MeGo
                                                                          SCHEMALI
                                                                                                                                                                                                                                                                                                                                                         List
                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                         Top
                                                                                                                                                                                        Reoswest
                                                             w
                                                              wwww
                                                              w




                                                                                                                   .
                                                                                                                       CBROUWNSTIRYG                                                                                                                     .




                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                    Internet
                                                                                                                                                                                                                                                                                                                                                                     0

                                                           .




                          AL A                                                                                                                                                                                                                            ww
                                                                                                                                                                                                                                                                                                           ww
                                                                                                                                                                                                                                                        .                                            .




                          .
                          .




                                                                                                                                                                                                                                               Kaufman
                                                                                                                                                                                                                                               Michael
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               Philip
                                                                                                                                                                                                                                               1077
                                                                                                                                                                                                                                                2001
                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                14
                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                17
                                                                                                                                                                                                                                                Kautman
                                                                                                                                                                                                                                                33
                                                                                                                                                                                                                                                EMEA
                                                                                                                                                                                                                                                Michael
                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                Philip
                                                                                                                                                                                                                                                1037
                                                                                                                                                                                                                                                 2001
                                                                                                                                                                                                                                                 /
                                                                                                                                                                                                                                                 14
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 17
                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                 33
                                                                                                                                                                                                            DateEbyUUsers
                                                                                                                                                                                                            Mnostdeirfeiysd Kautman
                                                                                                                                                                                                            Last                                                                                  e den Kautman
                                                                                                                                                                                                                                                                                                        EMEA
                                                                                                                                                                                                                                                                                                        Michael
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                        P/
                                                                                                                                                                                                                                                                                                         2001
                                                                                                                                                                                                                                                                                                         38
                                                                                                                                                                                                                                                                                                         21
                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                         17
                                                                                                                                                                                                                                                                                                         hPhilip
                                                                                                                                                                                                                                                                                                          0i7l1ip71201071USA
                                                           .
                          .




                                                                                                                                                                                                                            Michael
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                            Greece
                                                                                                                                                                                                                            Philip
                                                                                                                                                                                                                            1007
                                                                                                                                                                                                                            .2001
                                                                                                                                                                                                                             /
                                                                                                                                                                                                                             21
                                                                                                                                                                                                                             :
                                                                                                                                                                                                                             17
                                                                                                                                                                                                                             JEMEA
                                                                                                                                                                                                                             Kaufman
                                                                                                                                                                                                                             22
                                                                                                                                                                                                                              10
                                                                                                                                                                                                                              21
                                                                                                                                                                                                                              :                           EMEA
                                                                                                                                                                                                                                                          Norway
                                                                                                                                                                                                                                                           Ketutman
                                                                                                                                                                                                                                                           Michael
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           Philip
                                                                                                                                                                                                                                                           1077
                                                                                                                                                                                                                                                            2001
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                            22
                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                            17
                                                                                                                                                                                                                                                            Kaufman
                                                                                                                                                                                                                                                            42
                                                                                                                                                                                                                                                            Michael
                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                            Philip
                                                                                                                                                                                                                                                            H0
                                                                                                                                                                                                                                                             2001
                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                             22
                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                             17
                                                                                                                                                                                                                                                             42Poland
                                                                                                                                                                                                                                                                    , :SEMEA
                                                                                                                                                                                                                                                                    Kautman
                                                                                                                                                                                                                                                                    EMEA
                                                                                                                                                                                                                                                                    Michael
                                                                                                                                                                                                                                                                    Phukpl
                                                                                                                                                                                                                                                                    1067
                                                                                                                                                                                                                                                                    2001
                                                                                                                                                                                                                                                                    /16
                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                     17
                                                                                                                                                                                                                                                                     Kaufman
                                                                                                                                                                                                                                                                     28
                                                                                                                                                                                                                                                                     Philip
                                                                                                                                                                                                                                                                     hon
                                                                                                                                                                                                                                                                     72001  cKautmar
                                                                                                                                                                                                                                                                             Michael
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                             Philip
                                                                                                                                                                                                                                                                              2001
                                                                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                                              106
                                                                                                                                                                                                                                                                              o17
                                                                                                                                                                                                                                                                               09
                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                               Kautman
                                                                                                                                                                                                                                                                               10
                                                                                                                                                                                                                                                                               hor7
                                                                                                                                                                                                                                                                                t09
                                                                                                                                                                                                                                                                                 :       :Kautman
                                                                                                                                                                                                                                                                                 land Kastman
                                                                                                                                                                                                                                                                                       Michael
                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                       Philip
                                                                                                                                                                                                                                                                                       Spain
                                                                                                                                                                                                                                                                                       1047
                                                                                                                                                                                                                                                                                       EMEA
                                                                                                                                                                                                                                                                                       2001
                                                                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                                                       14
                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                       17
                                                                                                                                                                                                                                                                                        Kautman
                                                                                                                                                                                                                                                                                        55
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        2017   Michael
                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                               1007
                                                                                                                                                                                                                                                                                               Philip
                                                                                                                                                                                                                                                                                                2001
                                                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                                                22
                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                17
                                                                                                                                                                                                                                                                                                S58
                                                                                                                                                                                                                                                                                                EMEA
                                                                                                                                                                                                                                                                                                 hon7
                                                                                                                                                                                                                                                                                                 w:                        31Wales
                                                                                                                                                                                                                                                                                                                         Kautman
                                                                                                                                                                                                                                                                                                                         West
                                                                                                                                                                                                                                                                                                                         NAR
                                                                                                                                                                                                                                                                                                                         Michael
                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                         Philip
                                                                                                                                                                                                                                                                                                                         1062
                                                                                                                                                                                                                                                                                                                          2001
                                                                                                                                                                                                                                                                                                                          /
                                                                                                                                                                                                                                                                                                                          53
                                                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                                                          17
                                                                                                                                                                                                                                                                                                                          Kautman
                                                                                                                                                                                                                                                                                                                          31
                                                                                                                                                                                                                                                                                                                          Michael
                                                                                                                                                                                                                                                                                                                          Philip
                                                                                                                                                                                                                                                                                                                           2001
                                                                                                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                                                                                                           12
                                                                                                                                                                                                                                                                                                                           ha
                                                                                                                                                                                                                                                                                                                           53
                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                                                                           17     Kautman
                                                                                                                                                                                                                                                                                                                                  EMEA
                                                                                                                                                                                                                                                                                                                                  Michael
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                  1047
                                                                                                                                                                                                                                                                                                                                  Philip
                                                                                                                                                                                                                                                                                                                                  17
                                                                                                                                                                                                                                                                                                                                  2001
                                                                                                                                                                                                                                                                                                                                  /34
                                                                                                                                                                                                                                                                                                                                   09
                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                   hon7 EMEA
                                                           .



                                                                                                                                                                                                                                     Ireland
                                                                                                                                                                                                                                     Kaustman
                                                                                                                                                                                                                                     |
                                                                                                                                                                                                                                     EMEA
                                                                                                                                                                                                                                      Michael
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      Phillip
                                                                                                                                                                                                                                      1077
                                                                                                                                                                                                                                      2001
                                                                                                                                                                                                                                      /10
                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                       17
                                                                                                                                                                                                                                       Kautman
                                                                                                                                                                                                                                       Philip
                                                                                                                                                                                                                                       hon7
                                                                                                                                                                                                                                        10
                                                                                                                                                                                                                                        :                                                                                                 YugMichael
                                                                                                                                                                                                                                                                                                                                             Kauman
                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                                                                                                             10
                                                                                                                                                                                                                                                                                                                                             Philip
                                                                                                                                                                                                                                                                                                                                             20
                                                                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                                                                             2001
                                                                                                                                                                                                                                                                                                                                             17
                                                                                                                                                                                                                                                                                                                                              Kautman
                                                                                                                                                                                                                                                                                                                                              46
                                                                                                                                                                                                                                                                                                                                              ohom7
                                                                                                                                                                                                                                                                                                                                               slavia
                                                                                                                                                                                                                                                                                                                                                    ww

                                                                                                                                                                                                                                                          www

                                     Aa
                                      :
                                      http
                                      scom
                                      .
                                      www
                                      /SBrowse
                                        dcjsp
                                          hermaelsivae                                                                                                                                                                                                                                                                .




                                                                                                                                                                                                                                                                                                                      m




                                                                                                                                                                                                                              ht
                                                                                                                                                                                                                                                                                      www.
                                                                                                                                                                                                                                                                                                                                                    w
                                                             1
                                                                                                                                                                                      PAGE
                                                                                                                                                                                      OF
                                                                                                                                                                                      2
                                                                                                                                                                                      t21
                                                                                                                                                                                      (records
                                                                                                                                                                                       12
                                                                                                                                                                                       @
                                                                                                                                                                                       rows
                                                                                                                                                                                        page
                                                                                                                                                                                        per
                                                                                                                                                                                        o)
                                                                                                                                                                                         taling
                                                                                                                                                                                                                                          w                                     .




                                              Home        .
                                                                                                                                                                                                                                                                                .




                                              Refresh BOSOCrPeEoaVNRwrTOEUscAPNeIhCLTYE
                                                         .
                                                         .




                                                                                                                                                                                                         Region
                                                         .




                                                         .



                                                                                                                                       Co:FULLB.NEWpS,ORADDRutEOniAtoWRrnSCysEH                                                                                                                                                                                 .




                                                                                                                                                                                                                                                                           ww                                                                                   .




                                                                                                                                                                                                                                                                                                               Turkey w
                                                         .
                                                                                                                                                                                                                                                                 .


                                                 .       .                                                                                                                                                                                                                                                                                                      .



                                                 I




                                                                                                                                                                                                                                                 Italy
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                            .




     S-McIEihnxetpmralosinrvfet to
                                                                                                                                                                                                                                                                 .                                                                                          .




                                                                                                                                                                                                        NCouamnbtmery
                                                                                                                                                                                                                                                                 .



                                                                                                                                                                                                                                                                 .




                                                                                                                                                                                                                                                                          www                                                           w
                                                                                                                                                                                                                                                                                                                                                            .




                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                            .


                                                                                                                                                                                                                                                                 .




                                                                                    bSreolwescet C(B)ORUONWTSRYE
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          www
                                                                                                                                                                                                                                                                          w


              II
              Ed
              Eiko
              View
              FIpols
               to
               de
               avorites                                                                                                                                                                                                                   ww
                                                                                                                                                                                                                                                                                                           .




                                         formen
                                          en         .
                                                                                                                                                                                                                                                                                               www                            .
                                                                                                                                                                                                                                                                                                                                        W




                                                                                     to
                                                                                     table
                                                                                                                                                                                                                                                                                                                              .



                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                    *




                                                                                                                                                                                                                                                                          www

                                                                                                                                                                                                                                                                                               ww
                                                                                                                                                                                                                                                                 .




                                         Back                                                                                                                                                                                                                                                                                                                       Done
                                 -
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 34 of 57


Patent Application Publication                                                                                  Mar. 28 , 2019 Sheet 32 of 35                                                                          US 2019 /0095173 A1




                                                                                                                                                                                                                                       FIG
                                                                                                                                                                                                                                       9B
                                                                                                                                                                                                                                       .

                  6x
                                           IrGo
                                                                             SCHEMALIV                                                                                                                                       Intem t
                                                                                                                                                       .




                                                                                                                             URin
                                                                                                                               C]epocudonartdesy
                                                                                                EFCDOIUOTNRGY                                          .
                                                                                                                                                       .




                                                                                                                                                       .
                                                                                                                                                                                       w
                                                                                                                                                                      w
                                                                                                                                                       .




                                                                                                                                                      w.w w w w                        ww




                                                                                                                                                                                            .




                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   .




                                          sJ.ccom/ShAwedmWatEiwldvet
                                      /
                                      : jsp w
                                      anseren
                                      11
                                      hrp
                                      schemalive
                                      .
                                      www
                                       com
                                       Schemalive
                                       EdiFarm
                                       Add
                                        .
                                                                                                                                                                                            www

                                           ma e                 .




                                                                ww
                                                                   CEOPVNTEOAPNCLTE
                                                                                                                                                                      .
                                                                                                                                                                               W
                                                                                                                                                                               .
                                                                                                                                                                                                    .




                                                    Home
                                                                                                                                                                               .




                                                                                                                                                                                                   .




                                                                                                                                                                           w ww w
                                                   Ratrosh                                                      Co:
                                                                                                                  FULL
                                                                                                                  Bp,
                                                                                                                    NEW
                                                                                                                    SOR
                                                                                                                     uRADD
                                                                                                                       tEnOiAtoWrRnSysCEH                             .
                                                                                                                                                                                                   www
                                                                                                                                                                      USA NARWest e6ntries w w51
                                                                                                                                                                                   W          entrios

          S-cMIhiEonxmtrapelisovnret Iloveonsomeonehermende    BOSOrPeoaOwRrTsUcNeIhTY                                                                                    R:egion city: -
                                                                                                                                                   CN:oumnbtery CName:ountry
                                                                                                                                                                  .
                                                                                                                                                                                                   .




                                                                                                                                                                                                   .
                                                                                                                                                                                                      904
                                                                                            .

                                                                                            .
                                                                                                                                                                                                  .
                                                                                                                                                                                                        Stale
                                                                                                                                                                                                        P:
                                                                                                                                                                                                        cz
                                                                                                                                                                                                        .rovince
                      II
                      Ed
                      Eve
                      View
                      FIoots
                       Help
                       avorites                                                  Select
                                                                                 table
                                                                                  to
                                                                                  browse
                                                                                   I COUNTRY
                                                                                         EDIT
                                                                                         (
                                                                                         ]
                                                                                                                                                                                                  .
                                                                                                                                                                                                  .




                                                                                                                                                                                                  .


                                                                                                                                                                                                  .




                                                                                                                                                                                                  www
                                                  S90
                                                                                                                                                                                   .
                                                                                                                                                                                                                           Done
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 35 of 57


Patent Application Publication Mar. 28 , 2019 Sheet 33 of 35                                                                                                                                                                                                                                                                                                                                                                                                                                  US 2019 /0095173 A1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FIG

                                                                                                                                                                                                                                                                                                                                                                                                          AUDINIBILIDATIONAL OPERATER
                                           IeGo
                                                                                                                                                                                   .




                                                                                  SCHEMALI
                                                                                                                                                                  |
                                                                                                                                                                  Rows
                                                                                                                                                                  Reset
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Intem t
                                                                        www
                                                                              :


                                                                              1




                                                                              .
                                                                                                                                       FORC#2OUNTRY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         w                                 List
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Bottom


                                                                                                                    PORSRBO912-TVAIWNSTCIENG                                                                                                                                                                                                                                                                                        w                                    DUSA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          eK,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MPhilip
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             la1043
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2001
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                48
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ku,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  McPhilip
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    wa110
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      13
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2001
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      f2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       17
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i48
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        humcrafhemnalenl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Next
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Rows
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           8

                                                                                                                                                                                                                                     Alabama
                                                                                                                                                                                                                                     AL
                                                                                                                                                                                                                                     JUSA
                                                                                                                                                                                                                                      K,
                                                                                                                                                                                                                                       Michael
                                                                                                                                                                                                                                       Philip
                                                                                                                                                                                                                                       2001
                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                       1073
                                                                                                                                                                                                                                        Kauman
                                                                                                                                                                                                                                        47
                                                                                                                                                                                                                                        17
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                        2
                                                                                                                                                                                                                                        a,
                                                                                                                                                                                                                                         ulman Alaska
                                                                                                                                                                                                                                                USA
                                                                                                                                                                                                                                                 K,
                                                                                                                                                                                                                                                  MPhilip
                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                   10
                                                                                                                                                                                                                                                   a13
                                                                                                                                                                                                                                                    2001
                                                                                                                                                                                                                                                    48
                                                                                                                                                                                                                                                    17
                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                    iK,
                                                                                                                                                                                                                                                      MuPratap
                                                                                                                                                                                                                                                        than
                                                                                                                                                                                                                                                        c32001
                                                                                                                                                                                                                                                         a2
                                                                                                                                                                                                                                                          17
                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                          48
                                                                                                                                                                                                                                                          ilhucmathemanlenl|    austmanArUSA
                                                                                                                                                                                                                                                                           Arizona
                                                                                                                                                                                                                                                                            USA
                                                                                                                                                                                                                                                                            Kautman
                                                                                                                                                                                                                                                                            Michael
                                                                                                                                                                                                                                                                            ,Philip
                                                                                                                                                                                                                                                                             13
                                                                                                                                                                                                                                                                             /
                                                                                                                                                                                                                                                                             10
                                                                                                                                                                                                                                                                             2001
                                                                                                                                                                                                                                                                              17
                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                              2
                                                                                                                                                                                                                                                                              K,
                                                                                                                                                                                                                                                                              48
                                                                                                                                                                                                                                                                               Michael
                                                                                                                                                                                                                                                                               Hon3
                                                                                                                                                                                                                                                                               Philip
                                                                                                                                                                                                                                                                               2001
                                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                                                               17
                                                                                                                                                                                                                                                                               :         Kk,
                                                                                                                                                                                                                                                                                           MPhilip
                                                                                                                                                                                                                                                                                            1073
                                                                                                                                                                                                                                                                                            a/
                                                                                                                                                                                                                                                                                             2001
                                                                                                                                                                                                                                                                                             17
                                                                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                             i48
                                                                                                                                                                                                                                                                                              K,      ifhsucnmaith3smle2an0ilp1CalUSA
                                                                                                                                                                                                                                                                                               MuPnhca2
                                                                                                                                                                                                                                                                                                      17
                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                      48                          K,
                                                                                                                                                                                                                                                                                                                                   MiP1073
                                                                                                                                                                                                                                                                                                                                      af/
                                                                                                                                                                                                                                                                                                                                        2001
                                                                                                                                                                                                                                                                                                                                        i2
                                                                                                                                                                                                                                                                                                                                         17
                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                         Kh,
                                                                                                                                                                                                                                                                                                                                         48        th1nulcmia3the2rianl0penl1CoUSA
                                                                                                                                                                                                                                                                                                                                           MouPhilip
                                                                                                                                                                                                                                                                                                                                              c0air2
                                                                                                                                                                                                                                                                                                                                                   17
                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                   48                          Kautman
                                                                                                                                                                                                                                                                                                                                                                               Michael
                                                                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                               lPhilip
                                                                                                                                                                                                                                                                                                                                                                                10113
                                                                                                                                                                                                                                                                                                                                                                                2001
                                                                                                                                                                                                                                                                                                                                                                                /o2
                                                                                                                                                                                                                                                                                                                                                                                  17
                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                                                                                                                                                                                                                                                                  48
                                                                                                                                                                                                                                                                                                                                                                                  K,
                                                                                                                                                                                                                                                                                                                                                                                   MrPhilip
                                                                                                                                                                                                                                                                                                                                                                                     hom
                                                                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                                                                                                                                                     2001
                                                                                                                                                                                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                                                                                                                                                                     3
                                                                                                                                                                                                                                                                                                                                                                                     48
                                                                                                                                                                                                                                                                                                                                                                                     17
                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                                                                                     aiudctohmaenl CUSA
                                                                                                                                                                                                                                                                                                                                                                                                    oKM,nP1ai2:1748Ke0hu,McPa6i2:17tf48h03ucmla62ithu3e0mla2npi0e1nlp1
                                           Bro.com/Swwwschermnaltivea


                                                                                                                                                                Page
                                                                                                                                                                of
                                                                                                                                                                1
                                                                                                                                                                t51
                                                                                                                                                                (
                                                                                                                                                                7records
                                                                                                                                                                 B
                                                                                                                                                                 @rows
                                                                                                                                                                  page
                                                                                                                                                                  per
                                                                                                                                                                  otaling
                                                                                                                                                                                   N*P10NameCErubyUDateMonmLastsvutdbinetrfceirsyd
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                              .




                                                                                                                                                                                                                                                                                              .




                                                                                                                                                                                                                                                                                             WWW
                                                                                                                                                                                                                                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                                                                                        w




                                                             Homo                                                                              State
                                                                                                                                               Po:
                                                                                                                                               OrFULL
                                                                                                                                                 rBROWSE
                                                                                                                                                  p,
                                                                                                                                                   NEW
                                                                                                                                                   oSEARCH
                                                                                                                                                    tOR
                                                                                                                                                     ADD
                                                                                                                                                     v2
                                                                                                                                                      910
                                                                                                                                                      ioncnes
                                                        BPotresh OSOCrePEOaoVNrRwTOcEUsAPhNeICOLTYE                                                                                                                                                                                                                                                                                                                                                                                          w




                                                                                                        COUNTRY
                                                                                                        EDIT
                                                                                                        ()
                                                                                                         STATE
                                                                                                         >
                                                                                                         -
                                                                                                         OR
                                                                                                         P(
                                                                                                          BROWSEI
                                                                                                          R2
                                                                                                           906
                                                                                                           OVINCE
          S-McIiEhnaxtmrpeolsinvrfet
                               II
                               Ede
                               FTod
                               View
                                Help
                                s
                                '
                                avorites   Forward
                                                                                                                                                                        SorPrtSoaorvtiantec e                                                               IAK                                      -- -                                  -                                                                                    F                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ww

                                                                                         Stable
                                                                                          to
                                                                                          beI
                                                                                            rloewcste           -
                                                                                                                908

                                                                                                                                                                                                                                                                                                                                                                                                                         ww
                                                                                                                                                                                                                                                      .                                                                                                                                    -




                                                                        .
                                                                                                                                                                                                                                                      ww
                                                                        www                                                                                                                                                                                                                                                                                                                                                                                                                                         19
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Done
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 36 of 57


Patent Application Publication                                                                                                                                         Mar. 28, 2019 Sheet 34 of 35                                                                                                                                                                                            US 2019 /0095173 A1




                                                                                                                                                                                                                                                                                                                                                                                                                  9D
                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                  FIG

                ]
                ??
                {




                                                       sAfcom
                                                        .
                                                        www
                                                        /
                                                        :
                                                        rep
                                                          S-
                                                           lGol
                                                           ?
                                                           CITY
                                                            node
                                                            cdahoebmrailnmeiNtdsacdenpaiet
                                                                                             ARE
                                                                                             .
                                                                                             .
                                                                                             .




                                                                                             .




                                                                                             .
                                                                                             .
                                                                                                 SRE CHEMALI                                                   2#FORCOUNTRY

                                                                                                                                               PORSRETAOVCIHTNEG                 orPinSRforretocavirtncdehs
                                                                                                                                                                                                                           edite'Exnparbelse

                                                                                                                                                                                                                                                w                                                    916
                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                       Internet
                                                                                                                                                                                                                                                                                                                                                                                                       n




                                                                                             M
                                                                                             A




                                                                                             MAR                                                                                                                                               w.




                                                                                                                                                                                                                                               www
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                w
                                                                                                                                                                                                                                                                                               .



                                                                                                                                                                                                                                                                                               .


                                                                                                                                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                                              w
                                                                                wHome
                                                                                                                                                                                                                                                                           .




                                                                                                                                                                                                                                                                           .




                                                                                                                                                                                                                                                                                               Stauowels
                                           om
                                           Shelpen
                                           com
                                           .
                                           schematin
                                           rapshow
                                           died
                                            noceres
                                            -
                                            remont
                                            the
                                            love
                                            Ichemative                                                                                                                                                                                     w                              .
                                                                                                                                                                                                                                                                           .




                                                                                                                                                                                                                                                                           .




                                                                           BRefrsh SOOCrPEeoOaVNRwrTOEUscAPNeIChLTYE                                                                                                                           w.ww w                      wwwwww
                                                                                                                                                                                                                                                                           .




                                                                                             w                                                                                                                                                                                                                                                           Wow
                                                                                                                                                                                                                                                                                                                                            w




                                                                                                                                                                              SPOro:FULLBr,NEWlSpORoRtEavOiAtoWnRceSCsEH                       w
                                                                                                                                                                                                                                                                          w


                                                                                                                                                                                                                                                                                                                                            ww
                                                                                                                                                                                                                                                                                                                                                                                 w




                                                                                                                                                                                                                                                                                                                                                                                 ww
                                                                                                              .
                                                                                                              L
                                                                                                                             C(
                                                                                                                              EDIT
                                                                                                                              STATE
                                                                                                                              >
                                                                                                                              -
                                                                                                                              )
                                                                                                                              PSEARCH
                                                                                                                              OR
                                                                                                                               914
                                                                                                                               2
                                                                                                                               ORUONVITNRCYE                                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                                                                w


                                                                                                                                                                                                                                                                                                                  Country
                                                                                                                                                                                                                                                                                                                  USA
                                                                                                                                                                                                                                                                                                                  :                                                                            W




                                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                                                                                                 Date
                                                                                                                                                                                                                                                                                                                                                 Entry
                                                                                                                                                                                                                                                                            : SOf    PName:Il?rNtoavirtnceh                 Ebyu:nsteresd                 MbyUsers:odified Date:LastModified
           Os-McIiEhnxetrmpoalsinrvfe[EiletEdiViewFToolsHeavorites Frontera
                                                                     Back
                                                                                                             Select
                                                                                                             table
                                                                                                             browse
                                                                                                             to
                                                                                                            mw
                                                                                                              I
                                                                                                                       www

                                                                                                                                                                                                                                          ww
                                                                                                                                                                                                                                                   :NorPSrutomvaibntecr
                                                                                                                                                                                                                                                                            ID
                                                                                                                                                                                                                                                                            Province
                                                                                                                                                                                                                                                                            or
                                                                                                                                                                                                                                                                            State

                                                                                                                                                                                                                                                                          www            .


                                                                                                                                                                                                                                                                                         .




                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                          when                        Done
        Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 37 of 57


Patent Application Publication Mar . 28, 2019 Sheet 35 of 35                                                                                                                                                                                                                                                       US 2019/0095173 A1




                                                                                                                                                                                                                                                                                                                                   9E
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   FIG


                       101 NrGo                                                                                                                                                                                            . ..             .                 . . ... . . . .
                                                                                                                                                                                                                                                                                                   REINDEERIMIDENTES DE SAN PATATE DE

                                                             .




                                                            www.
                                                                     SCHEMALI                   .




                                                                                                w
                                                                                                w
                                                                                                    ORPSBRTOVWAISTNCEG
                                                                                                                         #2FORCOUNTRY )
                                                                                                                                      FILTERED
                                                                                                                                      (

                                                                                                                                                                                                  .




                                                                                                                                                                                                  .




                                                                                                                                                                                                  .




                                                                                                                                                                                                  .




                                                                                                                                                                                                  .




                                                                                                                                                                                                  .




                                                                                                                                                                                                  .




                                                                                                                                                                                                  .
                                                                                                                                                                                                                  RowsReset


                                                                                                                                                                                                                                                     North
                                                                                                                                                                                                                                                     Carolina
                                                                                                                                                                                                                                                     USA
                                                                                                                                                                                                                                                      Kautman
                                                                                                                                                                                                                                                      |
                                                                                                                                                                                                                                                      Michael
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                      Philip
                                                                                                                                                                                                                                                      1013
                                                                                                                                                                                                                                                       2001
                                                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                       02
                                                                                                                                                                                                                                                             North
                                                                                                                                                                                                                                                             Dakota
                                                                                                                                                                                                                                                       Kautman
                                                                                                                                                                                                                                                       48
                                                                                                                                                                                                                                                       17
                                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                                       Michael
                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                       Philip
                                                                                                                                                                                                                                                       Mor
                                                                                                                                                                                                                                                        32001
                                                                                                                                                                                                                                                        17
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        02
                                                                                                                                                                                                                                                        48
                                                                                                                                                                                                                                                              USA
                                                                                                                                                                                                                                                              Kautman
                                                                                                                                                                                                                                                              Michael
                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                              Philip
                                                                                                                                                                                                                                                               1043
                                                                                                                                                                                                                                                               2001
                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                                               17
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                               02
                                                                                                                                                                                                                                                               48
                                                                                                                                                                                                                                                               Kautman
                                                                                                                                                                                                                                                               Michael
                                                                                                                                                                                                                                                               ,Philip
                                                                                                                                                                                                                                                                Mor
                                                                                                                                                                                                                                                                2001
                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                02
                                                                                                                                                                                                                                                                 17
                                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                                 48
                                                                                                                                                                                                                                                                                         w




                                                                                                                                                                                                                                                                                         ww
                                                                                                                                                                                                                                                                                         w
                                                                                                                                                                                                                                                                                              AN
                                                                                                                                                                                                                                                                                                                                   intemet
                                                                                                                                                                                                                                                                                                                                   O




                                 http
                                 www
                                 /
                                 s:
                                  .
                                  Scom
                                   Dcjsp
                                     hoeAmdalEidvieat



                                                             .




                                                             www
                                                                                                                    yo

                                                                                                                                                 924                                                            PAGE
                                                                                                                                                                                                                1
                                                                                                                                                                                                                OF
                                                                                                                                                                                                                t2
                                                                                                                                                                                                                (records
                                                                                                                                                                                                                 @
                                                                                                                                                                                                                 o8
                                                                                                                                                                                                                  rows
                                                                                                                                                                                                                  per
                                                                                                                                                                                                                  page
                                                                                                                                                                                                                  )
                                                                                                                                                                                                                  taling
                                                                                                                                                                                                                                  C,
                                                                                                                                                                                                                                   Eby
                                                                                                                                                                                                                                    Users
                                                                                                                                                                                                                                    JlPEntry
                                                                                                                                                                                                                                    Date
                                                                                                                                                                                                                                    DNameon_rMLast
                                                                                                                                                                                                                                        tuDate
                                                                                                                                                                                                                                          ovednirtifceydied
                                                                                                                                                                                                                                                                          w     .
                                                                                                                                                                                                                                                                                         ww
                                                                                                                                                                                                                                                                                         w




                                                                                                                                                                                                                                                                                         www


                                hat res                                                                                                                                                                                                                                                  www
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         .




                                                         uout
                                                          nderwent
                                                                                                                                                       StateorPo:FULLrB,FpoNEWIRStvLOROADDEiToWnVAEcISResECDH                                                                            .
                                                                                                                                                                                                                                                                                         .




                                            Home                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          wwww
                                                                                                                                                                                                                                                                                         .




                                          Retrsh BO
                                                  SOrPCeEoOaVRNwrTOEUscNAPeIhCTLYE                                                                                                                                                                                        w




                                                                                                                                                                                                                                                                          ww             ww

                                                        onmemorie                    COUNTRY
                                                                                     EDIT
                                                                                     (
                                                                                     STATE
                                                                                     >
                                                                                     -
                                                                                     )
                                                                                     PROVINCE
                                                                                     OR
                                                                                      BROWSE
                                                                                      _
                                                                                      922

         Sc-MIhiEnexrtpoalsinrvfeat Forward                                                                                                                                                                              State
                                                                                                                                                                                                                         Praiovince
                                                                                                                                                                                                                         or                                                         .




                                   Hi
                                   Eiko
                                   Edit
                                   FIpats
                                   View
                                    Help
                                    avoriles                             Soled
                                                                         table
                                                                         to
                                                                          browse
                                                                           lo                                                                                                                                                                                                       ww


                                   Bacak                                                                                                                                                                                           Number                               2135        .
                                                                                                                                                                                                                                                                                                                                  Done
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 38 of 57


US 2019 / 0095173 A1                                                                                                      Mar. 28 , 2019

             SYSTEMS AND METHODS FOR                                          now U . S . Pat . No. 7 ,318 ,066 , which is a continuation of
      AUTOMATICALLY GENERATING USER                                           International Patent Application No. PCT/US01/42867, filed
      INTERFACE ELEMENTS FOR COMPLEX                                          Oct. 31 , 2001, which claims priority to U . S . patent appli
                          DATABASES                                           cation Ser. No. 09/703 ,267, filed Oct. 31, 2000 , now aban
                                                                              doned, and U . S . Provisional Patent Application Ser. No .
         CROSS-REFERENCE TO RELATED                                           60/ 276 , 385, filed Mar. 16 , 2001. The entire disclosure of
                    APPLICATIONS                                              each of the foregoing patents and patent applications ,
[0001 ] This application is a continuation of U .S . patent                   including without limitation the written description ,
application Ser . No . 14 /324 ,414 , filed Jul. 7 , 2014 , now U .S .        abstract, claims, drawings , and CDROM Appendix in each
Pat . No. 10 ,025 ,801), which is a continuation of U . S . patent            such patent and patent application , and the computer source
application Ser. No. 13 /385 ,913 , filed Mar. 14 , 2012 , now                code and scripts set forth at pages 43- 222 of the specification
U . S . Pat . No . 8 ,775 ,478 , which is a continuation of U . S .           on file in the application Ser. No . 10 /428, 209, are hereby
patent application Ser. No . 12 / 930 , 849 , filed Jan . 19 , 2011 ,         incorporated by reference herein .
now U . S . Pat. No . 8 , 161, 081, which is a divisional of U . S .          [0002 ] The computer program listing appendix submitted
patent application Ser . No. 11/925 ,236 , filed Oct. 26 , 2007 ,             on two compact discs in parent U . S . patent application Ser.
now U . S . Pat. No . 7 ,885 , 981, which is a continuation of U .S .         No . 14 /324 ,414 is hereby incorporated by reference . The
patent application Ser. No. 10 /428,209 , filed Apr . 30 , 2003,              compact discs contain the following directory structure:

                                                                                                                        Date of           Size in
                                File Name and Path                                                                      Creation          Bytes
                                PROV 2001 SRC /AUIFACOLD /AddEditForm .jsp                                              Mar. 15 , 2001    24, 564
                                PROV 2001 SRC /AUIFACOLD / Browse.jsp                                                   Mar. 16 , 2001    23,324
                                PROV 2001 SRC /AUIFACOLD /DoAddEdit.jsp                                                 Jul. 2 , 2014     11,312
                                PROV 2001 SRC /AUIFACOLD /DoViewGenerator.jsp                                           Mar. 14 , 2001     1 ,486
                                PROV 2001 SRC /AUIFACOLD / Erro                                                         Mar. 14 , 2001     3 ,337
                                PROV 2001 SRCIAUIFACOLD /ExpiredSession .jsp                                            Mar. 14 , 2001     3 ,625
                                PROV 2001 SRC /AUIFACOLD /OutOfSequence.jsp                                             Mar. 14 , 2001     3 ,810
                                PROV 2001 SRC /AUIFACOLD /showSession .jsp                                              Mar. 14 , 2001     5 ,032
                                PROV 2001 SRC /AUIFACOLD /common /EmptyParamCheck .jsp                                  Mar. 14 , 2001       564
                                PROV 2001 SRC /AUIFACOLD / common /EntryPoints.jsp                                      Mar . 15 , 2001      159
                                PROV 2001 SRC /AUIFACOLD / common /GlobalFooter.jsp                                     Mar. 14 , 2001        89
                                PROV 2001 SRC / AUIFACOLD / common /GlobalHeaderHT                                      Mar. 14 , 2001     8 ,230
                                PROV 2001 SRC / AUIFACOLD / common /GlobalHeaderVARS. isp                               Mar. 14 , 2001        528
                                PROV 2001 SRC /AUIFACOLD /WEB - INF / classes / common /debug.java                      Mar. 14 , 2001     1,248
                                PROV 2001 SRC / AUIFACOLD /WEB - INF / classes /db Utils / Custom                       Mar. 14 , 2001       211
                                PROV 2001 SRC /AUIFACOLD /WEB -INF/classes/dbUtils/ CustomDrillDown.java            Mar. 14 , 2001         1,215
                                PROV 2001 SRCIAUIFACOLD /WEB - INF /classes /dbUtils /CustomDropDown.java           Mar. 14 , 2001         1 ,227
                                PROV 2001 SRC /AUIFACOLD /WEB - INF/classes /dbUtils/ CustomDropDownComponent. java Mar. 14 , 2001            868
                                PROV 2001 SRC / AUIFACOLD /WEB - INF /classes /dbUtils / DataDicti                      Mar. 14 , 2001     3 ,766
                                PROV 2001 SRCIAUIFACOLD /WEB - INF/ classes /dbUtils /DataDictionaryServlet.java        Mar. 14 , 2001     5 ,844
                                PROV 2001 SRCIAUIFACOLD /WEB - INF /classes /dbUtils /DataDictionaryTD .java            Mar. 14 , 2001     8 ,238
                                PROV 2001 SRC /AUIFACOLD /WEB - INF /classes / dbUtils /MasterDetail.java               Mar. 14 , 2001     2 ,412
                                PROV 2001 SRC /AUIFACOLD /WEB - INF /classes/ dbUtils /MasterDetailSer      t . java    Mar. 14 , 2001     3 ,547
                                PROV 2001 SRC /AUIFACOLD /WEB - INF /classes / dbUtils /SQLUtil.java                    Mar. 14 , 2001     1 ,690
                                PROV 2001 SRC / AUIFACOLD /WEB - INF /classes /dbUtils / Table Descriptor.java          Mar. 14 , 2001    19, 181
                                PROV 2001 SRC /AUIFACOLD /WEB - INF/classes / dbUtils / ViewGenera                      Mar. 15 , 2001    16 ,539
                                PROV 2001 SRC /AUIFACOLD /WEB -INF/classes/HTMLUtils / Table Descriptor Display. java   Mar. 15 , 2001    26 ,692
                                PROV 2001 SRC /AUIFACOLD /WEB -INF/sessionUtils/ManageSession .java                     Mar. 14 , 2001     1, 246
                                PROV 2001 SRC /AUIFACOLD /WEB -INF/sessionUtils/ StackElement. java                     Mar. 14 , 2001     4 ,691
                                PROV 2001 SRC /AUIFACOLD /WEB - INF/sessionUtils /StackTag .java                        Mar. 15 , 2001     7 ,282
                                PROV 2001 SRCIAUIFACOLD /WEB - INF /sessionUtils /StackTagExtrainfo . java              Mar. 14 , 2001        600
                                PROV 2001 SRC /AUIFACOLD /WEB - INF /taglib /DisplayStack .tld                          Mar. 11 , 2001        453
                                PROV 2001 SRCIAUIFACOLD /WEB - INF/ taglib / showstack .tld                             Mar. 11 , 2001        453
                                PROV 2001 SRCIAUIFACOLD /WEB - INF/ taglib / stack .tld                                 Mar. 11 , 2001     1 , 112
                                PROV 2001 SRCIAUIFACOLD /WEB - INF/ taglib /view .tld                                   Mar. 11 , 2001        839
                                PROV 2001 SRC /AUIFACOLD /WEB -INF/tagUtils/View Tag.java                               Mar. 14 , 2001     2 ,173
                                PROV 2001 SRC /AUIFACOLD /WEB -INF/tagUtils/ ViewTagExtrainfo .java                     Mar. 14 , 2001       689
                                PROV 2001 SRC /SQL / create -column comments.sql                                        Mar. 16 , 2001     1 ,699
                                PROV 2001 SRC /SQL / create- indexes.sql                                                Mar. 16 , 2001    18 ,492
                                PROV 2001 SRC /SQL / create -procedures .sql                                            Mar. 16 , 2001       800
                                PROV 2001 SRC /SQL / create - sequences. sql                                            Mar. 16 , 2001     2 ,730
                                PROV 2001 SRC /SQL / create -tables .sql                                                Mar . 16 , 2001   15 ,742
                                PROV 2001 SRC /SQL /create -table comments .sql                                         Mar. 16 , 2001     3 ,581
                                PROV 2001 SRC /SQL / create -views.sql                                                  Mar. 16 , 2001       851
                                PROV 2001 SRC /SQL /generate - indexes.sql                                              Mar. 16 , 2001       370
                                TextFiles / c -c c .sql                                                                 Oct. 31, 2000        697
                                TextFiles /c -p .sql                                                                    Oct. 31, 2000        288
                                TextFiles/ c -s.sql                                                                     Oct. 31, 2000      1,241
                                TextFiles /c -t.sql                                                                     Oct. 31 , 2000     4 ,495
                                TextFiles /c -t c .sql                                                                  Oct. 31, 2000        558
                 Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 39 of 57


US 2019 /0095173 A1                                                                                         Mar. 28 , 2019


                                                           -continued

                                                                                Date of          Size in
File Name and Path                                                              Creation          Bytes
TextFiles/create- column comments.sql                                           Oct. 31, 2000       697
TextFiles/ create -procedures.sql                                               Oct. 31, 2000        288
TextFiles/create - sequences. sql                                               Oct. 31, 2000     1 ,241
TextFiles/create -tables.sql                                                    Oct. 31, 2000     4 ,495
TextFiles/create -table comments .sql                                           Oct. 31, 2000       558
TextFiles/javadoc.tgz                                                           Oct. 31, 2000    26 ,011
TextFiles/SQL1.PRN                                                              Oct. 31, 2000     6 ,461
TextFiles / TEMP - PRN                                                          Oct. 31, 2000     7 ,587
TextFiles/ AUIFACOLD / AddEditForm .jsp                                         Oct. 31, 2000    26 , 207
TextFiles/AUIFACOLD /Browse.jsp                                                 Oct. 31, 2000    24 ,916
TextFiles/AUIFACOLD /DoAddEdit.jsp                                              Oct. 31, 2000    17 ,411
TextFiles/AUIFACOLD /Error50                                                    Oct. 31, 2000     2,525
TextFiles /AUIFACOLD / showSession.jsp                                          Oct. 31, 2000     4 ,893
TextFiles/ AUIFACOLD / common/GlobalFooter.jsp                                  Sep . 4 , 2000         1
TextFiles/ AUIFACOLD / common /GlobalHeaderHTML.jsp                             Oct. 30 , 2000    5 ,762
TextFiles/AUIFACOLD /common/GlobalHeaderVARS.jsp                                Oct. 31, 2000        375
TextFiles/ AUIFACOLD /WEB - INF/web .xml                                        Oct. 28, 2000     4 ,731
TextFiles/AUIFACOLD /WEB -INF/classes/db .properties                            Oct. 31, 2000     1 ,221
TextFiles/AUIFACOLD /WEB -INF/classes/dbUtils / CustomDrillDown.java            Oct. 31, 2000     1,048
TextFiles/ AUIFACOLD /WEB - INF/classes/ dbUtils /Data Dictionary .java         Oct. 31, 2000     4 ,216
TextFiles/ AUIFACOLD /WEB - INF /classes/dbUtils/DataDictionaryServlet.java     Oct. 31, 2000     5 ,659
TextFiles/AUIFACOLD /WEB -INF/classes/dbUtils / DataDictionary TD .java         Oct. 31, 2000     6 , 177
TextFiles /AUIFACOLD /WEB - INF /classes/dbUtils /DBConnectionManager.java      Aug. 12, 2000    14 ,078
TextFiles /AUIFACOLD /WEB - INF /classes/ dbUtils /MasterDetail.java            Oct. 31, 2000     2 ,943
TextFiles/AUIFACOLD /WEB - INF/ classes/ dbUtils /MasterDetailServlet. java     Oct. 31, 2000     3 ,645
TextFiles/AUIFACOLD /WEB - INF/ classes/ dbUtils /SQLUtil.java                  Oct. 12, 2000        757
TextFiles/AUIFACOLD /WEB - INF/classes/dbUtils/ TableDescriptor.java            Oct. 31, 2000    16 ,747
TextFiles / AUIFACOLD /WEB - INF/ classes /dbUtils / View Genera                Oct. 12, 2000    13,510
TextFiles/AUIFACOLD /WEB -INF/classes/HTMLUtils/ Table DescriptorDisplay.java   Oct. 31, 2000    23 ,080
TextFiles /AUIFACOLD /WEB - INF /sessionUtils/ StackElement.java                Oct. 28, 2000     4 ,622
TextFiles/AUIFACOLD /WEB - INF/ sessionUtils/ Stack                             Oct. 30 , 2000    7 ,045
TextFiles/AUIFACOLD /WEB -INF/sessionUtils / StackTagExtrainfo .java            Oct. 18, 2000        397
TextFiles/AUIFACOLD /WEB - INF/taglib / stack .tld                              Oct. 30 , 2000    1 ,071
TextFiles/ AUIFACOLD /WEB - INF/taglib /view .tld                               Oct. 27, 2000        808
TextFiles/ AUIFACOLD /WEB - INF/tagUtils /View Tag. java                        Oct. 27, 2000     2 ,098
TextFiles/AUIFACOLD /WEB -INF/tagUtils /ViewTagExtrainfo .java                  Oct. 27, 2000        671
TextFiles/Javadoc /doc/allclasses- frame.html                                   Oct. 31, 2000     2 ,291
TextFiles/ Javadoc/doc/deprecated -list. html                                   Oct. 31, 2000     3 ,803
TextFiles/ Javadoc/doc/help - doc.html                                          Oct. 31 , 2000    7 ,327
TextFiles/ Javadoc/doc /index -all.html                                         Oct. 31, 2000    45,124
TextFiles/Javadoc /doc /index .html                                             Oct. 31, 2000       785
TextFiles/ Javadoc/doc/overview - frame.html                                    Oct. 31, 2000     1 ,228
TextFiles/ Javadoc/doc/overview - summary. html                                 Oct. 31, 2000     4 ,557
TextFiles/ Javadoc/doc/overview - tree .html                                    Oct. 31, 2000     6 ,950
TextFiles/ Javadoc/doc /package -list                                           Oct. 31, 2000        44
TextFiles/Javadoc /doc /packages.html                                           Oct. 31, 2000       671
TextFiles/ Javadoc/doc /serialized -form .html                                  Oct. 31, 2000    15 ,314
TextFiles/ Javadoc/doc/stylesheet.css                                           Oct. 31, 2000     1, 269
TextFiles/ Javadoc / doc/dbUtils/CustomDrillDown.html                           Oct. 31, 2000    10 ,618
TextFiles/ Javadoc /doc /dbUtils /DataDictionary .html                          Oct. 31, 2000     9 ,622
TextFiles/ Javadoc /doc /dbUtils /Data DictionaryServlet.html                   Oct. 31, 2000    12, 203
TextFiles/ Javadoc / doc/dbUtils/Data DictionaryTD .html                        Oct. 31, 2000    12 ,429
TextFiles/Javadoc /doc/dbUtils /DBConnectionManager.html                        Oct. 31, 2000    11 ,382
TextFiles / Javadoc /doc /dbUtils /MasterDetail .html                           Oct. 31, 2000     8 ,946
TextFiles/ Javadoc/doc /dbUtils/MasterDetailServlet.html                        Oct. 31, 2000    12 ,231
TextFiles/ Javadoc/doc/ dbUtils/ package - frame.html                           Oct. 31, 2000     1 ,454
TextFiles/ Javadoc/doc/dbUtils/package - summary. html                          Oct. 31, 2000     5 ,828
TextFiles/ Javadoc /doc/dbUtils /package - tree . html                          Oct. 31, 2000     5,648
TextFiles/ Javadoc/doc/dbUtils/SQLUtil.html                                     Oct. 31, 2000     8,560
TextFiles/ Javadoc/doc/dbUtils/ able Descriptor.html                            Oct. 31, 2000    32 ,949
TextFiles/ Javadoc/doc /dbUtils / ViewGenerator.html                            Oct. 31, 2000    10 ,364
TextFiles/Javadoc /doc /HTMLUtils/ JspBase.html                                 Oct. 31, 2000     9,075
TextFiles/Javadoc /doc /HTMLUtils /package -frame.html                          Oct. 31, 2000       832
TextFiles/Javadoc /doc /HTMLUtils/package-summary.html                          Oct. 31, 2000     4 ,654
TextFiles/Javadoc /doc /HTMLUtils/package -tree.html                            Oct. 31, 2000     4 ,805
TextFiles/ Javadoc / doc/HTMLUtils/ TableDescriptorDisplay.html                 Oct. 31, 2000    20 ,243
TextFiles/ Javadoc / doc/sessionUtils /DisplayStackTag.html                     Oct. 31, 2000    11,387
TextFiles/ Javadoc/doc/sessionUtils /DisplayStackTagExtrainfo .html             Oct. 31, 2000     8, 994
TextFiles/Javadoc /doc/ sessionUtils/ManageSession . html                       Oct. 31, 2000     9,547
TextFiles/ Javadoc/doc /sessionUtils /package - frame.html                      Oct. 31, 2000     1, 153
TextFiles/Javadoc/doc/sessionUtils /package -summary.html                       Oct. 31, 2000     5 ,248
                  Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 40 of 57


US 2019 /0095173 A1                                                                                         Mar. 28 , 2019


                                                            -continued

                                                                               Date of           Size in
File Name and Path                                                             Creation           Bytes
TextFiles/Javadoc /doc/sessionUtils/package -tree. html                        Oct. 31, 2000      5 ,375
TextFiles/ Javadoc /doc / sessionUtils/StackElement.html                       Oct. 31, 2000     25 ,403
TextFiles/ Javadoc /doc / sessionUtils/StackTag.html                           Oct. 31, 2000     17,793
TextFiles/Javadoc /doc /sessionUtils/ StackTagExtrainfo .html                  Oct. 31, 2000      8,777
TextFiles/ Javadoc/doc/tagUtils /package - frame.html                          Oct. 31, 2000        817
TextFiles/Javadoc /doc /tagUtils/package -summary .html                        Oct. 31, 2000      4,534
TextFiles/ Javadoc/ doc /tagUtils/package-tree .html                           Oct. 31, 2000      4 ,643
TextFiles/ Javadoc/doc/tagUtils/ViewTag .html                                  Oct. 31, 2000     10 ,815
TextFiles/Javadoc /doc /tagUtils/ ViewTagExtrainfo.html                        Oct. 31, 2000      8, 738
TextFiles /source /AddEditForm .jsp                                            Oct. 31, 2000     25,845
TextFiles/source /AEF.jsp                                                      Oct. 31, 2000     25 ,845
TextFiles/ source /Browse.jsp                                                  Oct. 31, 2000     24 ,916
TextFiles/ source/DAE .jsp                                                     Oct. 31, 2000     17,411
TextFiles/ source /DoAddEdit .jsp                                              Oct. 31, 2000     17 ,411
TextFiles/source/Error500 .jsp                                                 Oct. 31, 2000      2 ,525
TextFiles/ source / showSession .jsp                                           Oct. 31, 2000      4 ,893
TextFiles/ source /ss.jsp                                                      Oct. 31, 2000      4 ,893
TextFiles/source / TEMP-PRN                                                    Oct. 31 , 2000    38 ,622
TextFiles/ source /tree .prn                                                   Oct. 31, 2000      1 ,204
TextFiles/ source /common / gf.jsp                                             Sep . 4 , 2000
TextFiles/source /common /ghhtml. jsp                                          Oct. 30, 2000      5 , 762
TextFiles/ source /common / ghvars .jsp                                        Oct. 31, 2000        375
TextFiles/source/ common /GlobalFooter.jsp                                     Sep . 4 , 2000
TextFiles/ source/common /GlobalHeaderHTML.jsp                                 Oct. 30 , 2000     5 ,762
TextFiles/source/ common /GlobalHeaderVARS. jsp                                Oct. 31, 2000         375
TextFiles/ source/ common / TEMP-PRN                                           Oct. 31, 2000      6 ,563
TextFiles/ source /WEB - INF /TEMP- PRN                                        Oct. 31, 2000     12 ,595
TextFiles / source /WEB - INF / web .xml                                       Oct. 28 , 2000     4 ,731
TextFiles/ source/WEB - INF /classes/db.p                                      Oct. 31, 2000      1 ,221
TextFiles /source /WEB - INF /classes/ db . properties                         Oct. 31, 2001      1 ,221
TextFiles/ source /WEB - INF /classes/ TEMP-PRN                                Oct. 31, 2001      7,434
TextFiles/ source /WEB - INF/ classes/ dbUtils /CDD . jav                      Oct. 31, 2000      1 ,048
TextFiles/ source /WEB - INF/ classes/dbUtils /CustomDrillDown.java            Oct. 31, 2000      1 ,048
TextFiles /source /WEB - INF/ classes /dbUtils /Data Dictionary .java          Oct. 31, 2000      4,216
TextFiles/ source /WEB - INF/ classes/ dbUtils /Data Dictionary Servlet.java   Oct. 31, 2000      5 ,659
TextFiles/ source/WEB - INF /classes/ dbUtils /DataDictionary TD .java         Oct. 31, 2000      6 ,177
TextFiles/source /WEB - INF/classes/dbUtils/DBCMgr .jav                        Aug . 12 , 2000   14,078
TextFiles/ source/WEB - INF /classes/dbUtils/DBConnectionManager.java          Aug . 12 , 2000   14 ,078
TextFiles/ source/WEB - INF/ classes /dbUtils/DD .jav                          Oct. 31, 2000      4 ,216
TextFiles/ source /WEB - INF/ classes/ dbUtils /DDS.jav                        Oct. 31, 2000      5 ,659
TextFiles/ source /WEB - INF /classes/ dbUtils /DDTD .jav                      Oct. 31, 2000      6 ,177
TextFiles/ source/WEB - INF /classes/ dbUtils /MasterDetail. java              Oct. 31, 2000      2, 943
TextFiles/ source /WEB - INF/ classes/ dbUtils /MasterDetailServlet.java       Oct. 31, 2000      3 ,645
TextFiles/ source/WEB - INF /classes/dbUtils/MD.jav                            Oct. 31, 2000      2 , 943
TextFiles/ source /WEB - INF/ classes/ dbUtils /MDS.jav                        Oct. 31, 2000      3 ,645
TextFiles/ source /WEB - INF/ classes/ dbUtils /SQLUtil.jav                    Oct. 12 , 2000       757
TextFiles/ source /WEB - INF /classes/ dbUtils /SOL                            Oct. 12 , 2000       757
TextFiles/source /WEB - INF/classes /dbUtils/ TableDescriptor.java             Oct. 31, 2000     16 ,747
TextFiles/source /WEB - INF/ classes/dbUtils/ TD .jav                          Oct. 31, 2000     16 ,747
TextFiles/source /WEB - INF/classes/dbUtils/ TEMP-PRN                          Oct. 31, 2000     22,154
TextFiles/source /WEB - INF/classes/dbUtils/vg.jav                             Oct. 12, 2000     13 ,510
TextFiles / source /WEB - INF / classes / dbUtils ViewGenerator. java          Oct. 12, 2000     13,510
TextFiles/source /WEB - INF/classes/HTMLUtils / TableDescriptorDisplay.java    Oct. 31, 2000     23,080
TextFiles/ source/WEB - INF /classes/HTMLUtils/ TDS.jav                        Oct. 31, 2000     23,080
TextFiles/source /WEB - INF/classes /HTMLUtils /TEMP-PRN                       Oct. 31, 2000     39,699
TextFiles/ source /WEB - INF /classes/sessionUtils/SE .jav                     Oct. 28, 2000      4 ,622
TextFiles/source /WEB - INF/classes/ sessionUtils / StackElement. java         Oct. 28, 2000      4 ,622
TextFiles/source /WEB - INF/classes/sessionUtils /StackTag .jav                Oct. 30 , 2000     7,045
TextFiles/source /WEB - INF/ classes/ sessionUtils /StackTag.java              Oct. 30 , 2000     7 ,045
TextFiles/ source /WEB - INF/classes/ sessionUtils/ StackTagExtrainfo .java    Oct. 18 , 2000       397
TextFiles/ source /WEB - INF/classes/ sessionUtils/STEI. jav                   Oct. 18, 2000        397
TextFiles/source /WEB - INF/classes/sessionUtils /TEMP- PRN                    Oct. 31, 2000      6 ,603
TextFiles/source /WEB - INF/taglib /stack .tld                                 Oct. 30 , 2000     1,071
TextFiles/source /WEB - INF/taglib / TEMP- PRN                                 Oct. 31, 2000      7 ,011
TextFiles/ source /WEB - INF/taglib / view .tld                                Oct. 27 , 2000       808
TextFiles/source /WEB - INF/tagUtils / TEMP-PRN                                Oct. 31, 2000      6 ,918
TextFiles/ source /WEB - INF/tagUtils /View Tag.jav                            Oct. 27, 2000      2 , 098
TextFiles/source /WEB - INF/tagUtils/ View Tag . java                          Oct. 27 , 2000     2 ,098
TextFiles/ source/WEB -INF/tagUtils /ViewTagExtrainfo.java                     Oct. 27, 2000        671
TextFiles/source /WEB - INF/tagUtils /VTEI.jav                                 Oct. 27, 2000       671
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 41 of 57


US 2019 / 0095173 A1                                                                                               Mar. 28 , 2019


         BACKGROUND OF THE DISCLOSURE                               arbitrarily complex or large database schema, without any
                                                                    custom software programming.
               Field of the Disclosure                               [0009 ] A second aspect of the disclosure is that, once a
[0003 ] The present disclosure relates to the field of data         back - end schema has been designed and constructed within
processing, and more particularly to relational computer            the RDBMS, such a system can automatically “ interrogate ”
databases, and to systems and methods for automatically              this schema, and “ absorb ” its structure into an internal cache
generating without any custom programming a user inter              (or, at the cost of real-timeperformance, the internal caching
                                                                    mechanism can be sidestepped ).
face for the database , and/ or a complete application utilizing     [0010 ] Another aspect of the disclosure is to provide a
the database , or elements thereof.                                 system that presents to end-users , for any arbitrarily com
                                                                    plex or large database , a comprehensive application through
             Description of the Related Art                         which the back - end can be operated , and through which all
[ 0004 ] Modern databases — and in particular, complex or           conventional database activities — searching, listing, adding ,
large databases which serve many concurrent users — are             editing can be supported , across all base -tables comprising
constructed as " client/server” or “ n -tier” ( client/server/      the schema.
server ) systems, wherein specialized components perform             [0011 ]. In another aspect of the disclosure , an application
separate ( and carefully delineated ) functions . At a minimum ,     so presented reveals (and enforces ) the relational/hierarchi
such systems are generally composed of a " back - end”              cal organization among the tables within the back -end via
relational database management system (RDBMS) — which               smoothly integrated UI mechanisms which are embedded
maintains and manipulates information according to                  directly into the base -table screen displays — providing a
requests submitted by other components or software pro              natural , powerful, and easy - to -use environment for manag
cesses (or expert human administrators ) via open - standard        ing complex data relationships and interactions.
query languages (i. e ., SQL ) — and a “ front- end" presentation   [0012 ] One embodiment (the “ reference implementation ” )
layer or user interface , which mediates the end -users' work       described herein as an example of a system which may be
with the back -end data.                                            implemented in accordance with the techniques and prin
 0005 ] Developing such a database system consists both in          ciples described in this disclosure , provides a system , cur
defining the organizational structure to be used by the             rently written in Java and JSP, which automatically and
back -end for storing data (that is , the complement of tables      dynamically (“ on - the- fly ” ) generates (in HTML , Javascript,
which store data , and the relational links between these           and HTTP /CGI code), a fully functional UI system , based
tables ) - known as a “ schema” or “ data model” and in             upon , and connected directly to , the underlying data model
building a front- end program (or “ application ” ) via which       (as instantiated within an Oracle8i SQL RDBMS). The UI in
end -users can manipulate this data ( and which communi             this embodiment is built based on an automated interroga
cates with the back - end on the users' behalf). And although       tion of the RDBMS, either as needed (on -the - fly ) or by
the back - and front- end components must be closely syn            building an in -memory representation of the data model. The
chronized and reflect similar structures , these respective         generated UI in this embodiment comprises all mode dis
development efforts are typically rather separate with the          plays ( e . g., browse , search , edit , and add ) for all tables , and
requisite synchronization and parallels in structuring being        a full complement ofmechanisms, integrated into themode
effected only manually.                                             displays for representing, navigating , and managing rela
[0006 ] Moreover, the construction of front -end applica            tionships across tables. This embodiment has the capability
tions is generally undertaken using conventional third - or         of creating such a UI where the underlying RDBMS is
fourth - generation computer languages, which require by            complex and comprises a plurality of tables, constraints, and
hand coding at a very low level of functionality . Current          relationships. It utilizes a hierarchical “ context stack ” for
tools for easing the developmentburden are limited to fairly        maintaining (and suspending ) the working state of a par
specific (and, still, fairly low -level) uses — among them ,        ticular table ( comprising selected record , display “ mode” ,
providing more - sophisticated or “ richer ” controls for           pending form - field entries, in - effect search - filter parameters,
manipulating individual data elements; associating indi             Browse -mode scroll position , and any filter constraints
vidual user -interface elements with specific back -end stor        imposed from above stack contexts ) while “ drilling down "
age locations ; or — at best offering “ form generator ” or         across relationships to work with related information in a
“ wizard ” facilities to automatically generate the code for a      possibly constrained working context) and returning rel
simple UI display which manipulates a single underlying             evant changes to the parent-context table , and a correspond
(back - end) data table .                                           ing UI convention for displaying and navigating this stack .
[0007 ] Even with such tools, considerable work remains in           The embodiment provides a set of rules for traversing
building a complete, fully - functional UI for a back -end          navigating the context stack . It further provides naming
schema of any appreciable size or complexity — especially           conventions and annotational methods for enhancing and
                                                                    extending the representation of table structures , constraints ,
where industrial- grade performance and reliability is              and relationships within the back - end so as to more fully
required . And as enterprise - scale data models continue to
grow , the attendant explosion of manual-coding require             support revelation of the schema structure through external
                                                                    interrogation .
ments quickly becomes unwieldy — and eventually, unten
able .                                                              [0013 ] Other aspects of the disclosure include, for
                                                                    example , techniques for automatically constructing a repre
        BRIEF SUMMARY OF THE DISCLOSURE                             sentation of any database table , wherein all cross -table
                                                                    relationships are resolved so as to supplant internal key
[ 0008 ] One object of the present disclosure is to provide a       fields in the primary table with corresponding descriptive
complete and fully functional user interface (UI) for any           fields derived from the related tables.
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 42 of 57


US 2019 / 0095173 A1                                                                                              Mar. 28 , 2019

[0014 ] Further aspects and applications of the disclosed            in the text that follows. Furthermore, the exemplary embodi
subject matter will be apparent to those skilled in the art          ment as disclosed herein also includes, in addition, some
from the drawings and detailed description that follow .             further developments that have not as yet been rendered in
                                                                     the reference implementation as of said effective filing dates ,
       BRIEF DESCRIPTION OF THE DRAWINGS                             but which are described herein in detail and thereby con
[0015 ] The following briefly describes the accompanying             structively reduced to practice .
drawings:                                                            10028 ] As can be more fully appreciated by studying the
[0016 ] FIG . 1 is a normal“ browse mode” display from the           accompanying source code, the exemplary embodiment
reference implementation .                                           operates in accordance with a comprehensive and formal
                                                                     ized paradigm for presenting a (n end - )user interface to any
 [0017] FIG . 2 is a normal “ search mode ” display from the         arbitrarily large or complex relational database schema (or
reference implementation .                                           " data model” ), as represented via generally accepted data
[0018 ] FIG . 3 is a normal " edit mode” display from the            modeling conventions ( comprising the explicit declaration
reference implementation .                                           of any cross- table “ referential integrity ” [RI] constraints,
[0019 ] FIG . 4 is a normal “ add mode” display from the             and full exploitation of available native - RDBMS datatype
reference implementation .                                           and constraint - attribute declaration mechanisms) and instan
 [0020 ] FIGS. 5A -5W are diagrams of the demonstration              tiated within a commercial- grade SQL RDBMS engine
RDBMS schema from the reference implementation .                      (Oracle8i, for example, in the reference implementation ).
[ 0021] FIG . 6 is a diagram of the relationship types                The paradigm encompasses :
comprised in the paradigm of the present disclosure.                     [0029] 1) A set of “ modes” for interacting with a ( ny )
[0022 ] FIG . 7 is an annotated screen dump showing the                   given database table (which modes, taken together,
active elements in a “ browse mode" display.                              cover all desired end -user operations which may be
[0023] FIG . 8 is an annotated screen dump showing the                    effected upon such tables ), and a corresponding display
active elements in an “ edit ” “ add ” or “ search ” mode display.        format (“ screen ” or “ window ” architecture ) for each
[ 0024] FIGS. 9A - 9E show an exemplary “ master/detail                   mode . These modes comprise:
drill- down ” and a doubly - constrained subordinate table                [0030 ) 1 .1 ) BROWSE ( full or filtered , possibly con
search as rendered in the reference implementation .                         text- constrained) ( see FIG . 1 )
[ 0025 ] In addition , the complete source code for the ref               [0031] 1 . 2 ) SEARCH (new or revised , full or con
erence implementation , and scripts for creating the reference               text- constrained ) (see FIG . 2 )
demonstration schema (and demonstrating the extended                      [0032 ] 1 .3 ) EDIT ( full or context-constrained ) (see
back -end annotational methods employed ) are set forth in                  FIG . 3 )
the computer program listing appendix (which has been                     [0033] 1. 4 ) ADD (full or context-constrained ) (see
incorporated herein by reference as stated above).                          FIG . 4 ) Certain key screen elements for navigation
                                                                             control/ support are shared across all of these displays
                DETAILED DESCRIPTION                                         (see FIGS . 7 - 8 ):
[0026 ] The detailed description set forth below is intended               0034 ] 1 .5 ) A TITLE BAR 712 , 814 , which indicates
to describe various exemplary configurations of the subject                  current mode , current table , context-constraint ( if
technology and is not intended to represent the only con                    any), and filter indicator (if search - filter is in effect )
figurations in which the subject technology may be prac                   [0035 ] 1.6 ) A TABLE -NAVIGATION HEADER
ticed . The appended drawings are incorporated herein and                    702, 802 , which provides direct “ random access” to
constitute a part of the detailed description . The description              any system table , in either Browse or Search mode,
includes specific details for the purpose of providing a                     via either a full (dropdownlist of all (available )
thorough understanding of the subject technology . Num                       system tables or a short list of ( clickable ) “ quick
bered lists, as used throughout the description , are meant                  links" to key tables. Use of this header will also reset
only to convey grouping and hierarchy among related items,                   ( and abandon ) any nested stack - contexts in effect
and should not be construed to imply any sequential or                    [0036 ] 1.7 ) A CONTEXT-STACK DISPLAY 704 ,
ordinal significance. Applicant believes that the features and               804 , which indicates the active table and mode at
functional characteristics of the subject technology reflect                 each level in the context stack (described below ),
novel and nonobvious advances over the prior art, and that                   and also allows direct navigation ( pop -up ” ) to any
implementations to achieve the specified features that func                  suspended (“ higher ” ) stack -level (with abandonment
tion in the manner described herein are not limited to the                   of all lower levels )
specific details set forth herein .                                       [0037 ] 1.8 ) A MODE -NAVIGATION BAR 710 , 812 ,
[ 0027] One embodiment of the disclosed subject matter                       which allows the user to move amongst the various
(the “ exemplary embodiment" ), as illustrated in FIGS . 1                   available mode displays for the current working table
through 9E , corresponds in most respects to an implemen                     ( or " stack level” ) . The list of available modes varies ,
tation of this subject matter being developed under the                      dynamically , according to both the user' s access
trademark SCHEMALIVETM which is herein referred to as                        rights (described below ) and the current state of the
the “ reference implementation .” Aworking and substantially                 working session (i.e ., whether a search - filter is cur
refined embodiment of this subject matter, in the versions in                rently in effect ). The full list of possible mode
which it existed on the effective filing dates of this disclo                navigation options is : FULL BROWSE , FILTERED
sure, is further represented substantially in full by the                    BROWSE , NEW SEARCH , REVISED SEARCH ,
reference - implementation source code files , documentation                 and ADD . Note that FILTERED BROWSE and
and scripts in the appendices accompanying and incorpo                       REVISED SEARCH appear only when a search
rated by reference into this application , as further described              filter is currently in effect; if so , the former restores
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 43 of 57


US 2019 / 0095173 A1                                                                                        Mar. 28 , 2019

      a Browse -mode display with the most recent filter             cover all desired connections between any two tables ),
      and scroll-position , while the latter pre -populates a        and a corresponding UI convention for representing
      Search -mode display with the current filter param             each type of relationship " in - place” within the (single
      eters                                                          table ) mode displays . As shown in FIG . 6 , these “ rela
    [0038 ] 1. 9 ) AdditionalMODE -NAVIGATION 706 to                 tionship types ” comprise :
      allow " edit mode” for a single table record SCROLL             [0048 ] 3 .1 ) CROSS -REFERENCE 602 (a.k.a . “ for
      NAVIGATION 708 allowing aan end ) user to navi                     eign key” or “ FK ” ) — single primary -table record
      gate through all the records in a table and also                  keeps pointer to any single foreign -table record
      allowing the user to dynamically change the number              [0049 ] 3 .2 ) MASTER /DETAIL 604 (a .k .a . " parent/
      of records contained in the webpage displayed (i. e .,            child ” or “one -to -many ' ) — multiple foreign -table
      dynamic page -sizing ) HOT LINK 806 for “ drill                   records keep pointers to single primary -table record
      down ” to cross - reference table ( e .g ., in the embodi    [ 0050 ] 4 ) A set of rules and methods both for extending
      ment shown in FIG . 8 , “ Country ” ) HOT LINK 808              the representation of any single table (according to its
      for “drill-down” to master-detail table (e.g ., in the          relationships to other tables ) (FIGS. 7 and 8 ), and for
      embodiment shown in FIG . 8 , “ City ” ) CROSS
      REFERENCE FIELD 810 to generate dropdown                       managing (and navigating across ) these relationships
      lists of available foreign -key values (with automatic         ( comprising the resolution, display , and manipulation
      correlation to display - name labels ) FIELD 811 for           of cross - referenced elements within a primary table ' s
      free - form text entry , to provide automatic client-side      display context , and the creation or revision of related
      data validation according to back - end datatype ( for         table information within the context of a primary table
      edit / add mode only ) SUBMIT BUTTON 816 com                   by “ drilling down” to a secondary table , constraining
      mits changes, and executes appropriate mode -switch            the "working context” of that secondary table as nec
      ( and stack - context return , if appropriate )                essary, and “ passing back ” relevant changes to the
 [0039] Note that, although not shown in the reference               primary - table context) (see FIG . 9 ). Said rules and
    implementation , DELETE capability is also readily               methods comprise:
   incorporated — as either (or both ) true record - removal         [0051 ] 4 .1) Foreign -key fields occurring within a
    from the underlying table, and/or record “ flagging" for            table — that is , fields which contain “ keys ” that
   UIsuppression (with continued underlying- table record               uniquely identify cross -referenced records from sec
    retention ) simply by adding (according to the user 's             ondary (a .k .a . “ foreign ” , or “ referenced ” ) tables —
    access rights , potentially ) another pushbutton within            are automatically “ resolved ” for display purposes, so
    the Edit-mode display                                               as to substitute a corresponding (and , presumably ,
  10040 ] 2 ) A set of rules and methods for moving among              more meaningful) " name" field from the foreign
    the modes (and , hence , displays ) for a given table ( see         table record ( in lieu of the key value itself — which ,
    “mode navigation ” in FIG . 7 ), comprising :                       per generally accepted data -modeling conventions,
    [0041] 2 .1 ) Explicit (manual) mode-selection via the              is generally intentionally devoid of intrinsic mean
      mode-navigation bar                                              ing ):
    [0042] 2 .2 ) Browse - to -Edit mode-transition for a               [0052 ] 4 .1.1 ) The paradigm specifies a “ default”
      specific record , by clicking on a Browse -row ' s left             behavior for determining this name field within
      most- column " row label” link                                      the foreign -table record, based (optionally ) upon a
    [0043] 2 .3 ) Implicit return -to -Browse transitions                  combination of field -naming conventions , field
      from other modes :                                                  datatype (i.e., character data ), field constraints
      [0044 ] 2.3 .1) From Edit mode, upon record com                     (i.e., unique values ), and / or order of appearance
        mit (UPDATE pushbutton )                                          within the table definition (i.e ., first non -primary
      [0045 ] 2 . 3.2 ) From Add -mode, upon record com                   key field meeting other requirements )
        mit (ADD pushbutton ), with optional override via               [0053] 4 .1. 2 ) In the reference implementation , this
         an on -screen checkbox setting which “ locks ” user              field is the first one whose name ends with
         into Add mode for the current table until checkbox               “ NAME” — or, in special- case handling for tables
         is cleared , or until user explicitly navigates away             containing “ LAST NAME” , “ FIRST _NAME” ,
      [0046 ] 2.3.3 ) From Search mode, upon filter com                   and “MIDDLE _NAME” columns, a composite
        mit (SEARCH pushbutton ), with optional over                      “ Last, First Middle " value . Additional special
         ride via an on - screen checkbox setting which                   case processing supports successive cross - refer
         enables direct Search - to - Edit transitions for                encing through multiple tables until a “ NAME”
         single - row result -sets , provided user has requisite          field is discovered , if (and only if) intervening
         edit rights . In the reference implementation , this             tables include unique -value constrained FK col
         checkbox setting is session -persistent ( that is , it           umns. If no name field can be resolved , the UI
         remains in effect until the user ' s session termi                displays the actual key values (that is , the primary
         nates , so long as the user does not explicitly turn             key values from the foreign table ) themselves
         it off); it could as easily be made " sticky ” to a            [0054 ] 4 .1.3 ) Alternatively , the rules for determin
         variety of degrees — lasting for only a single                   ing the name field can themselves be made
         search , for a single stack -context session , or even           “ soft” — that is , specified once ( globally ) by a
         across system sessions (via database -stored user                system administrator, and used thereafter to drive
       "preferences” )                                                    all (default) name- field constructions. (See the
 [0047] 3) A set of " relationship types” between indi                    discussion of naming conventions and annota
    vidual database tables (which types, taken together,                  tional methods, below .)
           Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 44 of 57


US 2019 /0095173 A1                                                                                         Mar. 28 , 2019


      [0055 ] 4 .1. 4 ) The default behavior for name- field      [0065 ] 5 ) A set of user - interface conventions for signal
        resolution can also be overridden with (either or           ing other non - referential) data constraints , and for
        both ) “ global” and/ or " local” custom -name defi         enforcing adherence tong same, across all Add/Edit/
        nitions for specific tables , as described below            Search forms, comprising :
        (within the discussion of extensions to , and cus           [0066 ] 5 .1 ) For “ required ” fields (i.e ., underlying
        tomization of, the baseline UI paradigm )                      table -columns with “NOT NULL ” CHECK con
                                                                       straints, in the reference implementation ), the corre
     [0056 ] 4 .1.5 ) Auto -resolution of display -names               sponding data -field labels (descriptive names
        applies to both Browse -mode cells (where a single             appearing to the left of the entry areas ) are displayed
        display - name is derived and substituted for a                in boldface (see FIG . 3 )
        given foreign -key value ), and Add /Edit /Search           [0067] 5 . 2 ) The physical width of text- entry ( vs.
                                                                      dropdown ) fields — as well as the maximum permit
        form -fields (where a dropdown list includes the              ted length for entered text — is driven directly by the
        display - names for all foreign -table records, and UI        specified data -length of the underlying table col
        actions on this list are correlated to the underlying         umns.
       keys )                                                       10068 ] 5 . 3 ) For text fields whose length -limit exceeds
                                                                      a certain threshold ( globally defined , in the reference
   [0057] 4 .2 ) For “ master” tables in any master/detail            implementation , though potentially user -preference
     relationships ( as specified via the core complement             configurable ), the on -screen field is presented as a
     of naming conventions and annotational methods ,                 multiline, vertically scrollable control with multiple
     discussed below ), record displays incorporate a                 row visibility, rather than the default single -row ( and
     " pseudo- field ” for each associated detail- table ,            non - scrollable ) entry field . ( In the reference imple
     which indicates the number (i. e ., count) of corre              mentation, this is an HTML “ TEXTAREA ” rather
     sponding detail (or “ child ” ) records belonging to the         than an “ INPUT” field .) Note that this functionality
     displayed master (or “ parent” ) record :                        is also applied to Browse-mode table cells, so that
                                                                       occasional lengthy cell- entries are made scrollable
      [0058 ] 4 .2.1) In the reference implementation , the            ( and therefore don 't distort an otherwise reasonable
       master /detail pseudo - fields are included only for           table -layout)
        Edit -mode displays (so as to allow for streamlined         [0069 ] 5 .4 ) Required fields (per above ) along with
       system logic and , therefore, improved run -time               numeric , date , and text fields (whose length might
       performance )                                                   exceed the threshold specification described
                                                                       above ) also generate automatic validation logic
     [0059 ] 4 .2.2 ) Alternatively , these pseudo - fields can        which prompts the user to correct any erroneous or
       also be (and have been , in alternate implementa                problematic data -entries locally — that is , on the end
        tions ) readily incorporated into the Browse -,                user 's (or “ client” ) computer, before any communi
        Search -, and Add -mode displays, at the cost of               cation with the database takes place . In the reference
        added complexity in supporting views (i.e., cor                implementation (which is web - based ), this manifests
        related -subqueries for Browse -mode displays ) and           as client- side Javascript routines along with all
        state-management logic (i.e., transitioning to Edit            requisite invocation logic , automatically embedded
       mode for not-yet - completed Add -mode transac                 into the appropriate entry - field specifications
        tions before allowing navigation to associated                which are delivered along with the ( system - gener
        detail-table contexts where the user might add                 ated ) web - page . Failed validation (upon field -exit
        dependent “ child ” records), and the attendant per            and/ or at page -submission time, depending on the
        formance implications                                          type of validation ) puts the " focus" back into the
                                                                       corresponding problem -field (or the first of several),
   [0060 ] 4 .3 ) To enhance the run - time performance of            highlights (“ selects” ) the entire field contents, and
     Browse -mode displays , the system automatically                  displays an informational pop- up dialog box explain
     generates a corresponding back - end " view " for                 ing the problem . This effectively " projects ” con
     every table , which :                                             straint-awareness from the back - end RDBMS
                                                                       (where the constraints are defined ) into the front -end
     [0061] 4.3.1) Resolves all FK displays, per above                 client, for significantly improved performance and
     [0062] 4 .3 .2 ) Incorporates any and all default-be              reduced network - and database - loading
        havior overrides                                          10070 ) 6 ) A hierarchical “ context stack ” for maintaining
                                                                    (and suspending ) the working state of a particular table
     [ 0063] 4 .3 .3) By rendering (and , subsequently ,            ( comprising selected record , display mode , pending
        executing) this view in the native language of the           form - field entries , in -effect search - filter parameters ,
        underlying RDBMS (i.e., SQL ), effectively “ proj           Browse -mode scroll position , and any filter constraints
        ects ” this extended representation of the table            imposed from above stack contexts ) while “ drilling
        ( according to its relationships to other tables ) from     down ” across relationships to work with related infor
        the software (where it is derived ) back into the           mation (in a possibly constrained working context) and
        RDBMS environment itself, for significantly                 returning relevant changes to the parent context table ,
        improved rendering performance and reduced net              and a corresponding UI convention for displaying and
        work - and application -server loading                      navigating this stack
                                                                  [0071 ] 7) A set of rules and methods for traversing
 [0064] See the discussion , below , of rules and methods           navigating the context stack , among them :
    for traversing/navigating the context stack , for more          [0072] 7 . 1 ) The user is always working at the “ bot
   information on the creation and revision of related                tom ” (or rightmost, within the stack display ) level of
   table information within the context of a primary table            the context stack . Typically (i.e., at initial system
           Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 45 of 57


US 2019 /0095173 A1                                                                                         Mar. 28 , 2019

     entry, or following direct access via the table -navi              subordinate stack context (via the context-stack dis
     gation header ), there is only one level in the stack              play or table -navigation header). In the former case ,
     ( that is , no nested or suspended stack contexts are in           committed changes are automatically propagated to
     effect )                                                           the above stack context and displayed in the corre
   [0073] 7 .2 ) Changing modes for a given table ( or                  sponding mode display (i.e., “ results” are
     “ stack context” ) is referred to as “ lateral” or “ hori          " returned " ) unless the user has enabled POWER
     zontal” movement (see , e . g ., FIG . 7 ) e. g ., in the          ADD in the lower context; in the latter case, any
     embodiment shown in FIG . 9A , a click on a mode                   pending changes are abandoned , and the above stack
     transition button 902 (shown in this example as                     context is restored exactly as originally suspended
     “ 19" ) allows for a “ lateral” or “ horizontal” mode            10085 ] 7 . 10 ) Cross -reference drill - downs are “ con
     transition to " edit ” ( shown in FIG . 9B )                       text sensitive” to the parent- field status: A drill- down
   [0074 ] 7.3 ) Traversing relationships ( either cross                from a blank parent-field enters the subordinate stack
     reference or master /detail) is referred to as “ drill             context in “ Add ” mode, while a drill - down from a
     down ” ( and , upon return , “ pop -up ” ) or " vertical”          non -blank parent- field enters the subordinate stack
     movement across tables (and nested stack contexts )                context in " Edit" mode for the already - selected
     ( see , e . g ., FIG . 9 ) e . g ., in the embodiment shown in     ( cross -referenced ) secondary - table record .Neverthe
     FIG . 9B , a click on a " drill- down ” button 904                 less , the default drill -down mode can be " overrid
     ( shown in this example as “ State or Province” )                  den ” ( that is, abandoned ) via a lateral or horizontal
     allows for a “ drill -down ” to related detail records             mode -switch in the lower stack context. In any event
     (shown in FIG . 9C )                                               ( and regardless of intervening actions ), a “ commit
   [0075 ] 7 .4 ) Vertical navigation therefore always                  ted ” return from a subordinate stack context will
     increases or decreases the " stack depth ” , while hori            always properly update the parent record
     zontal navigation merely alters the “ view ” of the              [0086 ] 7 . 11) Master /detail drill -downs generally
     current table _ affecting only the current (bottom                 enter the subordinate stack context in “ Browse ”
     most) stack level                                                  mode, although this behavior can be modified as a
   [0076 ] 7 .5 ) Drill -downs are supported by enabling                “ business rule ” via the described customization
     “ hot-linked ” (or “ clickable " ) labels for the related          mechanisms ( see FIG . 9 and the CreateSchema.sql
      data fields in the primary table ( stack context) (see            script)
     FIGS. 9B and C )                                                 [0087 ] 7 .12 ) The user may always return directly to
   [0077 ] 7.6 ) A drill -down traversal “ suspends” the                any suspended (“ higher” ) stack -context by clicking
     above stack context                                                on the corresponding stack - display entry 908 . Doing
   [0078 ] 7 .7 ) Drilling down across a cross -reference               so effectively “ pops” the stack , and abandons any
     relationship imposes no “ context constraints ” on the             work -in -progress in all lower contexts . (For the
     lower stack context, while drilling -down across a                 embodiment shown in FIG . 9C , for example, click
    master /detail link constrains the subordinate table to             ing on “ COUNTRY [EDIT ]” abandons the current
    only those records “ belonging ” to the above stack                 stack content and restores the above context exactly
     context table -record ( see, e. g ., FIG . 9C ), such that :       as originally suspended , i. e., as shown in FIG . 9B .)
     [0079 ] 7 .7 . 1 ) A superseding filter is applied to all        10088 ] 7 . 13 ) The user may further search or filter
        detail-table mode displays, separate from (and                  records at the subordinate stack context level by
        invisible to ) any lower -context search - filters              clicking on the “ New Search ” link in Mode Navi
        which may subsequently be applied by the user                   gation 910 . In the embodiment shown, the further
     [ 0080 ] 7 .7 .2 ) Even a “ full browse ” request (with            search page ( see, e . g ., FIG . 9D ) comprises the fol
        no explicit search -filter ) therefore shows only               lowing screen elements:
        related child -records                                          [0089] 7 . 13 . 1) STACK DISPLAY 914 which still
     [0081 ] 7.7 .3 ) The title bar 912 , 920 , 926 ( across all           shows the nested contexts
        modes ) separately indicates the subordinate -table             [0090 ] 7 .13 .2 ) SEARCH FIELD 916 In the
        context constraint with a “ FOR <PARENT                            embodiment shown in FIG . 9D , search field 916 is
         TABLE > <PARENT RECORD > ” -style suffix ( vs .                   free - form text entry, wherein the text “North ” adds
        the “ (FILTERED )” suffix , which indicates a user                an additional “ filter,” requiring that “ State or Prov
        applied search - filter )) . (For example , Title Bar 912         ince Name” begins with “ NORTH ” .
        of FIG . 9C shows constraint from above stack                   [0091 ] 7 .13 .3 ) TITLE BAR 920 which still shows
        context, Title Bar 920 of FIG . 9D still shows the                the context constraint
       context- constraint, and Title Bar 926 of FIG . SE               [0092 ] 7 .13.4 ) SEARCH INITIATING BUTTON
       reflects both the above context -constraint and the                918 which , when clicked , initiates a “ lateral” or
       presence of a current- context “ filter.” )                        " horizontal” mode transition to ( filtered ) " browse "
     [0082 ] 7 .7 .4 ) In Edit mode (for a specific child                 mode (see, e . g ., FIG . 9E ). The embodiment shown
        table record ), the user is prevented by filtering the             in FIG . 9E comprises the following screen ele
        dropdown- list for the corresponding FK field so                  ments :
        that it contains only the parent-record value                   [0093] 7 .13 .5 ) stack display 922 which still shows
   [0083] 7.8 ) Full lateral movement (mode -switching )                  nested contexts
     is supported within the subordinate stack context                  [0094 ] 7 .13 .6 ) TITLE BAR 926 which now
   [0084 ] 7 .9 ) User can “ return ” (ascend the context                 reflects both the above context-restraint (as
     stack ) either by “ committing ” a lower- level action ( a           shown , e. g ., in FIG . 9D ) and the presence of
     database edit or addition ), or by abandoning the                    current-context “ filter "
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 46 of 57


US 2019 / 0095173 A1                                                                                                 Mar. 28 , 2019


        [0095 ] 7. 13 .7 ) SCROLL NAVIGATION 924                         RDBMS; in discussing these methods, it is importantto note
           allowing the user to navigate through all the                 that although there are any number of alternative embodi
           records in a table and also allowing the user to              ments for the formatting , storage , and association of such
           dynamically change the number of records dis                  annotations with their corresponding objects including
           played . In the embodiment shown in FIG . 9E ,                (butnot limited to ): formatting as XML -tagged , name/value
           manipulating the Scroll Navigation 924 has no                 paired , or fixed - sequence data ; storage within native -RD
            effect because all the records under the current             BMS " comment” fields, application -defined database tables ,
           constraint and filter are displayed on one page ,             or external (operating system ) disk files ; and association via
           since only two rows now meet both parent -context             native -RDBMS comment " attachment” , explicit object
           constraint and the current “ filter."                         naming (within the annotations themselves ), or pointers or
   [0096 ] 8) Integrated , group -based security mediation ,             keys ( attached to the objects themselves ) — the methods
     " granular " both in scope ( i.e ., global-, table - , row - , or   ultimately concern the principles by which such embodi
      field - level) and by task (browse , edit, add , delete ),         ments may be designed and applied to illuminating the
     which dynamically adjusts all system displays                       schema, rather than any particular configuration or embodi
     (throughout the entire UI paradigm ) according to the               ment itself. Within the reference implementation , then , the
     user' s granted access-rights , such that prohibited                attachment of annotations , as XML - formatted " comments” ,
      options are always hidden                                          directly to database objects, should be considered illustrative
[ 0097 ] Note , finally, that while the exemplary embodiment             of, rather than essential to , the methods so described . The
operates according to the particular paradigm described                  core conventions and methods comprise:
above , it remains possible to effect alternate paradigms                   [0100 ] 1) The indication of column- datatypes not
which would nevertheless be consistent with the basic                         natively (or explicitly ) supported by the underlying
principles of this disclosure . For instance , it may be desir                RDBMS (for example , " binary ” or “ yes/no ” fields in
able in some instances to realize instead a “ modeless” UI                     the Oracle8i-based reference implementation ) yet sub
paradigm , such that all end-user activities (browsing, search                ject to special handling within the UIparadigm , via the
ing , editing, adding) are supported by a single , unified                    use of specific object-name suffixes (“ _ FLAG ” , in this
display context ( such as a " spreadsheet” display ).                         example )
 [0098 ] Software (written in Java and JSP, in the reference                10101] 2 ) The specification of master /detail relation
 implementation ) automatically and dynamically (“ on -the                     ships between tables (as distinguished from a [reversed
fly ” ) generates a fully functional UI system (written in                    cross -reference relationship ), by associating a table
HTML , Javascript, and HTTP /CGI in the reference imple                       level annotation with the master ( or " parent ” ) table , and
mentation ) based upon , and connected directly to , the under                indicating both the table name and the parent-referenc
lying data model (as instantiated within the RDBMS ), and in                  ing FK field for each detail table (see comments in the
 full conformance to the described paradigm . In order to                     CreateSchema.sql script)
 generate the UI, the RDBMS is first interrogated or scanned             [0102 ] Following the paradigm , the generated UI com
by this software , applying a body of rules to interpret the             prises all mode displays for all tables , with integrated ( -into
data model ( comprising its tables; their column -comple                 the -mode -displays ) mechanisms for representing, navigat
ments, datatypes , and constraints; and relationships across             ing, and managing relationships across tables ( comprising
the tables ), and to correlate same to the UI paradigm ( either          hierarchical context constraint/ enforcement, and pass
" on -the- fly ” , or by building an in -memory representation , or      through /“ pop - up ” return , or " propagation ” , of subordinate
" cache” , of said data model, and by automatically deriving             context results ). In rendering this UI, the exemplary embodi
enhanced back - end " views” of all tables , which are consis            ment applies logic to ( re - convert column - and table -names
tent with the paradigm and which , further, coherently incor             retrieved through RDBMS interrogation from all- uppercase
porate any and all extensions, customizations, adaptations,              text, if necessary ( as it is with Oracle8i, in the reference
or overrides which may have been specified as described                  implementation ) into mixed - case , initial - caps text (where
below ). In the reference implementation , the results of this           only the first letter of each word or " token " — is capital
RDBMS interrogation are used to construct an internal                    ized ) , and to replace underscore characters with spaces. The
object representation of the schema, conforming to a graph               case - restoration logic is designed to also consider a list of
in which the nodes represent database tables , and the edges             approved acronyms or, more generally , " exceptions ” —
represent relationships (i.e ., referential integrity links )            which , when encountered as tokens within object-name
between these tables. As the UI is rendered for any given                strings , are instead cased exactly as they appear in the list .
database table , this underlying object representation is ref            ( This could mean all - uppercase , all-lowercase , or any non
erenced , and appropriate components for depicting and                   conventional mixture of cases , such as “ ZIPcode” .) This
traversing all cross table links are automatically included in           case -exceptions list is provided once , globally , for the entire
the resulting display .                                                  system , and impacts all table - and column -name references
[ 0099 ] A core complement of naming conventions and                     throughout the UI presentation . (In the reference implemen
annotational methods (written in XML , in the reference                  tation , the list is defined as a string array within a public
implementation ) is used for enhancing and extending the                 " CustomCaps” object ; this object could in turn be initialized
representation of the table structures and relationships ( en            via a disk file , or a special database table.)
tirely within the back -end representation of the data model,            101031. The software also constructs and utilizes the above
in the reference implementation ) so as to more fully support            described hierarchical context stack for maintaining (and
revelation of the schema structure through external interro -            suspending) the working state of a particular table (com
gation . Said methods consist of " annotations” ( or " com               prising selected record , display mode, pending form - field
ments ” ) which are " attached to ” (or " associated with ” )            entries , in - effect search - filter parameters , Browse -mode
individual tables or table -columns within the back - end                scroll position , and any filter constraints imposed from
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 47 of 57


US 2019 / 0095173 A1                                                                                                 Mar. 28 , 2019
                                                                     10
above stack contexts ) while “ drilling down ” across relation              [0113 ] 1.6 ) In this way, both “ default ” (global, or
ships to work with related information in a possibly con                       system -wide) and “ special-case ” ( local, or single
strained working context) and returning relevant changes to                   referencing - table only ) custom display -names can be
the parent- context table , and a corresponding UI convention                  defined for the same foreign table . If a “ local”
for displaying and navigating this stack ( see, e .g ., stack                  specification is defined for a given FK -column , it
display 906 in FIG . 9C , which displays the nested contexts).                will supersede any " global” or “ default” specifica
Note further that, in addition to its core function in support                tion also defined for the referenced ( foreign ) table .
ing nested working contexts (and by virtue of its always                    [0114 ] 1.7 ) In the reference implementation , specifi
being on -screen ), the context stack also enables certain                    cations are made via a special XML tag (" < sql> " )
ancillary capabilities :                                                      which is attached to the table or column (for global
   [0104 ] 1 ) Since the current context (or “ table -session " )             or local specifications, respectively ) as a “ comment"
      always corresponds to the “ bottom ” of the stack (i.e .,           [0115 ] 2 ) Ability to alter the order and visibility of
     the rightmost link in the display ), the user can “ refresh ”          individual table -columns across all mode displays
     his current table - session by clicking on this link . This            (Browse , Add , Edit, Search ) vs . the actual column
     can be useful, for instance , when the user wishes to                  complement and -ordering of the associated ( underly
     “ undo ” or revert numerous changes made to a current                  ing) table :
     Edit- or Add -mode form ( but not yet committed ) with                 [0116 ] 2 . 1) This is sometimes desirable in a post
     out having to re-navigate to the current table and record                production environment, especially when the par
   [0105 ] 2 ) When a system exception (security violation ,                  ticular back - end RDBMS product in use makes it
     internal error , etc . ) occurs, the resulting error screen              impractical or impossible to alter the actual structure
     also incorporates a stack display . Although the default                  of the underlying table once it has been populated
     error -screen behavior is to restart the user 's session                 with data and is participating in referential- integrity
     after a timed delay (and thereby abandon all work in                     relationships with other populated tables
     progress ), the user will often be able to recover his                 [0117 ] 2.2 ) A specification consists of a listing of the
     session by making a selection from the error -page stack                 desired table - columns, in the desired display order
     display                                                                  (either by name or, alternatively, by ordinal position
[0106 ] The exemplary embodiment further provides a                            in the actual underlying table )
structured collection of methods, mechanisms, tools , tech                  [0118 ] 2 .3 ) If a specification is made, then any col
niques, and facilities for extending, customizing , adapting,                 umns not explicitly included within that specification
or overriding the baseline UI paradigm and software to                        will be suppressed from the UImode displays
support non -standard and/ or special requirements (“ business              [0119 ] 2 .4 ) Specifications are associated as table
rules ” ), comprising :                                                        level annotations with the actual underlying table
   [0107 ] 1) The capability to " override ” the default                    [0120 ] 2 .5 ) In the reference implementation , specifi
     behavior for FK " display - name” resolution with (either                cations are made via a special XML tag (“ < colum
      or both ) “ global” and /or " local” custom specifications              nOrder > " ) which contains sub - tags (“ < cl> ” ) indicat
     on how to generate display -names for a given foreign                     ing the desired columns in order and by name, and is
     key :                                                                    attached to the table as a “ comment”
     [0108 ] 1. 1) Such overrides can be useful, for                      [0121 ] 3 ) Support for composite or “ custom views” of
       example , when the foreign (referenced ) table lacks a               multiple -table data which mimic a single base -table .
        ( resolvable ) name column; when a composite (mul                   Such a derived (non -table ) result -set is typically gen
        tiple- field ), treated , or otherwise modified display             erated by a “ stored query ” or “ SQL VIEW ” within the
        name is desired ; when the sort-order within display                back - end RDBMS, and nevertheless can be rendered
        lists should be modified ; or when the foreign -table               and presented by the UI as if it were an actual single
        records depend on yet other table -records (foreign , in            base -table ( subject to certain limitations which may be
        turn , to the FK - referenced table ) for full name con             imposed by the underlying RDBMS — particularly , the
        struction ( for instance, where FKs into a “ CITY ”                 inability to edit or add “ records” for such result - sets ,
        table depend in turn on FKs from CITY into a                        rendering them effectively “ read -only ” )
        “ STATE ” table in order to distinguish like - named              10122 ] 4 ) Ability to manually define Search -mode
        cities, such as Portland , Oreg . and Portland , Me.)               " dropdown fields” (which list the range of possible
     [0109 ] 1.2 ) A custom specification consists of an                     values for a given column ) for such custom views:
       explicit SQL expression that generates key -value                    10123 ] 4 . 1 ) Because , by its nature , the custom view
       display -name pairs for any and all foreign -table key                  appears to be an actual table and therefore obscures
       values                                                                  the underlying (real) tables on which it is based — the
     [0110 ] 1.3 ) Such specifications will automatically                      system cannot automatically resolve the referential
        propagate throughout the entire UI, including all                      integrity (RI) links that would normally serve to
        relevant Browse -mode cells and Add /Edit/Search                      identify the appropriate value lists (i.e ., foreign - table
       form - fields                                                           values )
     [0111 ] 1.4 ) Global display-name specifications are                   10124 ] 4 .2 ) Moreover, the normal value -to -key trans
       associated as table- level annotations (see above )                    lations managed by dropdown fields are inappropri
       with the referenced foreign table                                       ate for custom views anyway, since these views
     [0112 ] 1. 5 ) Local specifications are associated                       actually incorporate the cross -referenced values
        instead as column-level annotations with the refer                     themselves (rather than foreign keys that point to
        encing ( foreign -key ) column in the base -table itself               these values, as base - tables do )
            Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 48 of 57


US 2019 / 0095173 A1                                                                                             Mar. 28 , 2019

   [0125 ] 4 .3 ) To support custom - view dropdown lists                  [0135 ] 5 .6 ) The working context for this drilled
     that (appear to ) behave consistently with the general                  down Edit form is constrained by the samemecha
     ( actual- table) UI paradigms, then , a manual (ex                      nisms that govern master/detail drilldowns ( as
     plicit ) dropdown-list specification is made for each                   described above ) — that is , a stack - context filter is
      corresponding custom -view column                                      imposed on the edit session in order to prevent the
   [0126 ] 4 .4 ) A specification identifies the foreign table               user from changing the datum that links the base
     which contains the dropdown - list values , and the                     table record to the custom view (note that this also
     column (either by name or, alternatively , by ordinal                   requires a separate , explicit specification of the base
     position within that table ) which supplies the actual                  table as a " detail table ” to the custom view ); and
     values                                                                  if/when the user " commits ” the drilled -down edit
   [0127] 4 .5 ) Specifications are associated as column                     session (by pressing the “ Update ” button ), she is
      level annotations with their corresponding custom                      automatically returned to the " parent" custom view
      view columns                                                         [01361 5 .7 ) A specification identifies the underlying
    [0128 ] 4.6 ) In the reference implementation , specifi                  ( or “ target” ) base -table; the (initial) base -table dis
      cations are made via a special XML tag (“ < manual                     play -mode (typically , “ Edit" ); the custom - view col
      DropDown > ” ) which , in turn , contains sub -tags indi               umn whose corresponding row - value contains the
      cating the related foreign - table name                                identifying key for the target base -table record ; the
      (" < foreign TableName> ' ) and key field (" < foreign                 custom - view column ( if any ) whose corresponding
      KeyField > " ), and is attached to the corresponding                    row - value contains the “ constraining ” (master/de
                                                                             tail) key ; and the base -table field -name which should
      view -column as a “ comment”                                           be selected (i.e ., the field that contains the target
 [0129 ] 5 ) In -place pass -through (drill -down) from cus                  value, and should therefore receive the “ focus” )
   tom views to Edit -mode displays for underlying ( com                   [0137 ] 5 .8 ) Specifications are associated as column
   ponent) base-table members :                                               level annotations with their corresponding custom
    [0130 ] 5. 1) Because the “ stored queries” or “ SQL                      view columns
      VIEWS ” that underlie custom views are typically                     [0138 ] 5. 9 ) A special-case extension of the specifi
      non - updateable (according to RDBMS limitations ),                    cation can be associated as a table - level annotation
      the usual UImechanisms for editing data cannot be                      with the custom view itself (rather than one of its
      used with these views. Nevertheless , it is often                       columns). In this context, the specification will
     desirable to provide users with easy access to editing                  modify the behavior of the leftmost -column “ row
      for (at least some of) the data behind the views                       label” links (which , in normal-table Browse -mode
   [0131] 5 .2 ) To enable such editing access, a mecha                      displays , link to Edit -mode displays for the corre
      nism is provided to create a ( series of ) cross -refer                sponding table -records ). A common use for such
      ential link (s ) from the individual cells (row -values)               specifications is to support master/detail-style tran
      in a given column of a Browse -mode display , with                     sitions to secondary Browse-mode displays of
      each link forwarding the user to a secondary dis                       records which “ belong to ” the selected custom - view
     play — most commonly, to an Edit form for the                           record
     underlying base -table containing that cell' s value                  [0139 ] 5 .10 ) In the reference implementation , speci
      ( although it is, in fact, possible to link -through to any             fications are made via a special XML tag (“ < cus
     arbitrary table , row , and column, and in any “mode” )                 tomDrillDown > ' ) which , in turn , contains sub -tags
   [0132] 5 .3 ) While such links usually reference the                       indicating the target base - table (“ < tableName> ' ),
     same underlying base-table (and - field ) for every row                  display -mode (“ <mode > " ), identifying- FK field
     in the column, special-case extension logic can ref                     within the custom view (" < keyColumn > " ), con
      erence different tables for different rows, according                  straining - context or master/detail key, if any
      to " trigger" or " switching " values from another                      (" < parentColumn > " ), and target field (" < focus
     column in that same display-row                                          Field > " ), and is attached to the corresponding view
   [0133 ] 5 . 4 ) A further variation of the mechanism                       column as a “ comment”
      (described below ) modifies the behavior of the left            [0140 ] The exemplary embodiment also supports the
     most- column " row label” links, rather than the inte            specification and enforcement of both global and granular
     rior Browse -mode                                                (by table and function ) access rights and activity -stamping,
   [0134 ] 5 .5 ) On-screen , the link appears as a high              according to a group -based ( rather than hierarchical) per
     lighting ( in the reference implementation , a " click           missions scheme, and based on table entries which them
     able link ” or HTML “ HREF ” ) of the cell - value itself.       selves can be entered and maintained via the system :
      (Empty cells display the value “NONE” so as to still              10141] 1 ) In the reference implementation , six tables
     enable drilldown navigation .) When the user selects                  support these security features : PEOPLE, USERS,
      (clicks on ) the link , the display forwards (typically )            SECURITY _ TABLE , SECURITY _GROUP, SECURI
     to an Edit form for the corresponding record in the                   TY _GROUP _ USERS, and SECURITY _ GROUP _
      appropriate underlying base-table , with the proper                  TABLE :
      edit - field pre -selected (i. e ., given the " focus" ) . In        [0142 ] 1. 1) The PEOPLE table contains an Active _
      effect, the system auto -navigates to the same exact                   Flag field , which allows for “ deactivation " of indi
     base - table Edit form , selected - record , and edit- field            vidualswithout destroying existing RI links through
      that the user could ( theoretically ) navigate to him                  out the database . Every system user must appear in
     self, manually, in order to alter the underlying datum                  the PEOPLE table (among other reasons, to support
     that supplies the custom view                                           full -nameresolution when displaying usage - tracking
            Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 49 of 57


US 2019 /0095173 A1                                                                                           Mar. 28 , 2019


      fields through the UI), and if /when a user 's PEOPLE.          [0151] 2 .3 ) Drill- through cross-reference links (on
      Active _ Flag is turned off , the user is immediately             the labels of Add /Edit / Search dropdown fields)
     blocked from all further system access                         [0152 ] 3) Drill -down master/detail links (on the labels
   [0143 ] 1.2 ) The USERS table incorporates (among                  of Edit -form master/detail summary -counts )
     others) a Login ID field , which is correlated against         [0153] 4 ) Note that custom views with custom - drill
      the system - user ' s operating - environment creden            down specifications are subject to " double ” security
      tials. (In the reference implementation , this is the           mediation : If edit permission to the custom view itself
     UID which has been authenticated and forwarded by                is withheld for a given user , then all custom - drilldown
      the web server ; alternatively, it could be the user ' s         links will also be disabled . But ( even ) if the custom
      OS login .) When the system establishes a new user              view edit permission is granted , the usermust also have
     session ( upon the user 's initial contact ), it attempts        the necessary rights to support each particular drill
      this correlation to a valid USERS. Login _ ID . If no           down ( e. g., edit or browse permission on an underlying
      correlation can be made, access to the system is                table ) before the corresponding link will be enabled
     denied ; otherwise , the corresponding USERS .Users _          [0154 ] 5 ) Separately and assuming the necessary
     Key value is henceforth associated with that user ' s            access rights have been granted ), all system add /edit
     session                                                          activity can be time- and user -stamped at the table
   [0144 ] 1.3 ) SECURITY _ TABLE maintains a list of                 record level ( optionally, on a per-table basis ). Security
      all security -mediated tables and custom views. (Al             stamping is completely automatic, and is governed ( in
      ternatively, this list could be automatically derived           the reference implementation ) by the presence of four
     from the system 's data -model interrogation ; the use           special columns within the table: Entered _ By _ Users_
     of an explicit and hand -managed table supports the              Key , Entry _ Date, Modified _ By _ Users _ Key, and Last _
     manual exclusion of “ special ” or “ hidden ” tables            Modified _ Date. If these columns exist, then any “ add”
      and / or views)                                                 event causes the current USERS.Users _Key ( from the
   [0145] 1. 4 ) SECURITY _ GROUP supports the defi                  user 's session ) to be recorded in both the Entered _ By _
     nition of functional security roles. In and of them             Users _ Key and Modified _ By _Users _ Key columns ,
     selves , entries to the SECURITY GROUP table are                 and the current system time to be stamped into both the
     little more than descriptive names ; their primary               Entry _ Date and Last_Modified _ Date columns. “ Edit ”
     purpose is to serve as “ connective conduits” between            events , of course, update only theModified By User
     USERS and SECURITY TABLEs. It is important to                    s _Key and Last Modified _ Date columns. Note further
     note (again ) that SECURITY _ GROUPs are non                     that when they exist in a table , these fields are visible
     hierarchical; that is , each group can be granted any            only in Browse and Search displays ; they are hidden
     mix of rights to any arbitrary set of tables , without           (but automatically updated ) from Add and Edit displays
      respect to the rights of other groups. And USERS can          [0155 ] 6 ) Although not present in the reference imple
     be assigned to any number of SECURITY _                          mentation , the granularity of this model can be readily
     GROUPs; When a user belongs to multiple groups,                  extended with both row - and column - level access
     her aggregate rights comprise a superset of the rights          mediation :
      for each of the groups to which she belongs                     10156 ) 6 . 1 ) ROW -LEVEL SECURITY allows for the
   [0146 ] 1.5 ) SECURITY _GROUP _USERS simply                          individual rows ( records ) of any given table to be
     effects many -to -many relationships between USERS                 made visible or invisible ( and , therefore , accessible
     and SECURITY _GROUPs, and is defined ( via the                     or inaccessible ) to a given user :
     methods described above ) as a “ detail ” table to both             [0157 ] 6 .1. 1 ) In a sense , row -level security can be
     of these                                                              said to affect only " content" visibility , rather than
   [0147 ] 1.6 ) Similarly , SECURITY _ GROUP _ TABLE                      “ structural” visibility (as with other security axes);
      supports many -to -many relationships between                        a row - level security filter impacts which particular
     SECURITY _ GROUPs and SECURITY _ TABLES                                table -entries are presented , but never which
      ( and is a “ detail” table to both ). Additionally , how              classes or types of data elements
      ever, the SECURITY _ GROUP _ TABLE incorpo                         [0158 ] 6 .1 .2 ) A specification thus identifies the
     rates Boolean (true / false ) columns which indicate                   filter condition (i. e., WHERE clause ) that relates
     permission for the related SECURITY _ GROUP to                        one or more table- columns to (some transforma
      ( respectively ) browse , add to , edit, or delete from the          tion / JOIN - sequence on the current user. (Note
      corresponding SECURITY _ TABLE. This forms the                       that such “ user relations” may optionally involve
     nexus of access - rights control                                      attributes of the particular user, and /or those of
 [0148 ] 2 ) All UI displays automatically adjust to the                   “ security groups ” to which the user belongs )
   current user's access rights . In particular, the following           [0159 ] 6 . 1.3 ) Specifications are associated as
   navigational elements (“ links” , as defined in the refer               table -level annotations with the actual underlying
   ence implementation ), appear or are suppressed accord                   table
   ing to the user 's rights :                                           (0160 ] 6 . 1. 4 ) Because there are no effects upon the
   [0149 ] 2 .1) Mode- navigation bar links 710 (browses/                   structure or “ shape” of the data , these filters can be
     searches/ add ); here , suppressed links are entirely                 “ encapsulated ” , effectively, and introduced as a
     removed from the display, rather than simply “ dis                    (logical) “ shim ” layer between the raw back -end
     abled ” (or made “ non -clickable" , as is done for all               tables and the data - dictionary object model.
     other links, below )                                                [0161] 6 .1 .5 ) By exploiting the identical column
   [0150 ] 2 .2) Record -edit links 706 ( in the first column              structure of each such “ shim view ” to its under
     of Browse -mode displays )                                            lying base -table , on the one hand, and to the
             Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 50 of 57


US 2019 /0095173 A1                                                                                          Mar. 28 , 2019

          “ virtualized ” schema view (as constructed during            [0173 ] 1. 1.2 ) A complete " (program call -)stack
          the interrogation phase ) of that table , on the other,          dump ” indicating the suspended (and nested ) pro
          the rest of the system logic and infrastructure can              gram -function calls in effect at error-time
         be insulated from any awareness of (or sensitivity             [0174] 1. 1. 3 ) The entire current context-stack dis
          to ) this mechanism                                              play 1. 2 ) Permits user recovery either by :
       [0162] 6 . 1.6 ) Application of the row -level filter            [0175 ] 1.2 .1 ) Controlled reinitiation of an
         consists of “ surgical” modifications to the defining             entirely ) new session
         SQL for the corresponding Browse -mode view                    [0176 ] 1.2 .2 ) Navigation through the context-stack
          ( see above ), so as to incorporate the requisite                display to a pre - error session context, thereby
          additional WHERE clause (and any additional                      (generally ) enabling the user to recover his ses
          FROM - clause tables, utilizing the same view                    sion -in - progress (more -or - less ) intact, vs . requir
           integration and alias -merging logic already                    ing a restart from scratch
          employed within the reference implementation in           [0177 ] 2 ) Special-case exception -handling mechanisms
           generating said view )                                     are defined separately for certain types of system errors
        0163] 6 . 1. 7 ) Function -oriented mediation (i.e .,         which are common or “ normal” ( such as authorization
          Browse /Edit/Add/Delete granularity ) is supported          failures or session timeouts) . In such cases, these
          via (optional) separate specifications (per table )         “ customized ” exception -handlers can suppress unnec
           for each function (and with a “ default /override "        essary technical detail (which can be confusing or
          hierarchy among these specifications such that              alienating to end -users and give the misimpression of
          Browse rights obtain for editing, for instance ,            software failure ), and provide additional ( end - user suit
          unless explicit Edit rights have been specified ).          able ) information specific to the user's particular error
           The Ul-generation logic then compares record               context. The reference implementation can identify and
          presence across the respective (resulting) views to         separately handle the following common exceptions:
          resolve specific rendering and action decisions             [0178] 2 .1 ) SESSION -SEQUENCE ERRORS: In the
          (i.e., is this record editable ?)                              reference implementation (which , again , is web
     [0164 ] 6 .2 ) COLUMN -LEVEL SECURITY allows                       based ), it is important that the system govern the
       user access to be governed on a field -by -field basis :         " flow " or sequence of pages passed back and forth
       [ 0165 ] 6 .2 .1 ) Specifications are analogous to those         between the (web -) server and the client (web
          described in the reference implementation for                 browser ); as a result, the system incorporates several
                                                                        mechanisms to track and enforce this flow ( compris
          table-level security (see the discussion of SECU               ing back -button “ defeat ” logic , and incremental seri
          RITY GROUP_ TABLE , above ), except that only
         “ Browse” and “ Edit” rights are meaningful on a               alization of all URLs ( such that the system always
         per- column basis ( that is, there is no way to “ Add ”        knows what serial number to " expect” along with the
         or “ Delete ” only individual columns)                         user 's next page -submission ]) . If the user manages to
                                                                        violate this flow , either intentionally or inadvertently
       [0166 ] 6 .2 .2 ) Column -level specifications are               (perhaps by selecting a “ favorite” or “bookmark ” , or
         treated as “ subtractive overrides” to table -level            by clicking multiple links on the same page before
          specifications, such that table -level specifications         the server can respond ), the system can detect this
          serve as “ defaults ” that can be further restricted          particular error, provide a detailed explanation of
         but not expanded --by column - level specifications            how and why it mighthave occurred , and (per above )
       [0167 ] 6 .2 . 3 ) Application of column - level security         allow the user to recover her session -in -progress
          to the Browse function consists of an additional              without any loss of work
          " overlay " view which hides additional columns as          [0179 ] 2 .2 ) SECURITY VIOLATIONS : Generally ,
         necessary                                                      the system proactively prevents the user from
       [0168 ] 6 .2 .4 ) Edit -function mediation is processed          attempting access to any authorized system modes or
         by the UI on a per -field basis, either (or both )             functions. However, in the web -based ) reference
         during rendering (where display conventions uti                implementation , it is not impossible for the user to
          lize read - only fields, or otherwise signal non              navigate to a situation where he might possibly
          editability via labeling conventions ( such as itali          attempt an illegal transition or to manually adjust a
          cized text ]) and / or processing (where attempts to          URL so that it attempts such unauthorized access
          change non - editable fields are rejected , with an           without triggering a session -sequence error (as
          alert notification to the user )                              described above ). In these cases — and in the simpler
[0169] Also incorporated into the exemplary embodiment                  case , when a user attempts access without any sys
are both generalized and special-case exception - handling              tem rights whatsoever — the system provides a plain
mechanisms, with integrated session - recovery support:                 English report of exactly what access rights the user
   [0170 ] 1) The generalized exception -handling mecha                has tried to violate
    nism guarantees a controlled recovery from any unan               0180 ) 2 . 3 ) SESSION TIMEOUT: Because the sys
     ticipated error condition. This mechanism :                        tem maintains a " user session ” in which various
     [0171] 1. 1) Presents as much diagnostic information
                                                                        context, sequence, and configuration information is
                                                                        tracked , and which (because it consumes system
       as possible , within a paradigm - consistentUI display,          resources ) can expire after a ( configurable ) period of
        comprising:                                                     disuse — and also because in the web -based refer
       [0172 ] 1 . 1. 1) A pass - through errortext from the            ence implementation ) the dialog between client and
          underlying program - execution environment                    server is “ connectionless” (meaning that there can
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 51 of 57


US 2019 / 0095173 A1                                                                                                         Mar. 28 , 2019
                                                                          14 .

        never be any automatic detection by the server that                      [0187] Numerous extensions of the above - described
        a user has " quit ” or “ broken ” a connection ) — it is             scheme are of course possible :
        entirely possible that a user may try to continue or                      10188 ] 1 ) Most importantly , while the reference imple
        resume a session which appears perfectly intact from                        mentation is in various instances custom - coded to the
        his perspective (i.e ., in his web -browser ) but for                        data - dictionary architecture of its particular underlying
        which the system has discarded the corresponding                             RDBMS (i.e ., Oracle8i), the scheme is nevertheless
        user -session . In this case , a full session - reinitiation is
                                                                                     readily converted to a “ generic ” (or “ RDBMS-agnos
                                                                                     tic ” ) architecture through the introduction of a plat
        still required — but it can at least be delivered along                      form -neutral “ middleware ” layer. ( The Database Meta
        with a meaningful explanation of what has occurred                           Data class within the Java 2 Platform Standard Edition
     [0181 ] These special-case errorhandlers dovetail and                           v1 . 3 . 1 API Specification , for instance , is easily applied
       integrate smoothly with the generalized exception                             toward this end .) The claimed invention , therefore , is
        handling facility , and share many of the same fea                           by no means limited to a specific RDBMS product
        tures (including, when available, the session - stack                     [0189 ] 2) A set ofmechanisms, rules, and methodsmay
                                                                                     be provided through which each end - user can evolve
        display ). Within the reference implementation , these                       ( and manage ) personalizations to the UI architecture
        handlers are hard -coded, but they describe the basis                        (with persistent back - end storage and tracking by user
        of a subsystem which can be readily extended                                 and/ or group ) — including (butnot limited to ) preferred
        abstractly and dynamically - in several ways :                               table -navigation hierarchies ; UI " entry points ” based
      [0182 ] 2.4 ) Specific exceptions — and their corre                            on usage - frequency patterns; default (or most-recent)
                                                                                     searches / filters for each back - end table ; default " page
        sponding, customized error displays can be defined                           size ” for Browse -mode lists (adjusted for the particular
        and administered via a central list (or table ), and                         user 's screen resolution , for example ); default sort
        automatically detected (and their respective displays                        orders for each table ; and default “ Power Edit " and
        invoked ) at runtime, within the framework of a                              “ Power Add” settings. Because user -tracking is already
        generalized facility and without the need for custom                         integrated ( for security purposes ), it is a simple matter
        programming                                                                  to add the supporting tables and Ul- application " hooks ”
      [0183] 2 .5 ) Information can be “ mined " from the                            to collect, store , and utilize such preference information
        pass- through errortext — and, potentially, from the                       [0190 ] 3 ) Expanded concurrency - control options are
                                                                                     easily incorporated into the scheme. Many database
        runtime environment as well according to the                                 related systemsoffer a range of behaviors which extend
        nature of the particular error, and used ( if appropri                       from unfettered write -back of edited table -records (of
        ate ) in the construction of dynamic error displays                          fering maximum system performance , at the cost of
         (via templates, for example )                                              minimal overwrite protection ), through competing -up
      [0184 ] 2 .6 ) Custom follow -on actions can be associ                         date detection with approval/ abandonment of data
        ated with specific errors, so that special-case recov                        overwrites (a blend of performance and protection, at
        ery procedures can be specified . (For instance , a                          the cost of added complexity ), to full edit -record lock
        database - detected data - entry violation might cause a                     ing (offering maximum protection at the cost of per
        return to the previous data -entry form .) “Mined "                          formance ); and while the reference implementation
        runtime- environment information can also be used                            incorporates only the first of these behaviors , the others
        here to govern the behavior of said follow -on actions                       can certainly be added — along with a system -configu
 [0185 ] A generalized , extensible, and data - driven “ pop - up                    ration mechanism for choosing among them in a
help ” facility is also included in the reference implementa                         straightforward manner
tion . This facility allows for the specification of descriptive                   [0191 ] 4 ) A generalized journaling/ auditing subsystem
text which can be associated both with specific on - screen                         may also be integrated . Such a subsystem could , for
navigational elements, and with (any ) individual schema                             instance, utilize database “ triggers ” to update a master
elements (i. e ., table - columns ). When the user positions his                     table with a new tuple ( comprising table -name, record
                                                                                     key, column - name, old - value, new -value, user-key, and
mouse over a described object (or data -field ) and pauses for                       timestamp ) whenever any table -record is modified .
a specified timeout interval, the system will flash a pop - up                       Such a mechanism would (at a cost in system perfor
window (or “balloon " ) displaying the corresponding                                mance , of course ) permit complete backtracking “ roll
description . The system thereby becomes self- documenting                           back ” to previous database states , and guarantee the
with respect to both the UI paradigm itself, and the meaning
of its data - fields. Within the reference implementation , the                      ability to recover from any rogue data modifications
specifications are stored within back - end tables — so that                         (whether accidental or malicious ) and identify the
they , too , may be administered via the system Ul — although                        actors
                                                                                   [0192 ] 5 ) A further extension to journaling / auditing
any of the above -described annotational methods could                               support is the ability to require a user to explain his
alternatively be used .                                                              justification for (only ) certain data - field changes , and
10186 ] Except as noted , the detailed implementation of                             then either record that explanation to the system journal
each of the foregoing capabilities is set forth in full in the                       or audit log (along with the other tuple information ), or
accompanying source code, which represents the complete                              (possibly ) roll -back the transaction ( if the user declines
source code for a working version of the reference imple                             to supply an explanation ). Such a facility could be
mentation . A full demonstration RDBMS schema upon                                   implemented with additional text -entry fields inte
which this system can operate has been provided , and                                grated into the primary Edit-mode display, or alterna
accompanies this application and is incorporated herein by                           tively , with “ pop- up window ” logic (which , within
reference (see FIG . 5 and the CreateSchema.sql script).                             World Wide Web presentation , could comprise addi
               Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 52 of 57


US 2019 /0095173 A1                                                                                               Mar. 28 , 2019
                                                                    15

    tional browser windows or DHTML “ simulated ” pop                         [0201 ] 7 .3.1) Said “ corresponding column” could
    ups , for instance ). The specification of which data                         be ( initially ) determined according to similar
    fields should require such justification would be                             default-processing rules to those embodied in the
    considered a “business rule” , and could be imple                             reference implementation for FK display -name
   mented via any of the annotationalmethods described                            resolution ( for instance , the first column whose
    elsewhere in this document. Such specifications could                         name ends in “NAME ” , if any )
    also be assigned at various levels of global vs . local                   [0202 ] 7 .3.2 ) Alternatively , the corresponding col
    " scoping” (i.e ., perhaps automatically for all date fields,                 umn could simply track the current (primary )
     or only for specifically assigned text fields )                              sort -order column (as described above ), if imple
  [0193 ] 6 ) Within the current (World Wide Web - based )                        mented
    reference implementation , it is possible to select certain               [0203] 7 .3 .3 ) Yet another option would be to allow
    navigational links (for example , from the context -stack                     explicit designation of the corresponding column
    display or the mode-navigation bar ) which will aban                       via an associated dropdown - list of all table -col
    don the user ' s current screen display and , with it , any                umns
    data entries or modifications which may have been                        [0204 ] 7.3 .4 ) However selected , any change in the
   made but not yet committed to the database . Although                          corresponding column would then automatically
   this behavior is by design , it may be desirable to add a                      regenerate the tab list, according to the range of
   pop - up “ warning" mechanism for such cases , so as to                        actual ( sorted ) leading characters appearing within
   alert the user to the imminent loss of data ( and to                           that column. In this way , numeric tabs would
    provide for aborting said action ). Such a mechanism                          appear for a “ social-security number ” column , vs.
    could utilize client-side Javascript logic to:                               alphabetic tabs for a “ last name” column
    [0194 ] 6 .1 ) Set an internal flag each (and every ) time           [0205 ) 8 ) A variety of extensions can be made to the
       any on - screen change is made                                       Search -mode display paradigm , comprising :
    [0195 ] 6 . 2 ) Invoke a " cover function ” , each time a               [0206 ] 8 .1) In the reference implementation , field
       screen -abandoning link is clicked ,which will display                value filters are applied by default as prefix matches
       a confirmation dialog (pop -up window ) if the                        (i.e ., as “ starts with ” comparisons), with optional
       " change flag ” has been set (or, if the flag is not set,             support for explicit relational-operator prefixing
      will simply execute the link )                                         ( comprising < < = > = , > , and exactly = ). Relational
    [0196 6 . 3 ) Proceed with the link action and aban                      options could be further extended to support ranges
       don the current screen ) only if the user supplies                    (“ between x and y ' ), NULL /NOT-NULL conditions,
       explicit confirmation                                                 and other arbitrarily complex trans - formations on the
  [0197 ] 7 ) A variety of extensions can be made to the                     corresponding field - values (such as field - value sub
    Browse -mode display paradigm , comprising:                              stitution into a complex string-manipulation or arith
    [0198 ] 7 .1 ) The ability to sort Browse -mode listings                 metic expression )
      (by any combination of columns ) by clicking on the
      corresponding column-headings. Successive clicks                     [0207 ] 8 .2 ) The reference- implementation Search
                                                                              form paradigm comprises a single set of fields ( cor
      on the same column -heading would invert the sort                      responding to the underlying table - columns ), where
      order for that column ; successive clicks on different                  any entered filter- values ( for the respective columns)
       columns would effectively produce “ ordered sort                       are logically “ AND ” ed together. A more general and
       ing ” (where the most-recently clicked column is the                  flexible search facility could :
      " primary ” sort, and each successively less - recently
      clicked column is the next “ subordinate ” sort)                        [0208 ] 8 .2. 1) Allow toggling between logical
    [0199 ] 7 .2 ) Support for “ random - access ” page navi                    “ AND ” and “ OR ” combination of a search form ' s
       gation , wherein the table -header (which , in the ref                    filter- values
      erence implementation , allows direct entry only for                   [ 0209] 8 .2 .2 ) Allow “ stacking ” ofmultiple search
      the number of rows per page ) would also allow direct                      form copies, such that the fields in each individual
      entry of the desired page number. For instance , a                          (sub -) form   comprise a parenthetical filter
      Browse -mode display whose table -header said                               " phrase " , which is " AND " ed or " OR " ed together
      “ PAGE 5 OF 12 ( TOTALING 300 RECORDS AT 25                                 (selectably, as above ) with the parenthetical
      ROWS PER PAGE)” would thus render both the “ 5 ”                            phrases for other sub -forms
      and the “ 25 ” as text -entry fields, so that in addition          [0210 ] 9 ) A variety of extensions can be made to the
      to resizing the page length (by changing the rows                    Edit-mode and Add -mode display paradigms, compris
      per -page entry ), the user could also " zoom ” to a                 ing:
      specific page just by changing the page -number                      [0211 ] 9 . 1) In the reference implementation , viola
       entry . This would eliminate the need to scroll, page                 tions of any extant " unique ” constraints on underly
      by-page, from either the top or bottom of the result                   ing table - columns are intercepted and reported only
      set                                                                    upon violation , and then only via the generalized
    [0200 ] 7. 3 ) Similarly ,another form of random - access                exception -handling mechanism (in response to a
      page navigation could be introduced via the addition                   back - end RDBMS exception “ throw ” ). Alterna
      of phonebook - style " tab ” links (for instance ,                     tively :
      " AJBICID . . . " ) such that clicking a particular link               [0212 ] 9 .1.1 ) Special-case exception handling (as
      would jump to the first record in the result-set whose                   described above ) could still exploit the thrown
       corresponding- column entry began with that charac                      back - end exception , but provide clearer diagnos
       ter :                                                                   tics (i.e., exactly — and only — the field -value that
            Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 53 of 57


US 2019 /0095173 A1                                                                                        Mar. 28 , 2019
                                                                   16

         has violated a " unique ” constraint ), and then                 specified via any of the aforementioned annota
         restore the data -entry form with the problem - field            tional methods. Specifications would " attach ” to
         contents pre - selected ; or                                     the subordinate -level table -column (i. e ., the col
       [0213 ] 9. 1.2 ) Employ separate database - interroga              umn whose dropdowns should be “ filtered " or
         tion logic for each “ unique ” -constrained field , so           “ sensitized " ) , and would consist of tuples indicat
         as to " pre - qualify " data - entries — and , thereby,          ing (at least ) the superior-level table, relevant
         allow for “ in -place ” duplicate - entry detection and          table -column, and a relation between the superior
         signaling (without ever leaving the data -entry                  and subordinate columns. Each tuple could ( op
         form , and without invoking formal exception                     tionally ) be further qualified so as to " scope” the
         handling mechanisms)                                             relation for instance , so that the filter should
    [0214 ] 9.2 ) Similarly — but more generally — viola                  consider only so many levels above the current
      tions of any arbitrary " check ” constraints ( such as              stack - context, or that the filter only applies if
      imposed value-ranges, or required satisfaction of                   certain other tables also do (or do not) appear in
      algebraic expressions) are intercepted and reported                 intervening levels and possibly, even , only in a
      only upon violation within the back -end RDMBS .                    specific sequence . It would also , of course , be
      Instead , such constraints could be extracted from the              further possible to assign multiple such “ sensitivi
      back -end and “ projected ” into the client- side UI                ties” to the same target-column . Consider, as an
      display ( for the reference implementation , via cus                example, a project-management schema, in which
      tom - generated Javascript routines ). Doing so would               both equipment and technicians are assigned to
      allow the detection and signaling of constraint vio                 projects; technicians have specific equipment cer
      lations immediately upon data -entry , without ( addi               tifications; and schedules apply both to projects
      tional ) contact with the back -end RDBMS ( and this ,              and to technicians . In assigning new technicians to
      in turn , would obviate the need for any display /                  a given project, one may wish to automatically
      session recovery logic )                                            " pre - qualify ” the dropdown -list of available tech
    [0215 ] 9 .3 ) When adding new records, the reference                 nicians such that it only includes technicians who
      implementation Add - form logic does not “ initialize ”             are certified on (at least some of) the project' s
      fields for which the back - end defines " default” val              equipment, and who also are currently available
      ues — that is, although the underlying table -column                during the lifetime of the project
      will (properly ) be set to its default value if the               [0220 ] 11. 1. 2 ) “ Interactive dropdown controls” are
      corresponding Add - form field is not explicitly set,               similar , but effect relations between multiple ele
      the user has no indication (prior to committing the                 ments within a single mode - display, rather than
      new record ) of that default value . Instead , the form             across context- stack levels. Using the above
      could automatically pre -populate the appropriate                   example, a single many- to -many table might con
      fields with their corresponding default values (as                  nect technicians to projects ; if the table is accessed
      determined through interrogation of the underlying                  directly ( that is, at the topmost stack - level, rather
      column -constraints )                                               than by drilling down to it from the associated
 [0216 ] 10 ) In certain situations, it may be desirable                  project record ), then each time the " project”
   during schema interrogation to “ deduce ” relational                   dropdown is altered , the " technician ” dropdown
    interdependencies between tables where no explicit                     listwould be automatically regenerated according
    referential- integrity constraints have been defined . In             to the above -described criteria . Again , (potentially
    such cases, it is possible to further compare field - names           multiple ) specifications per target-column would
    and associated attributes across tables, so as to identify            resemble those for context-sensitive dropdowns ,
    columns which ( for instance ) are identically named ,                except (of course ) that the “ superior-level table”
    and (only ) one of which is the primary key for its                   and " scoping extensions ” would be irrelevant
    respective table . Under these conditions , it could (op              here . Note that although these two dropdown
    tionally ) be assumed that the other -table column is a               types are similar — and that, in some cases
    foreign - key cross -reference to the first column. Note              (namely , where context- sensitive dropdowns uti
    that, in so doing, the UI paradigm would then enforce                 lize only direct drill-down relations ), the former
    referential integrity for this relationship , even absent             could be simulated with the latter - each offers ( or
    the explicit back - end constraint.                                   lacks ) functionality which makes it more suitable
  [0217 ] 11 ) Additional mechanisms for further custom                   for certain types of use
    izing or adapting the baseline UI paradigm and soft                 10221) 11 . 1. 3 ) “ Context- sensitive and interactive
    ware to meet non - standard and / or special requirements             column -level security ” would allow data - entry
     (“ business rules ” ) are also indicated , such as :                 fields to “ lock ” (or unlock ) according to values of
    0218 ] 11 . 1 ) Specification and enforcement of corre                (and changes in ) other data - fields (for instance ,
      lations, interactions, or interdependencies between                 once a project has reached a certain " status"
      disparate data - elements (either within or across base             designation ). Again , specifications could be
      tables ), comprising:                                               effected via any of the aforementioned annota
       [0219] 11. 1 . 1) “ Context- sensitive dropdown con                tional methods, would " attach ” to the " target”
         trols” , whose dropdown-lists are filtered (or “ con             table -column (i.e., the column whose security is
         strained " ) based on user -defined relations to supe            being mediated ), and would resemble those for
         rior stack -contexts (other than directmaster /detail            context-sensitive and interactive dropdowns,
         constraints , which already are included as a part of            respectively , except that the “ relation ” specifica
         the core UI paradigm ). Such controls could be                   tion would be supplanted by a Boolean evaluation
              Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 54 of 57


US 2019 / 0095173 A1                                                                                                Mar. 28 , 2019

          on the controlling data -field . Note that this same        structural requirements and naming conventions in the
          mechanism is easily generalized further to support          design of any underlying or “ target” schema (comprising the
           the toggling of arbitrary column - level constraints       use of a single unique , auto - generated primary -key field for
         (by adding a " constraint definition ” field to the          every table ; the existence of a supporting " sequence” [i.e.,
         specification tuple ).                                       reference -implementation RDBMS mechanism for auto
     [0222 ] 11.2 ) Triggering of custom software subpro              generating primary keys ] for every table , and that each
        cesses on the front- and / or back - end - under speci        sequence be named for its corresponding table plus a “ SEQ ”
         fied data conditions and /or at specified system -tran       suffix ; the reservation of “ VIEW ” -suffixed names across the
        sition events , such as the “ data - change justification ”   entire table /view namespace [for use by auto - generated
        pop -up mechanism described above in detail [0226 ]           system views]; the use of certain column -name suffixes as
   [0223 ] 12 ) Various mechanisms for enhancing web                  alternatives to or substitutes for direct datatype- or other
     client (or client/server) user- interface performance and        attribute -driven discovery (such as a “ FLAG ” suffix to
      functionality can be introduced , comprising :                  connote “ yes /no ” or “ binary ” fields, or a “ DATE ” suffix to
     [0224      12 . 1) “ Buffered ” dropdown controls , which        indicate time/date data ]; and a specific complement of
       maintain their own separate connections to the back            security -related tables , as described below ) , such require
        end RDBMS, and allow the screen display to be                 ments and conventions can be easily supplanted , circum
       rendered before their dropdown lists have been com             vented , or removed , and do not in any way define or limit the
        pletely populated . Such dropdowns can further be             scope of the invention .
        made “ typeable ” , so that a user could begin typing a
        desired value and " home- in ” on matching list -en           Run - Time Environment for the Schemalive Reference
        tries ; in this case, list -retrieval from the RDBMS can      Implementation
        by dynamically revised to retrieve a successively
        smaller (i.e., closer -matching) result -set.                 Overview
     [0225 ] 12 .2 ) " Caching” or “ sharing ” of duplicate           [0230 ] The following is specific to the Schemalive Refer
       dropdown lists, when such lists are lengthy and their          ence Implementation (SRI). The SRI is a web application
       retrieval significantly impacts front - end performance        which conforms to Sun Microsystems' PEE ( Java 2 Enter
        and network traffic . For instance , the user-stamping        prise Edition ) Platform , which in turn incorporates the JSP
       fields described above (Entered _ By _Users _Key and           (Java Server Pages ) 1. 2 , Servlet 2 .3 , and JDBC ( Java
       Modified _By_ Users _ Key) generally appear together           Database Connectivity ) 2 . 0 specifications on which the SRI
        within the same tables, always share identical drop           explicitly depends. More information on the structure of
        down lists , and can (potentially ) grow quite long           web applications can be found at jcp .org / aboutJava / commu
        over time; logic to retrieve the shared list once from        nityprocess/ first/ jsr053 / index.html. The web application can
        the RDBMS rather than twice - for use within both             be placed in any J2EE - compliant container (i.e ., application
       dropdown controls can effect meaningful gains in               server software ), including such products as BEA Web
       system responsiveness.                                         Logic , Macromedia JRun , and Apache Tomcat.
     [0226 ] 12 .3 ) “ Back - link " support, to provide func
        tionality similar to that of the standard web -browser        Directory Structure
        “ back ” button , but without violating the integrity of
        the user -session or the hierarchical context stack .         [0231] A root directory named Schemalive is required ; the
      [0227 ] 12 .4) “ Bookmarking" support , to provide              system 's JSP files and static content (i.e., images ) are located
        compatibility with standard web -browser " book               in this directory . A subdirectory Schemalive /WEB - INF is
       marks” or “ favorites” functions: By clicking a spe            also required , and must contain a file named web .xml, which
       cial button or link , users can re - render their current      is the deployment descriptor (see below ) for the application .
       display with a re- formed URL , which completely               Supporting classes for the JSP are located in a subdirectory
        describes the current user- session and context- stack        Schemalive /WEB - INF/ classes . The web .xml references the
        (or, alternatively , a limited and “ cauterized ” subset      application 's custom tag libraries ( see below ) through tag
        of same) so as to allow bookmark -based return to an          library descriptor files. These XML descriptors are located in
        equivalent display at a later date .                          a subdirectory Schemalive /WEB - INF/taglib , and have a .tld
   [0228 ] 13 ) Although the exemplary embodiment com                 ile extension . Following is a tree diagram for the SRI
     prises a stand - alone application which interacts ( on a        directory structure :
     client/server basis ) with a back - end RDBMS, it may in
     some circumstances become desirable instead to inte                    + Schemalive
     grate some or all of the features of the exemplary
     embodiment directly into said RDBMS product (or a                             - AddEditForm .jsp
                                                                                   - BalloonHelp.jsp
     tightly -coupled extension to or utility for same). Of                        - Browse.jsp
     course , any such alternative embodiment would still                          - DataDictionary.jsp
     conform to the principles of the described invention .                        - DoAddEdit. jsp
                                                                                   - DoViewGenerator.jsp
[0229] Finally, the implementation described herein could                          - Error500 .jsp
be further varied in numerous respects, but still be within the                    - ExpiredSession .jsp
principles herein illustrated . For instance , while the refer                     - OutofSequence .jsp
ence implementation uses a World Wide Web presentation                             - showSession.jsp
                                                                                   + common
mechanism , a more conventional client -server or native                                   - EmptyParamCheck. jsp
GUI system could instead be delivered . Also , while the                                   -EntryPoints. jsp
reference implementation depends on adherence to certain
                  Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 55 of 57


US 2019 /0095173 A1                                                                                                                  Mar. 28 , 2019


                                         - continued                         < servlet >
                         -GlobalFooter.jsp                                             < servlet-name> DataDictionaryServlet </ servlet-name >
                         - GlobalHeaderHTML.jsp                                        < servlet - class >
                         -GlobalHeaderJavascript.jsp                                            dbUtils .DataDictionaryservlet
                         -GlobalHeaderVARS.jsp                                        < servlet -name >
       + images                                                              < /servlet>
              - logo. gif
              - logo-width . gif
      +WEB -INF                                                       [0234 ] By this definition , the following path should exist :
              - web . xml
              + classes
                                                                         [0235 ] Schemalive /WEB - INF/ classes/dbUtils/DataDic
                         - Connection .properties                           tionaryServlet.class
                         + common                                     [0236 ] Note that the < servlet- name > does not represent
                                   -Debug.class                       the actual URL (Uniform Resource Locator ) for the servlet ;
                         + dbUtils                                    a separate mapping from < servlet -name> to URL occurs in
                                 -CustomCaps.class                    a < servlet-mapping > section :
                                 - CustomDrillDown .class
                                 - CustomDropDown.class
                                 - CustomDropDownComponent.class
                                 - DataDictionary .class                     < servlet-mapping >
                                   - DataDictionaryServlet.class                      < servlet-name> DataDictionaryServlet< /servlet-name >
                                   - DataDictionaryTD .class                          < url-pattern > Data Dictionary Servlet < /servlet-name>
                                   -MasterDetail. class                      </servlet-mapping >
                                   -MasterDetailServlet .class
                                   - SQLUtil .class                   [0237 ] By this definition (and assuming the root directory
                                   - Table Descriptor.class
                                   - ViewGenerator.class              is Schemalive ), the URL :
                         + HTMLUtils                                     [0238 ] < host name > :< port> /Schemalive/DataDiction
                                - Balloon . class                          aryServlet
                                   - BalloonHelp . class              would cause the J2EE container to execute the code found
                                   - TableDescriptorDisplay.class     in
                         + sessionUtils
                                 -ManageSession .class                   [0239 ] Schemalive /WEV- INF/classes/dbUtils/DataDic
                                   - StackElement.class                    tionaryServlet. class
                                   - StackTag.class
                         + tagUtils
                                   - StackTagExtraInfo .class         Tag Library References
                                   - View Tag .class
                                   - View TagExtraInfo . class
                                                                      [0240 ] A tag library contains Java code that implements
              + taglib
                                                                      custom HTML tags for use within JSPs. When the JSP
                         - stack . tld                                engine encounters such tags, it makes corresponding Java
                         - view .tld                                  calls into the tag libraries . For more information , refer to the
                                                                      JSP specification .
                                                                      [0241]           < taglib > section within web .xmlmaps a URI ( as
                                                                      used from within the JSP ) to a tag library descriptor (which
Deployment Descriptor                                                 contains information about the associated class name,
                                                                      method calls , tag parameters ). Below is a sample
[ 0232] The deployment descriptor (web .xml) is an XML                 < taglib > section :
(eXtensible Markup Language ) file which contains all per
tinent configuration information for running the web appli                         < taglib >
cation . The SRI relies on the following portions of the                                     < taglib -uri> view < /taglib - uri >
deployment descriptor: servlet definitions; tag library refer             location >
                                                                                              < taglib - location > WEB - INF/ taglib /view .tld < /taglib
ences, and security constraints . The XML parsing rules for                        < /taglib >
this file are contained in a DTD (Document Type Definition )
which can be found at java .sun .com /j2ee /dtds /web - app .
sub. — 2 .sub . — 2 .dtd . Refer to the JSP specification (above )    [0242 ] See java.sun .com /j2ee/dtds/web -jsptaglib . sub . — 1 .
for more information on deployment descriptors.                       sub . — 1.dtd for the XML DTD for taglib .
                                                                      [0243] The following is the contents of Schemalive/WEB
                       Servlet Definitions                            INF/ taglib /view .tld :
[0233] The SRI incorporates a number of utility servlets                           < taglib >
(server-side Java applets which conform to the CGI speci                               < tlibversion > 1. 0 < / tlibversion >
                                                                                       <jspversion > 1 .2 < /jspversion >
fication ). Servlets are identified in a < servlet > section within                    < tag >
web. xml. A name is assigned to each servlet (which is used                                < name > setVars < /name>
in creating a servlet mapping , described below ), and this                                < tagclass > tagUtils. View Tag < /tagclass >
                                                                                           < teiclass > tagUtils. View TagExtraInfo < /teiclass >
name is equated with the appropriate class - file name ( speci                             <bodycontent> JSP < /bodycontent >
fied relative to the Schemalive /WEB - INF /classes subdirec                               < attribute >
tory). For example, a given servlet might be identified as                                    < name > defaultEntryPoint < /name>
follows:
                     Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 56 of 57


US 2019 /0095173 A1                                                                                                               Mar. 28 , 2019
                                                                                 19

                                        -continued                                    for the GET and POST methods. The < auth -constraint> tag
                                                                                      references a role named Schemalive ; somewhere within the
                         < required > true < /required >                              container ' s configuration , this role is defined and a set of
                         < rtexprvalue > true< / rtexprvalue >                        userids and passwords associated with it. The 5 < login
                      < / attribute >
                      Kattribute >                                                     config > section establishes BASIC as the authentication
                         < name > db Name < /name>                                    method ; this is what will cause the userid / password prompt
                         < required > true < / required >
                         < rtexprvalue > true < / rtexprvalue >
                                                                                      to pop -up when first accessing the site.
                      < / attribute >
                      < attribute >                                                   Connection Pooling
                         < name> dbConn < /name>
                         < required > true < /required >                              [0248 ] The SRI accomplishes database connectivity
                         < rtexprvalue >true </rtexprvalue >                          through the use of connection pooling, as defined in the
                      < / attribute >
                  < /tag >                                                            JDBC 2 . 0 specification . (For documentation , see java.sun .
               < / taglib >                                                           com /j2se /1.3/docs/guide /jdbc/ index .html.)
                                                                                      [0249 ] In connection pooling , a specified number of con
[ 0244 ] The important parts are the < name> , < tagclass > ,                         nections are pre -made to the underlying RDBMS (Oracle , in
and < attribute > tags . The classes referenced in < taglclass >                      the reference implementation ) at container start-up time.
                                                                                      Connections are “borrowed ” — that is, checked in and out of
must lie along the J2EE -container 's CLASSPATH (note that                            this pool — by program threads on an as-needed basis , with
the Schemalive /WEB -INF /classes directory is automatically                          out being opened , initialized , closed each time. This pro
included in the CLASSPATH ). Combined with < taglib -uri > ,                          vides a dramatic improvement in the application ' s perfor
there is enough information now to use the custom tag                                 mance . The mechanics of the connection pool are largely
within a JSP . One such invocation would look like this :                             hidden from the software ; the standard API calls for opening
                                                                                      and closing connections are used , although in actuality the
     < view :set Vars defaultEntryPoint=" < % = entryPoints [0 ] % >“                 corresponding connections are merely being checked in and
dbName= “ < % = dbName % > " dbConn = " < % = dbConnName % > " >                      out of the pool. The particular interfaces used for connection
                                                                                      pooling can be found in the API documentation at java . sun .
        < /view :setVars >                                                            com /products /jdbc/ jdbc20 . stdext.javadoc/ . ( The pertinent
                                                                                      classes are javax .sql.ConnectionPoolDataSource and javax .
[ 0245 ] Notice the use of < taglib -uri > , < name> , and < attri                    sql.PooledConnection . )
butes > within the custom tag. Also , it is perfectly legal to use                    [0250) A static handle to the connection pool is managed
 JSP inline variables, such as < % = entryPoints [0 ] % > , as the                    through the dbUtils .SQLUtil class , which is implemented in
example shows.                                                                        Schemalive /WEB -INF/classes/dbUtils / SQLUtil.java . This
                                                                                      class obtains handles to pool connections using the Oracle
Security Constraints                                                                  JDBC 2 .0 driver interface ; the Javadocs for this API can be
                                                                                      found at download .oracle .com .otn /utilities drivers/ jdbc /817 /
[0246 ] web .xml contains information about how the SRI                               java - doc .tar.
web application should handle security . This includes speci                          [0251] A file named Schemalive /WEB -INF/classes/Con
fying what to secure, and how — as well as who can access                             nection .properties will need to be customized for each
the application (which is governed by the role names to                               particular installation. JDBCURL contains a (properly for
which the user is assigned ). The assignment of users to roles,                       matted ) string to reference the Oracle database - server
however, is the responsibility of the J2EE container, and is                          instance . The SRI currently references the Type 2 JDBC
handled differently by the different containers. The < secu                           driver , and the corresponding URL is in the formal jdbc .
rity - constraint> section controls what is protected , and estab                     oracle: oc18 : @ < tns name> . The user and pwd properties
lishes the corresponding role . name, while the < login                               refer to the credentials the SRI will use for database access ;
config > section establishes the user -authentication method .                        if/when these values need to change , the server must be
Here is a sample :                                                                    restarted in order for those changes to take effect.
< security - constraint >                                                             Run - Time Maintenance
        < web -resource -collection >                                                 [0252] To enhance system performance (by reducing the
                  < web -resource - name > Schemalive < /web - resource -name>
                  < url-pattern > * < / url- pattern >                                need for real-timedatabase qtleries ), the SRImaintains two
                  < http -method >GET < /http -method >                               caches of information .
                  < http -method > POST < /http -method >
        < /web -resource -collection >                                                [0253 ] The first is called the Data Dictionary, and contains
        < auth - constraint >                                                         all of the metadata derived by interrogating the schema
                  < role - name> Schemalive < / role - name>                          ( comprising table and column names, column datatypes and
        < / auth - constraint >                                                       sizes , referential- integrity constraints , check constraints, and
< / security -constraint>                                                             view definitions ). The second is called BalloonHelp , and
< login -config >
        Kauth -method > BASIC < / auth -method >                                      contains all of the help information specified in the base
        < realm -name> Schemalive </ realm -name>                                     tables HELP OBJECT and HELP _ SCHEMA .
< /login -config >
                                                                                      [0254 ] When changes are made to the schema structure, or
                                                                                      to the records in the help tables, these cached objects must
[0247] Within the < web -resource -collection > section, the                           (variously ) be refreshed . This can be done dynamically ,
< url -pattern > tag protects the entire application (i.e., “ * ” )                   without having to restart the container .
                 Case 1:20-cv-06879 Document 1-3 Filed 08/25/20 Page 57 of 57


US 2019 /0095173 A1                                                                                                  Mar. 28 , 2019
                                                                    20

[0255 ] The DataDictionary is rebuilt by referencing the                    4 . The method of claim 2 , wherein constructing the
JSP DataDictionary .jsp . There are three options when                   corresponding client application does not generate any data
rebuilding the DataDictionary : Only, Views (with check ),               base -specific code.
and Views (without check ). The “ Only ” option simply                      5 . A computer - implemented system for automatically
rebuilds the Data Dictionary object (i.e ., re - interrogates the        generating a user interface for working with the data within
database ) without rebuilding any (system - generated ) views.           a relational database , wherein the database is described by a
 The other two modes regenerate these views on the fly ; the             data model comprising a plurality of tables , constraints , and
“ with check ” mode checks to see if a given view ( for a                relationships , and is stored within a relational database
corresponding table ) already exists , and rebuilds the view             management system (RDBMS) accessible to a computer
only if it is not found. The “ without check ” option does a             processor of a server, the server further comprising:
brute - force rebuild of all system - generated views, regardless          ( a )machine- readable routines for scanning the database to
of whether or not they are already defined .                                    determine the tables, constraints , and relationships of
[ 0256 ] Note that while the Data Dictionary is being rebuilt                   the data model;
(which can be a lengthy process , depending on the size of the              (b ) machine -readable routines for creating machine rep
schema ), users will be blocked from accessing the applica                    resentations of the tables, constraints , and relation
tion .                                                                          ships; and
[0257] BalloonHelp is rebuilt by referencing the JSP Bal                    (c ) machine - readable routines for constructing from the
loonHelp . jsp . The current contents of the BalloonHelp                      representations a corresponding client application that
object are displayed along with a link to rebuild . When the                  provides :
link is clicked , the cached object is refreshed from the                     (i ) a connection to the database ;
base - tables.                                                                ( ii ) displays for creating, retrieving, updating, and
[ 0258] Changes that are stored to these cached objects are                        deleting data within one or more of the tables; and
immediately reflected within the application.                                 ( iii ) mechanisms for representing , managing , and navi
[ 0259 ) Because of its adherence to various open -standard                        gating the relationships between data records across
specifications , the SRI is not dependent on anyone container,                     related tables, wherein constructing the correspond
but rather, can operate in any J2EE compliant container. The                       ing client application does not require any incremen
only customization that should be required to run the SRI in                     tal human intervention on a per table basis.
a particular environment are the variables (mentioned above                6 . The system of claim 5 , wherein constructing the
and ) defined within the Schemalive/WEB - INF /classes /                 corresponding client application does not generate any table
dbUtils /SOLUtil.java file .                                             specific code.
 [0260 ] While a number of embodiments have been                            7 . The system of claim 5 , wherein constructing the
described in detail, it will be apparent to those skilled in the         corresponding client application does not generate any data
art that the principles of the invention are realizable by other         base - specific code.
implementations , structures , and configurations without                   8. A computer- readable storage medium containing a set
departing from the scope and spirit of the invention , as                of instructions for a general purpose computer, for automati
defined in the appended claims.                                          cally generating a user interface for working with the data
   1 . ( canceled )                                                      within a relational database , wherein the database is
   2 . A method for automatically generating a user interface ,          described by a data model comprising a plurality of tables ,
operating under control of a computer processor, for work                constraints , and relationships, said set of instructions com
ing with the data within a relational database, wherein the              prising:
database is described by a data model comprising a plurality               ( a ) a routine for scanning the database to determine the
of tables, constraints, and relationships, and is stored within                 tables, constraints , and relationships of the data model;
a relational database management system (RDBMS ) acces                      (b ) a routine for creating machine representations of the
sible to the computer processor, the method comprising:                         tables, constraints , and relationships ; and
   (a ) scanning the database to determine the tables , con                 (c ) a routine for constructing from the representations a
         straints , and relationships of the data model;                        corresponding client application that provides :
   (b ) creating machine representations of the tables, con                   (i ) a connection to the database ;
         straints , and relationships; and                                    ( ii) displays for creating, retrieving, updating , and
   (c ) constructing from the representations a corresponding                     deleting data within one or more of the tables; and
         client application that provides :                                   (iii) mechanisms for representing,managing, and navi
         ( i) a connection to the database ;                                      gating the relationships between data records across
         ( ii ) displays for creating, retrieving , updating, and                related tables, wherein constructing the correspond
           deleting data within one or more of the tables ; and                  ing client application does not require any incremen
         (iii )mechanisms for representing, managing, and navi                    tal human intervention on a per table basis.
             gating the relationships between data records across           9 . The computer-readable medium of claim 8, wherein
           related tables, wherein constructing the correspond           constructing the corresponding client application does not
           ing client application does not require any incremen          generate any table -specific code .
       tal human intervention on a per table basis.                         10 . The computer-readable medium of claim 8, wherein
   3. The method of claim 2, wherein constructing the                    constructing the corresponding client application does not
corresponding client application does not generate any table             generate any database -specific code.
specific code.                                                                                   *   *   *   *   *
